Exhibit 10(a)

 

12/31/2010

 

BEMIS RETIREMENT PLAN

 

(Amended and Restated Effective as of January 1, 2010)

 

--------------------------------------------------------------------------------


 

BEMIS RETIREMENT PLAN

 

Table of Contents

 

ARTICLE I

GENERAL

1

Sec. 1.1

Name of Plan

1

Sec. 1.2

Purpose

1

Sec. 1.3

History of the Plan

1

Sec. 1.4

Plan Year

1

Sec. 1.5

Company

1

Sec. 1.6

Participating Employer

1

Sec. 1.7

Construction and Applicable Law

2

Sec. 1.8

Benefits Determined Under Provisions in Effect at Termination of Employment

2

Sec. 1.9

Transition Rules

2

 

 

 

ARTICLE II

MISCELLANEOUS DEFINITIONS

3

Sec. 2.1

Accrued Monthly Pension

3

Sec. 2.2

Accumulated Interest

3

Sec. 2.3

Active Participant

3

Sec. 2.4

Actuarial Equivalent

3

Sec. 2.5

Actuarial Value

3

Sec. 2.6

Actuary

3

Sec. 2.7

Administrator

3

Sec. 2.8

Affiliate

3

Sec. 2.9

Bemis Elapsed Time

3

Sec. 2.10

Beneficiary

3

Sec. 2.11

Board

4

Sec. 2.12

Code

4

Sec. 2.13

Common Control

4

Sec. 2.14

Credited Service

4

Sec. 2.15

Disability Retirement

4

Sec. 2.16

Early Retirement

5

Sec. 2.17

Elapsed Time

5

Sec. 2.18

Eligibility Computation Period

5

Sec. 2.19

Employment Commencement Date

5

Sec. 2.20

ERISA

5

Sec. 2.21

Final Average Earnings

5

Sec. 2.22

Fund

5

Sec. 2.23

Funding Agency

5

Sec. 2.24

Group A Participant

5

Sec. 2.25

Group B Participant

5

Sec. 2.26

Hour of Service

5

Sec. 2.27

Leased Employee

5

 

i

--------------------------------------------------------------------------------


 

Sec. 2.28

Long-Term Disability Plan (Pre-2006)

6

Sec. 2.29

Monthly Earnings

6

Sec. 2.30

Named Fiduciary

6

Sec. 2.31

Normal Retirement

6

Sec. 2.32

Normal Retirement Age

6

Sec. 2.33

Normal Retirement Date

7

Sec. 2.34

Participant

7

Sec. 2.35

Present Value

7

Sec. 2.36

Primary Social Security Benefit

7

Sec. 2.37

Qualified Employee

7

Sec. 2.38

Qualified Military Service

9

Sec. 2.39

Recognized Break In Service

9

Sec. 2.40

Service Ratio

9

Sec. 2.41

Termination of Employment

9

Sec. 2.42

USERRA

9

Sec. 2.43

Vested Termination

9

Sec. 2.44

Year of Eligibility Service

9

 

 

 

ARTICLE III

SERVICE PROVISIONS

10

Sec. 3.1

Employment Commencement Date

10

Sec. 3.2

Termination of Employment

10

Sec. 3.3

Recognized Break In Service

10

Sec. 3.4

Elapsed Time

10

Sec. 3.5

Credited Service

12

Sec. 3.6

Eligibility Computation Period

15

Sec. 3.7

Year of Eligibility Service

15

Sec. 3.8

Hour of Service

16

Sec. 3.9

Service Rules at Columbus, Indiana Facility

17

Sec. 3.10

Bemis Elapsed Time

17

 

 

 

ARTICLE IV

BENEFIT DEFINITIONS

19

Sec. 4.1

Normal Retirement

19

Sec. 4.2

Early Retirement

19

Sec. 4.3

Disability Retirement

19

Sec. 4.4

Vested Termination

19

Sec. 4.5

Accrued Monthly Pension

19

Sec. 4.6

Service Ratio

21

Sec. 4.7

Monthly Earnings

22

Sec. 4.8

Final Average Earnings

24

Sec. 4.9

Primary Social Security Benefit

25

Sec. 4.10

Actuarial Equivalent, Actuarial Value, Present Value

26

 

 

 

ARTICLE V

PLAN PARTICIPATION

29

Sec. 5.1

Eligibility for Participation

29

Sec. 5.2

Duration of Participation

29

Sec. 5.3

No Guarantee of Employment

29

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

PENSION BENEFITS

30

Sec. 6.1

Pension on Normal Retirement

30

Sec. 6.2

Pension on Early Retirement

30

Sec. 6.3

Pension on Disability Retirement

30

Sec. 6.4

Pension on Vested Termination

31

Sec. 6.5

Deduction for Other Pension Payments

31

Sec. 6.6

Amendments Affecting Pension Rights

32

Sec. 6.7

Suspension of Benefits and Effect of Reemployment

32

Sec. 6.8

Family Income Coverage

34

Sec. 6.9

Effect of Participation in Variable Annuity Fund Prior to January 1, 1969

34

Sec. 6.10

Preservation of Benefits Under Pre-1972 Formula

34

Sec. 6.11

Preservation of Benefits Under Pre-1997 Formula

34

Sec. 6.12

Special Vested Termination Provisions For Employees At Certain Discontinued
Operations

37

Sec. 6.13

Special Enhanced Benefit for Certain Employees at Stow, Ohio

38

Sec. 6.14

Increase in Benefits for Persons Whose Benefits Commenced Prior to January 1,
1990

39

Sec. 6.15

Special Enhanced Benefit for Certain Employees at Bemis Clysar, Inc.

40

Sec. 6.16

Special Provisions Applicable to Participants Who Terminated Due to Certain
Plant Closings

41

Sec. 6.17

Special Provisions Applicable to Participants Who Qualified for LTD Benefits
Prior to 2006

41

Sec. 6.18

Missing Participant or Beneficiary

42

 

 

 

ARTICLE VII

SURVIVOR’S BENEFITS

44

Sec. 7.1

Qualified Preretirement Survivor Annuity

44

Sec. 7.2

Qualified Joint and Survivor Annuity

46

Sec. 7.3

Election Procedure

48

Sec. 7.4

Optional Settlements

49

Sec. 7.5

Other Death Benefits

50

 

 

 

ARTICLE VIII

MISCELLANEOUS BENEFIT PROVISIONS

51

Sec. 8.1

Commencement Date for Pension Payments

51

Sec. 8.2

Payment of Small Amounts and Certain Consequences Thereof

52

Sec. 8.3

No Other Benefits

52

Sec. 8.4

Source of Benefits

52

Sec. 8.5

Incompetent Payee

52

Sec. 8.6

Assignment or Alienation of Benefits

53

Sec. 8.7

Payment of Taxes

53

Sec. 8.8

Conditions Precedent

53

Sec. 8.9

Company Directions to Funding Agency

54

Sec. 8.10

Benefits Not Increased by Actuarial Gains

54

Sec. 8.11

Pensions Not Decreased on Account of Certain Social Security Increases

54

Sec. 8.12

Maximum Limitations on Benefits

54

Sec. 8.13

Distributions Made in Accordance with Code § 401(a)(9)

57

 

iii

--------------------------------------------------------------------------------


 

Sec. 8.14

Deemed Cash-Out Upon Termination of Employment for Unvested Participants

57

Sec. 8.15

Rollovers and Transfers to Other Qualified Plans

57

Sec. 8.16

Special Benefit Limitation

58

Sec. 8.17

Benefits of Reemployed Veterans

59

Sec. 8.18

Retroactive Annuity Starting Dates

60

Sec. 8.19

Limitations Pursuant to Code §436

61

 

 

 

ARTICLE IX

FUND

63

Sec. 9.1

Composition

63

Sec. 9.2

Funding Agency

63

Sec. 9.3

Compensation and Expenses of Funding Agency

63

Sec. 9.4

Securities and Property of Participating Employers

63

Sec. 9.5

No Diversion

64

Sec. 9.6

Employer Contributions

64

 

 

 

ARTICLE X

ACTUARY

65

Sec. 10.1

Appointment

65

Sec. 10.2

Responsibilities

65

Sec. 10.3

Compensation

65

Sec. 10.4

Resignation, Removal, and Successor

65

 

 

 

ARTICLE XI

ADMINISTRATION OF PLAN

66

Sec. 11.1

Administration by Company

66

Sec. 11.2

Certain Fiduciary Provisions

66

Sec. 11.3

Evidence

67

Sec. 11.4

Correction of Errors

67

Sec. 11.5

Records

67

Sec. 11.6

Claims Procedure

67

Sec. 11.7

Bonding

68

Sec. 11.8

Waiver of Notice

68

Sec. 11.9

Agent For Legal Process

68

Sec. 11.10

Indemnification

68

 

 

 

ARTICLE XII

AMENDMENT, TERMINATION, MERGER

69

Sec. 12.1

Amendment

69

Sec. 12.2

Reorganization of Participating Employers

69

Sec. 12.3

Termination

69

Sec. 12.4

Partial Termination

71

Sec. 12.5

Merger, Consolidation, or Transfer of Plan Assets

72

Sec. 12.6

Deferral of Distributions

72

 

 

 

ARTICLE XIII

MISCELLANEOUS PROVISIONS

73

Sec. 13.1

Headings

73

Sec. 13.2

Capitalized Definitions

73

Sec. 13.3

Gender

73

 

iv

--------------------------------------------------------------------------------


 

Sec. 13.4

Use of Compounds of Word ‘Here’

73

Sec. 13.5

Construed as a Whole

73

 

 

 

ARTICLE XIV

TOP-HEAVY PLAN PROVISIONS

74

Sec. 14.1

Key Employee Defined

74

Sec. 14.2

Determination of Top-Heavy Status

74

Sec. 14.3

Minimum Accrued Benefit

76

Sec. 14.4

Vesting Schedule

77

Sec. 14.5

Definition of Employer

78

Sec. 14.6

Exception For Collective Bargaining Unit

78

 

 

 

Schedule A

 

79

 

 

 

Appendix A

 

81

Appendix B

 

85

Appendix C

 

87

Appendix D

 

90

Appendix E

 

94

Appendix F

 

95

Appendix G

 

96

Appendix H

 

98

Appendix I

 

99

Appendix J

 

100

 

v

--------------------------------------------------------------------------------


 

BEMIS RETIREMENT PLAN

(Amended and Restated Effective as of January 1, 2009)

 

ARTICLE I

 

GENERAL

 

Sec. 1.1  Name of Plan.  The name of the pension plan set forth herein is “Bemis
Retirement Plan”.  It is sometimes herein referred to as the “Plan”.

 

Sec. 1.2  Purpose.  The Plan has been established so that eligible employees
will have a source of retirement income in addition to the other sources of
retirement income available to them.

 

Sec. 1.3  History of the Plan.  The Company on December 21, 1945 established the
Bemis Bro.  Bag Company Retirement Income Plan and Trust (sometimes referred to
as “S&RIP”), under which retirement benefits were to be provided for eligible
employees. Subsequently, on March 12, 1958 the Company established the Bemis
Bro. Bag Company Supplemental Pension Plan (sometimes referred to as “SPP”). 
Thereafter, the two plans were amended and combined into one plan, the Bemis
Retirement Plan, said amendment being effective as of December 31, 1961 for the
S&RIP and as of January 1, 1962 for the SPP. Subsequently, the Plan was amended
from time to time.

 

Sec. 1.4  Plan Year.  A “Plan Year” is the 12-consecutive-month period
commencing on January 1 and is the year on which records of the Plan are kept.

 

Sec. 1.5  Company.  The “Company” is Bemis Company, Inc., a Missouri
corporation.

 

Sec. 1.6  Participating Employer.  The Company is a Participating Employer in
the Plan. With the consent of the Company, any other employer may also become a
Participating Employer effective as of a date specified by it in its adoption of
the Plan.  Also with such consent, any such adopting employer may modify the
provisions of the Plan as they shall be applicable to its employees.  The other
Participating Employers on January 1, 2009 are:

 

(a)           Bemis Clysar, Inc. a Minnesota corporation.

 

(b)           Curwood, Inc. a Delaware corporation.

 

(c)           Electronic Printing Products, Inc., an Ohio corporation.

 

(d)           MACtac Engineered Products, Inc., an Ohio corporation.

 

(e)           Milprint, Inc., a Wisconsin corporation.

 

(f)            Morgan Adhesives Company, an Ohio corporation.

 

1

--------------------------------------------------------------------------------


 

(g)           Perfecseal, Inc., a Delaware corporation.

 

Sec. 1.7  Construction and Applicable Law.  The Plan is intended to meet the
requirements for qualification under Code § 401(a).  The Plan is also intended
to be in full compliance with applicable requirements of ERISA. The Plan shall
be administered and construed consistent with said intent.  It shall also be
construed and administered according to the internal, substantive laws of the
State of Wisconsin (without regard to the conflict of law rules of the State of
Wisconsin or of any other jurisdiction) to the extent that such laws are not
preempted by the laws of the United States of America.  All controversies,
disputes, and claims arising hereunder shall be submitted to the United States
District Court for the Eastern District of Wisconsin.

 

Sec. 1.8  Benefits Determined Under Provisions in Effect at Termination of
Employment.  Except as may be specifically provided herein to the contrary, with
respect to a Participant whose Termination of Employment has occurred, benefits
under the Plan attributable to service prior to his or her Termination of
Employment shall be determined and paid in accordance with the provisions of the
Plan as in effect on the date the Participant’s Termination of Employment
occurred unless he or she becomes an Active Participant after that date and such
active participation causes a contrary result under the provisions hereof.

 

Sec. 1.9  Transition Rules.  The Plan has been amended from time to time.  Each
such amendment is effective as of the date specified in the amendment.  The Plan
as amended effective January 1, 2009 includes amendments required by the Pension
Protection Act of 2006 (“PPA”).  Such amendments are effective as of the dates
required by PPA.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

MISCELLANEOUS DEFINITIONS

 

Sec. 2.1  Accrued Monthly Pension.   “Accrued Monthly Pension” is defined in
Sec. 4.5.

 

Sec. 2.2  Accumulated Interest.  “Accumulated Interest” respecting employee
contributions made prior to their discontinuance effective January 1, 1972 and
respecting the cash value of certain annuity contracts purchased in 1962 shall
be determined as follows:

 

(a)                                  Accumulated Interest for years prior to
1976 shall be determined according to the provisions of the Plan as in effect on
December 31, 1975.

 

(b)                                 Accumulated Interest for years after 1975
and prior to 1988 shall be computed at the annual rate of 5% per year,
compounded annually.

 

(c)                                  Accumulated Interest for years after 1987
shall be computed at an annual rate equal to 120% of the federal mid-term rate
for January of the particular plan year.

 

Accumulated Interest shall be determined to the first day of the month in which
said determination is to be made, but not later than the date as of which
benefits with respect to the Participant commence under the Plan.  If a
retroactive pension payment is made with respect to a Participant, Accumulated
Interest will not accrue after the first day of the earliest month with respect
to which the retroactive payment is made.

 

Sec. 2.3  Active Participant.  An employee is an “Active Participant” only while
both a Participant and a Qualified Employee.

 

Sec. 2.4.  Actuarial Equivalent.   “Actuarial Equivalent” is defined in Sec.
4.10.

 

Sec. 2.5  Actuarial Value.   “Actuarial Value” is defined in Sec. 4.10.

 

Sec. 2.6  Actuary.  “Actuary” means the individual, partnership, corporation, or
other organization appointed and acting as such from time to time pursuant to
Article X.

 

Sec. 2.7   Administrator.  The Company is the “Administrator” of the Plan for
purposes of ERISA.

 

Sec. 2.8  Affiliate.  “Affiliate” means any trade or business entity under
Common Control with a Participating Employer.

 

Sec.  2.9    Bemis Elapsed Time.  “Bemis Elapsed Time” is defined in Sec. 3.10.

 

Sec. 2.10  Beneficiary.  A “Beneficiary” is the person or persons, natural or
otherwise, designated by a Participant to receive any death benefit payable
under Sec. 7.4(a) (life and 120

 

3

--------------------------------------------------------------------------------


 

months certain) or 7.5 (other death benefits). Participants covered by certain
Appendices to the Plan may also designate a Beneficiary to receive death
benefits provided by the Appendices, as follows: (i) Appendix A — Sec. 7.4,
(ii) Appendix C — Sec. 7, Appendix D — Sec. 6, and Appendix J — Sec. 2. A
Participant who has designated a Beneficiary may, without the consent of such
Beneficiary, alter or revoke such designation.  To be effective, any such
designation, alteration, or revocation shall be in writing, in such form as the
Company may prescribe, and shall be filed with the Company prior to the
Participant’s death.  If at the time a death benefit becomes payable there is
not on file with the Company a fully effectual designation of Beneficiary, or if
the designated Beneficiary does not survive the Participant, the Beneficiary
shall be the person or persons surviving the Participant in the first of the
following classes in which there is a survivor, share and share alike:

 

(a)           the Participant’s spouse;

 

(b)                                 the Participant’s children, except that if
any children predecease the Participant but leave issue surviving the
Participant such issue shall take by right of representation the share their
parent would have taken if living;

 

(c)                                  the Participant’s parents;

 

(d)                                 the Participant’s brothers and sisters;

 

(e)                                  the Participant’s personal representative
or representatives (executors or administrators).

 

Determination of who the Beneficiary is in each case shall be made by the
Company.

 

Sec. 2.11  Board.  The “Board” is the board of directors of the Company, and
includes any executive committee thereof authorized to act for said board of
directors.

 

Sec. 2.12  Code.  “Code” means the Internal Revenue Code of 1986 as from time to
time amended.

 

Sec. 2.13  Common Control.  A trade or business entity (whether a corporation,
partnership, sole proprietorship or otherwise) is under “Common Control” with
another trade or business entity (i) if both entities are corporations which are
members of a controlled group of corporations as defined in Code § 414(b), or
(ii) if both entities are trades or businesses (whether or not incorporated)
which are under common control as defined in Code § 414(c), or (iii) if both
entities are members of an affiliated service group as defined in Code § 414(m),
or (iv) if both entities are required to be aggregated pursuant to regulations
under Code § 414(o).  In applying the preceding sentence for purposes of Sec.
8.12, the provisions of Code § 414(b) and (c) are deemed to be modified as
provided in Code § 415(h).

 

Sec. 2.14  Credited Service.   “Credited Service” is defined in Sec. 3.5.

 

Sec. 2.15  Disability Retirement.   “Disability Retirement” is defined in Sec.
4.3.

 

4

--------------------------------------------------------------------------------


 

Sec. 2.16  Early Retirement.   “Early Retirement” is defined in Sec. 4.2.

 

Sec. 2.17  Elapsed Time.   “Elapsed Time” is defined in Sec. 3.4.

 

Sec. 2.18  Eligibility Computation Period.   “Eligibility Computation Period” is
defined in Sec. 3.6.

 

Sec. 2.19  Employment Commencement Date.   “Employment Commencement Date” is
defined in Sec. 3.1.

 

Sec. 2.20  ERISA.  “ERISA” means the Employee Retirement Income Security Act of
1974 as from time to time amended.

 

Sec. 2.21  Final Average Earnings.   “Final Average Earnings” is defined in Sec.
4.8.

 

Sec. 2.22  Fund.  “Fund” means the aggregate of assets described in Sec. 9.1.

 

Sec. 2.23  Funding Agency.  “Funding Agency” is a trustee or trustees or an
insurance company appointed and acting from time to time in accordance with the
provisions of Sec. 9.2 for the purpose of holding, investing, and disbursing all
or a part of the Fund.

 

Sec.  2.24  Group A Participant.   “Group A Participant” means a Participant who
meets the requirements of (a) and (b):

 

(a)                            On December 31, 2005, he or she was 40 or older.

 

(b)                           On December 31, 2005, the sum of the following
amounts is 60 or more:

 

(1)                                      The Participant’s age on December 31,
2005, which is the Participant’s age on his or her 2005 birthday, plus a
fractional year of age equal 1/365 of a year for each day after said birthday
and prior to January 1, 2006.

 

(2)                                      The Participant’s Bemis Elapsed Time on
December 31,2005, which also is expressed in terms of whole and fractional years
through December 31, 2005.

 

Sec. 2.25  Group B Participant.  “Group B Participant” means any Participant who
does not meet the requirements to be a Group A Participant as set forth in Sec.
2.24.

 

Sec. 2.26  Hour of Service.   “Hour of Service” is defined in Sec. 3.8.

 

Sec. 2.27  Leased Employee.  “Leased Employees” within the meaning of Code §
414(n)(2) and individuals who would meet those requirements but for failure to
complete a year of leased service shall be counted as employees for purposes of
determining Elapsed Time, but not for purposes of determining Credited Service.
Leased Employees may not become

 

5

--------------------------------------------------------------------------------


 

Participants or accrue benefits under the Plan.  “Leased Employee” means any
person (other than an employee of the recipient) who, pursuant to an agreement
between the recipient and any other person (“leasing organization”), has
performed services for the recipient (or for the recipient and related persons
determined in accordance with Code § 414(n)(6)) on a substantially full-time
basis for a period of at least one year, and such services are performed under
primary direction or control by the recipient.  Contributions or benefits
provided a leased employee by the leasing organization which are attributable to
service performed for the recipient employer shall be treated as provided by the
recipient employer.

 

Sec. 2.28  Long-Term Disability Plan (Pre-2006).  “Long Term Disability Plan
(Pre-2006)” for purposes of applying the special rules in Sec. 6.17 means the
long-term disability insurance program maintained prior to 2006 for most
salaried and office clerical employees of the Participating Employers.  As of
January 1, 2005, this insurance was provided through CIGNA long-term disability
policy LK 6337 (Class 1).  “Long-Term Disability Plan (Pre-2006)” does not
include:

 

(a)                                  Any long-term disability insurance plan
offered to salaried or office clerical employees after 2005, such as the
Hartford Insurance LTD plan in effect during 2006-2008 or the CIGNA LTD plan
established in 2009.

 

(b)                                 Long-term disability insurance offered
initially in 2005 to certain non-exempt plan employees through CIGNA long-term
policy LK 6337 (Class 3) or any successor to such insurance.

 

Sec. 2.29  Monthly Earnings.   “Monthly Earnings” is defined in Sec. 4.7.

 

Sec. 2.30  Named Fiduciary.  The Company is a “Named Fiduciary” for purposes of
ERISA with authority to control or manage the operation and administration of
the Plan, including control or management of the assets of the Plan. Other
persons are also Named Fiduciaries if so provided by ERISA or if so identified
by the Company. Such other person or persons shall have such authority to
control or manage the operation and administration of the Plan, including
control or management of the assets of the Plan, as may be provided by ERISA or
as may be allocated by the Company.

 

Sec. 2.31  Normal Retirement.   “Normal Retirement” is defined in Sec. 4.1.

 

Sec. 2.32  Normal Retirement Age.  A Participant’s “Normal Retirement Age” shall
be determined as follows:

 

(a)                                  Except as provided in (b) and (c), a
Participant’s Normal Retirement Age shall be determined from the following table
according to his or her year of birth:

 

Year of Birth

 

Normal Retirement Age

 

Before 1943

 

65

 

1943 - 1959

 

66

 

1960 and after

 

67

 

 

6

--------------------------------------------------------------------------------


 

(b)                                 However, if a Participant’s earliest
Employment Commencement Date is on or after March 1, 2000 and is on or after the
date the Participant attains age 62, his or her Normal Retirement Age is not
earlier than the third annual anniversary of his or her date of hire.  For
example, if a Participant is hired July 1, 2003, and is 68 on the date of hire,
“Normal Retirement Age” is July 1, 2006, three years after the date of hire.

 

(c)                            For Participants who are “Eligible Employees” as
defined in Sec. 6.11(a), Normal Retirement Age is age 65, regardless of year of
birth.

 

Sec. 2.33  Normal Retirement Date.  “Normal Retirement Date” is the last day of
the month in which a person attains Normal Retirement Age.

 

Sec. 2.34  Participant.  A “Participant” is an individual described as such in
Article V.

 

Sec. 2.35  Present Value.   “Present Value” is defined in Sec. 4.10.

 

Sec. 2.36  Primary Social Security Benefit.   “Primary Social Security Benefit”
is defined in Sec. 4.9.

 

Sec. 2.37  Qualified Employee.  “Qualified Employee” means each employee
described in (1), (2), (3) or (4) of subsection (a), subject to the provisions
of subsections (b) through (h):

 

(a)                                  Qualified Employee includes:

 

(1)                                  Employees of a Participating Employer who
are compensated in whole or in part on a regular stated salary basis.

 

(2)                                  Employees who are paid hourly, for regular
straight time at a Covered Location listed in Schedule A, provided, however,
that an hourly paid employee at a location listed in Schedule A is not a
Qualified Employee prior to the effective date shown in Schedule A for the
particular location.

 

(3)                                  Hourly paid employees of a Participating
Employer who are employed in an office clerical or supervisory position, but
only for service after December 31, 1999.  (Prior to 2000, such employees
participated in the Bemis Hourly Retirement Plan).

 

(4)                                  Hourly paid non-bargaining unit employees
of a Participating Employer at bargaining unit locations, but only for service
after December 31, 1999.

 

(b)                                       Except as to employees of the Company,
an employee is not a Qualified Employee prior to the date as of which his or her
employer becomes a Participating Employer.

 

7

--------------------------------------------------------------------------------


 

(c)                                        A non-resident alien while not
receiving earned income (within the meaning of Code § 911(d)(2)) from a
Participating Employer which constitutes income from sources within the United
States (within the meaning of Code § 861(a)(3)) is not a Qualified Employee.

 

(d)                                       Eligibility of employees in a
collective bargaining unit to participate in the Plan shall be subject to
negotiations with the representative of that unit. During any period that an
employee is covered by the provisions of a collective bargaining agreement
between a Participating Employer and such representative he or she shall not be
considered a Qualified Employee for purposes of this Plan unless such agreement
expressly so provides. For purposes of this section only, such an agreement
shall be deemed to continue after its formal expiration during collective
bargaining negotiations pending the execution of a new agreement.

 

(e)                                        An employee shall be deemed to be a
Qualified Employee during a period of absence from active service which does not
result from Termination of Employment, provided he or she is a Qualified
Employee at the commencement of such period of absence.

 

(f)                                          A salaried, office clerical, or
supervisory employee is not a Qualified Employee during any period of employment
prior to January 1, 1997 at a location listed in this subsection.  However, this
exclusion does not apply to service at these locations on or after January 1,
1997.  Also, this exclusion does not apply in cases where the Plan as in effect
prior to 1997 recognized service at one of these locations as Credited Service
because the individual transferred to the location after attaining age 35.

 

(1)           Milprint Longview (formerly Paramount Texas).

 

(2)           Milprint Oshkosh North (formerly Banner Packaging).

 

(3)           Curwood - Fremont.

 

(4)           Hazleton.

 

(5)           MACtac Scranton.

 

(6)           Milprint Corporate - Oshkosh.

 

(7)           Milprint Denmark.

 

(8)           Milprint Lancaster.

 

(9)           Milprint Lebanon.

 

(10)         Perfecseal Philadelphia.

 

8

--------------------------------------------------------------------------------


 

(g)                                 The Plan as in effect prior to January 1,
1997 excluded employees at the following locations.  Effective as of January 1,
1997, employees at these locations are no longer excluded.  Service prior to
January 1, 1997 is recognized as provided:

 

(1)                                  Non-exempt employees at the Nellis, Nevada
plant of Morgan Adhesives, Inc. are Qualified Employees from the date of hire.

 

(2)                                  Salaried employees at Perfecseal Oshkosh
(formerly Cur-Med) are Qualified Employees from the date of hire or date of
acquisition by the Company, if later.

 

(h)                                 An employee is not a Qualified Employee
during any period of employment prior to January 1, 1998 at Milprint Shelbyville
(formerly Paramount Tennessee).  This exclusion does not apply to service at
this location on or after January 1, 1998.

 

(i)                                     An employee is not a Qualified Employee
during any period of employment at one of the following locations:

 

(1)           Enterprise Software, Inc.

 

(2)           Paramount Chalfont.

 

(j)                                     An employee whose permanent assignment
is outside the United States is not a Qualified Employee during a period when he
or she is on temporary assignment within the United States.

 

Sec. 2.38  Qualified Military Service.  “Qualified Military Service” is defined
in Sec. 8.17.

 

Sec. 2.39  Recognized Break In Service.   “Recognized Break In Service” is
defined in Sec. 3.3.

 

Sec. 2.40  Service Ratio. “Service Ratio” is defined in Sec. 4.6.

 

Sec. 2.41  Termination of Employment. “Termination of Employment” is defined in
Sec. 3.2.

 

Sec. 2.42  USERRA.  “USERRA” is defined in Sec. 8.17, which outlines certain
special benefit provisions applicable to employees returning following Qualified
Military Service.

 

Sec. 2.43  Vested Termination. “Vested Termination” is defined in Sec. 4.4.

 

Sec. 2.44  Year of Eligibility Service. “Year of Eligibility Service” is defined
in Sec. 3.7.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III

 

SERVICE PROVISIONS

 

Sec. 3.1  Employment Commencement Date.  “Employment Commencement Date” means
the date on which a person first becomes an employee of a Participating Employer
(whether before or after the Participating Employer becomes such) or an
Affiliate.

 

Sec. 3.2  Termination of Employment.  The “Termination of Employment” of an
employee for purposes of the Plan shall be deemed to occur on the date of
resignation, discharge, retirement, death, failure to return to active work at
the end of an authorized leave of absence or the authorized extension or
extensions thereof, failure to return to work when duly called following a
temporary layoff, or upon the happening of any other event or circumstance
which, under the policy of his or her employer as in effect from time to time,
results in the termination of the employer-employee relationship; provided,
however, that “Termination of Employment” shall not be deemed to occur upon a
transfer between any combination of Participating Employers and Affiliates.

 

Sec. 3.3  Recognized Break In Service.  A “Recognized Break in Service” is a
period of at least 12 consecutive months duration which begins on the day on
which an individual’s Termination of Employment occurs.  A Recognized Break In
Service ends, if ever, on the day on which the individual again becomes an
employee of a Participating Employer, an Affiliate or a Predecessor Employer.

 

(a)                                  If an individual is absent from work for
maternity or paternity reasons, the 12-month period beginning with the first day
of such absence shall not be included in a Recognized Break In Service.

 

(b)                                 For purposes of this paragraph, an absence
from work for maternity or paternity reasons means an absence (i) by reason of
the pregnancy of the individual, (ii) by reason of a birth of a child of the
individual, (iii) by reason of the placement of a child with the individual in
connection with the adoption of such a child by such individual, or (iv) for
purposes of caring for such child for a period beginning immediately following
such birth or placement.

 

Sec. 3.4  Elapsed Time.  A Participant’s “Elapsed Time” is equal to the
aggregate time elapsed between his or her Employment Commencement Date and his
or her most recent Termination of Employment or any other date as of which a
determination of Elapsed Time is to be made, expressed in years and days,
reduced as follows:

 

(a)                                  All Recognized Breaks In Service shall be
subtracted. Any periods that would have been included in a Recognized Break In
Service if Sec. 3.3(a) did not apply shall also be subtracted.

 

(b)                                 With respect to employers participating in
the Plan on December 31, 1969, service rendered by an employee prior to the date
his or her employer adopted the

 

10

--------------------------------------------------------------------------------


 

Plan shall be recognized as Elapsed Time only to the extent service with the
employer was recognized as continuous service under the Plan as in effect on
December 31, 1969; provided, however, that service with Jaite Paper Bag Company;
Claremont Paper Mills, Inc.; W. T. Winn Company; Cello-Vision Corporation; Clear
Bag-Winnpak, Inc.; and Mountain Paper Products Corporation shall be included in
Elapsed Time.

 

(c)                                  Except as otherwise specifically provided
herein, service with an employer prior to the date it becomes a Participating
Employer or Affiliate shall not be included in an employee’s Elapsed Time. 
However, if a Participant was an employee of any entity listed in this
subsection immediately prior to the acquisition of that entity or some or all of
its assets by the Company or an Affiliate, the Participant’s Elapsed Time for
purposes of determining vesting under the Plan and for purposes of determining
eligibility for an Early Retirement benefit, Disability Retirement benefit, or
Qualified Preretirement Survivor Annuity shall include continuous service
beginning on the Participant’s last date of hire prior to such acquisition
date.  However, the pre-acquisition service is not recognized as Credited
Service. Preacquisition service at locations acquired before 1981 is recognized
to the extent provided in Sec. 3.4(c) of the Plan as in effect on January 1,
1994.

 

(1)                                  Milprint, Inc., acquired September 28,
1990.

 

(2)                                  Princeton Packaging Co., from which the
Hazelton, PA location was acquired on February 4, 1993.

 

(3)                                  Fitchburg Coated Products, a division of
Technographics, Inc., from which the MACtac Scranton OH location was acquired on
January 3, 1994.

 

(4)                                  Hargro Health Care Packaging, from which
the Perfeseal Oshkosh WI location was acquired January 20, 1994.

 

(5)                                  Banner Packaging, Inc., from which the
Milprint Oshkosh WI North location was acquired October 5, 1995 and the
predecessor corporation which operated that location before acquisition by
Bemis.

 

(6)                                  Paper Manufacturers Company (PMCO), from
which the Perfecseal operations of the Company were acquired April 29, 1996.

 

(7)                                  Paramount Packaging Corporation, from which
the Milprint Shelbyville TN and Milprint Longview TX locations were acquired
January 1, 1997.

 

(8)                                  MACtac Electronic Printing Products, Inc.
and its predecessor, Gum Products of America, acquired March 17, 1997.

 

11

--------------------------------------------------------------------------------


 

(9)                                  Viskase Companies, Inc., from which the
Curwood Shrink Packaging locations of Centerville, Iowa and Pauls Valley,
Oklahoma were acquired September 1, 2000.

 

(10)                            Arrow Industries, from which certain operations
and assets were acquired in 2000.

 

(11)                            Kanzaki Specialty Papers, Inc., from which
certain operations and assets were acquired in 2000.

 

(12)                            Weskote, Inc., from which certain assets were
leased and employees hired and from which the MACtac Los Angeles location was
acquired February 7, 2001.

 

(13)                            Duralam, Inc., from which Curwood Appleton and
Curwood Neenah were acquired September 8, 2001.

 

(14)                            E. I. Dupont De Nemours & Company, from which
certain operations and assets were acquired and from which the Bemis Clysar
location was acquired July 31, 2002.

 

(d)                                 If an employee has a Termination of
Employment and is later rehired by a Participating Employer or Affiliate, his or
her Elapsed Time prior to said Termination of Employment shall not be
disregarded by reason of said Termination of Employment.

 

(e)                                  Elapsed Time includes service in Brazil as
an employee of ITAP/BEMIS, Ltda.

 

(f)                                    Solely for purposes of determining
whether a Participant’s attained age and Elapsed Time totals 65 or more so that
the individual satisfies the requirements of Sec. 6.16(b), an individual placed
on leave of absence due to closing of the locations listed in Sec. 6.16(a) will
be credited with Elapsed Time for the period of said leave of absence.  Such
additional Elapsed Time will not be recognized as Credited Service.

 

Sec. 3.5  Credited Service.  A Participant’s “Credited Service” shall be equal
to his or her Elapsed Time, subject to the following:

 

(a)                                  Credited Service does not include service
when the employee was not a Qualified Employee, except as follows:

 

(1)                                  An employee who was a Qualified Employee on
January 1, 1976 shall be deemed to be a Qualified Employee during periods of
service prior to said date during which he or she would have been a Qualified
Employee but for the fact he or she was neither compensated in whole or in part
on a regular stated salary basis nor employed in an office clerical position.

 

12

--------------------------------------------------------------------------------


 

Credited Service for the period prior to January 1, 1976 shall be adjusted to
reflect such additional service as a Qualified Employee.

 

(2)                                  If a former employee was not an employee of
a Participating Employer or Affiliate on January 1, 1976 but subsequently was
re-employed and became a Qualified Employee upon re-employment, he or she shall
be deemed to be a Qualified Employee during periods of service prior to January
1, 1976 during which he or she would have been a Qualified Employee but for the
fact he or she was neither compensated in whole or in part on a regular stated
salary basis nor employed in an office clerical position; provided, however,
that he or she shall not be deemed to be a Qualified Employee for any such
additional period with respect to which he or she is eligible to receive a
vested benefit pursuant to any other pension plan that meets the requirements of
Code § 401(a).  Credited Service for the period prior to January 1, 1976 shall
be adjusted to reflect such additional service as a Qualified Employee.

 

(3)                                  Except as provided in the following
sentence, service in Canada as an employee of a Participating Employer or
Affiliate is not recognized as Credited Service.  However, if an employee of
MACtac-Canada Limited transferred to a position as a Qualified Employee in the
United States, and the transfer occurred on or after January 1, 1994 and on or
before July 1, 1996, the service in Canada will be included in Credited Service,
subject to the limitations in (b) and (e).

 

(4)                                  If a Participant is a Qualified Employee on
December 31, 1986 and during the period January 1, 1976 through December 31,
1986 he or she transferred from an hourly paid position with Lustour Corporation
or with Lustour’s MacKay Engraving operation to a position as a Qualified
Employee of Lustour or MacKay, his or her Credited Service shall include service
as an hourly paid employee of Lustour or MacKay from the later of (i) the date
the Company acquired Lustour (which was on or about August 1, 1968) or (ii) the
individual’s last Employment Commencement Date preceding the date of transfer.
However, said additional Credited Service is subject to the limitations in
subsections (b) and (e).

 

(5)                                  If an employee was an Active Participant on
April 30, 1997, his or her Credited Service will include Elapsed Time as an
employee of Master Palletizer Systems, Inc. on or after June 18, 1985.

 

(6)                                  If a Participant transfers from a position
as a Qualified Employee in the United States to a position in Brazil as an
employee of ITAP/BEMIS Ltda., later returns to a position as a Qualified
Employee in the United States, and remains a Qualified Employee for at least 12
months after the transfer back to the United States, his or her service in
Brazil will be recognized as Credited Service.  Except as provided in the
preceding

 

13

--------------------------------------------------------------------------------


 

sentence, service as an employee of ITAP/Bemis Ltda. is not Credited Service.

 

(b)                                 A Participant whose Termination of
Employment occurs on or before June 30, 1999, will not accrue Credited Service
for a Plan Year prior to 1985 if he or she did not attain age 25 on or before
the last day of the Plan Year.  The foregoing exclusion is not applicable in any
case where the Participant’s Termination of Employment occurs on or after July
1, 1999.

 

(c)                                  Service with an employer prior to the date
it becomes a Participating Employer is not included in Credited Service, except
as follows:

 

(1)                                  Such service prior to January 1, 1976 shall
be included in Credited Service to the extent provided in the Plan as in effect
on December 31, 1975.

 

(2)                                  Such service shall be included in Credited
Service to the extent provided in any applicable appendix to the Plan.

 

(3)                                  In the case of any Participant who was an
employee of Arnoldware-Rogers, Inc., a Vermont corporation, immediately prior to
the acquisition of said corporation by the Company in 1980 and who was a
Qualified Employee on January 1, 1987, Credited Service shall include continuous
service beginning on his or her last date of hire prior to said acquisition date
and ending on said acquisition date.  However, said additional Credited Service
shall be limited to service as a salaried, office clerical, or supervisory
employee, and is subject to the limitations in subsection (b).

 

(4)                                  If a Participant is a Qualified Employee on
October 31, 1996, and had service as a salaried, office clerical, or supervisory
employee of Sackner Products, Inc. (“Sackner”) on or after June 30, 1966 (the
date the Company acquired Sackner) and prior to January 1, 1982 (the date
Sackner became a Participating Employer), his or her Credited Service shall
include such service, subject to subsection (b), which excludes certain service
before the Plan Year the Participant attains age 25.

 

(d)                                 If a leave of absence or layoff continues
for longer than 365 calendar days, the period of such leave of absence or layoff
in excess of 365 calendar days shall not be counted as Credited Service.

 

(e)                                  If a Participant withdrew employee
contributions or received a single sum distribution in lieu of a monthly
pension, his or her Credited Service will be disregarded if so provided in the
Plan provision pursuant to which the withdrawal or distribution occurred.

 

(f)                                    For Group B Participants, Credited
Service excludes any service after December 31, 2005.

 

14

--------------------------------------------------------------------------------


 

(g)                                 If a Group A Participant has a Termination
of Employment after December 31, 2005 and is later rehired by a Participating
Employer, no additional Credited Service will accrue during the period of
reemployment.

 

(h)                                 If a Group A Participant permanently
transfers to a position outside the U.S. with the Company or an Affiliate and
later returns to a position as a Qualified Employee in the U.S., his or her
services as a Qualified Employee following return to the U.S. will be included
in his or her Credited Service.

 

Sec. 3.6  Eligibility Computation Period.  An employee’s first Eligibility
Computation Period is the 12-consecutive-month period beginning on his or her
Employment Commencement Date.  His or her second Eligibility Computation Period
is the Plan Year commencing in said 12-consecutive-month period.  Each
subsequent Plan Year prior to the end of the Plan Year in which the employee has
a 1-Year Break in Service is an Eligibility Computation Period. If subsequent to
a 1-Year Break in Service the employee had another Employment Commencement Date,
Eligibility Computation Periods for the period beginning on such date shall be
computed as though such date were the first Employment Commencement Date. 
“1-Year Break in Service” means a Plan Year in which (i) the employee has no
Hours of Service and (ii) an employer-employee relationship with a Participating
Employer, Affiliate or Predecessor Employer is not in effect at any time.  The
1-Year Break in Service shall be recognized as such on the last day of such Plan
Year.

 

(a)                                  Notwithstanding the provisions of Sec. 3.8,
for purposes of determining whether a 1-Year Break in Service has occurred, an
individual who is absent from work for maternity or paternity reasons shall
receive credit for the Hours of Service which would otherwise have been credited
to such individual but for such absence, or in any case in which such hours
cannot be determined, eight Hours of Service per day of such absence; provided,
however, that the total number of Hours of Service recognized under this
subsection shall not exceed 501 hours.  The Hours of Service credited under this
subsection shall be credited in the Plan Year in which the absence begins if the
crediting is necessary to prevent a 1-Year Break in Service in the Plan Year or,
in all other cases, in the following Plan Year.

 

(b)                                 For purposes of subsection (a), an absence
from work for maternity or paternity reasons means an absence (i) by reason of
the pregnancy of the individual, (ii) by reason of a birth of a child of the
individual, (iii) by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual or (iv) for
purposes of caring for such child for a period beginning immediately following
such birth or placement.

 

Sec. 3.7  Year of Eligibility Service.  A “Year of Eligibility Service” means an
Eligibility Computation Period in which an employee completes 1000 or more Hours
of Service.  If an employee has a Termination of Employment and is later rehired
by a Participating Employer or Affiliate, Years of Eligibility Service prior to
said Termination of Employment shall not be disregarded by reason of said
Termination of Employment.  If a period of

 

15

--------------------------------------------------------------------------------


 

preacquisition service at a location is recognized as Elapsed Time for vesting
under Sec. 3.4, Hours of Service during that period will also be recognized for
purposes of determining Years of Eligibility Service.

 

Sec. 3.8  Hour of Service.  An “Hour of Service” or “Hours of Service” are
determined according to the following subsections with respect to each
applicable computation period:

 

(a)                                  Hours of Service are computed only with
respect to service with Participating Employers (for service both before and
after the Participating Employer becomes such) and Affiliates and are aggregated
for service with all such employers.

 

(b)                                 For any portion of a computation period
during which an individual is within a classification for which a record of
hours for the performance duties is maintained, Hours of Service shall be
credited as follows:

 

(1)                                  Each hour for which the employee is paid,
or entitled to payment, for the performance of duties for his or her employer
during the applicable computation period is an Hour of Service.

 

(2)                                  Each hour for which the employee is paid,
or entitled to payment, by his or her employer on account of a period of time
during which no duties are performed (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity
(including disability), layoff, jury duty, military duty, or leave of absence,
is an Hour of Service, subject to the following:

 

(A)                              An hour for which the employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed shall not be credited to the employee if such payment is
made or due under a plan maintained solely for the purpose of complying with
applicable worker’s compensation, unemployment compensation, or disability
insurance laws.

 

(B)                                Hours of Service shall not be credited for a
payment which solely reimburses the individual for medical or medically related
expenses.

 

(C)                                For purposes of this paragraph a payment
shall be deemed to be made by or due from an employer regardless of whether such
payment is made by or due from the employer directly, or indirectly through,
among others, a trust fund or insurer to which the employer contributes or pays
premiums and regardless of whether contributions made or due to the trust fund,
insurer, or other entity are for the benefit of particular employees or are on
behalf of a group of employees in the aggregate.

 

16

--------------------------------------------------------------------------------


 

(3)                                  Each hour for which back pay, irrespective
of mitigation of damages, is either awarded or agreed to by the employer is an
Hour of Service.  Crediting of Hours of Service for back pay awarded or agreed
to with respect to periods described in paragraph (2) shall be subject to the
limitations set forth in that paragraph.  Such Hours of Service shall be
credited to the computation period or periods to which the award or agreement
for back pay pertains, rather than to the computation period in which the award,
agreement or payment is made.

 

(4)                                  Hours under this subsection shall be
calculated and credited pursuant to section 2530.200b-2 of the Department of
Labor Regulations, which are incorporated herein by this reference.

 

(5)                                  The Company may use any record to determine
Hours of Service which it considers an accurate reflection of the actual facts.

 

(c)                                  For any portion of a computation period
during which an employee is within a classification for which a record of hours
for the performance of duties is not maintained, he or she shall be credited
with 190 Hours of Service for each month for which he or she would otherwise be
credited with at least one Hour of Service under subsection (b).

 

(d)                                 If an employee becomes eligible to receive
benefits under a sickness and accident program sponsored by his or her employer,
his or her Hours of Service, when aggregated with the Hours of Service to which
he or she is entitled with respect to said period of absence pursuant to the
foregoing provisions of this section, shall be equal to 190 Hours of Service for
each month for which sickness and accident benefits are paid.

 

(e)                                  Nothing in this section shall be construed
as denying an employee credit for an Hour of Service if credit is required by
any federal law other than ERISA.  The nature and extent of such credit shall be
determined under such other law.

 

(f)                                    In no event shall duplicate credit as an
Hour of Service be given for the same hour.

 

Sec. 3.9  Service Rules at Columbus, Indiana Facility.  Certain individuals
working at Morgan Adhesives Company’s Columbus, Indiana facility will be
employed initially by a temporary staffing agency and will become employees of
Morgan Adhesives Company after completing approximately 480 hours or 90 days of
service with the agency.  In such cases, the individual’s service with the
agency at Morgan’s Columbus facility will be recognized under this Plan for
purposes of determining Years of Eligibility Service, Elapsed Time and Credited
Service.

 

Sec. 3.10  Bemis Elapsed Time.   “Bemis Elapsed Time” means a Participant’s
whole and fractional years of Elapsed Time through December 31, 2005 determined
under Sec. 3.4 but

 

17

--------------------------------------------------------------------------------


 

disregarding the pre-acquisition service referred to in Sec. 3.4(c).  That is to
say, Bemis Elapsed Time is limited to service with the Company, Affiliates of
the Company (but only during the period while the Affiliate is under Common
Control with the Company), and with ITAP/Bemis Ltda. Service after 2005 is not
included in Bemis Elapsed Time.

 

18

--------------------------------------------------------------------------------


 

ARTICLE IV

 

BENEFIT DEFINITIONS

 

Sec. 4.1  Normal Retirement.  “Normal Retirement” means Termination of
Employment of a Participant (except termination by his or her death) occurring
on or after the date he or she attains Normal Retirement Age.

 

Sec. 4.2  Early Retirement.  “Early Retirement” means any Termination of
Employment of a Participant (except termination by his or her death) (i) after
he or she has both attained age 55 and completed 10 years of Elapsed Time and
(ii) before he or she attains Normal Retirement Age.

 

Sec. 4.3  Disability Retirement.  If the Company determines upon the basis of
competent medical advice that a Participant’s Termination of Employment occurred
because he or she is permanently disabled by bodily injury or disease while
employed by a Participating Employer, and if at the time of such Termination of
Employment the Participant has attained age 50 and completed 10 years of Elapsed
Time, such Termination of Employment shall be considered to be a “Disability
Retirement.”

 

Sec. 4.4  Vested Termination.  “Vested Termination” means any Termination of
Employment of a Participant (except termination by his or her death) that occurs
after he or she completes five years of Elapsed Time and that is not defined
herein as a form of retirement.  However, each Participant employed at the
Hayssen Duncan, Bemis Packaging Machinery (BPMC) or Accraply location who has a
Termination of Employment on or about May 5, 1997 due to sale of said locations
is eligible for Vested Termination even if he or she had fewer than five years
of Elapsed Time.

 

Sec. 4.5  Accrued Monthly Pension. A Participant’s “Accrued Monthly Pension” is
the amount in (a) or (b), whichever is applicable, but not less than any minimum
amount for which the Participant is eligible under (c), (d), (e), or (f):

 

(a)                                  A Group A Participant’s Accrued Monthly
Pension is the amount in (1) or (2), whichever is applicable:

 

(1)                                  If the Group A Participant’s Termination of
Employment occurs before he or she has both attained age 55 and completed 10 or
more years of Elapsed Time, the Accrued Monthly Pension is the product of (A),
(B) and (C):

 

(A)                              50% of the Participant’s Final Average Earnings
minus 50% of his or her Primary Social Security Benefit.

 

(B)           The amount in (i) divided by the amount in (ii):

 

19

--------------------------------------------------------------------------------


 

(i)                                     The Participant’s actual years of
Credited Service as of the date of his or her most recent Termination of
Employment plus the deemed additional years of Credited Service the Participant
would have completed if the period from the most recent Termination of
Employment to his or her Normal Retirement Date was Credited Service.  However,
the sum of the actual and deemed years in the preceding sentence may not exceed
30 years.

 

(ii)                                  30 years.

 

(C)                                The Participant’s Service Ratio.

 

(2)                                  If the Group A Participant’s Termination of
Employment occurs after he or she has both attained age 55 and completed 10 or
more years of Elapsed Time, the Accrued Monthly Pension is the product of
(A) and (B):

 

(A)                              50% of the Participant’s Final Average Earnings
minus 50% of his or her Primary Social Security Benefit.

 

(B)                                The Participant’s actual years of Credited
Service determined as of the date of his or her Termination of Employment (but
not more than 30 years), divided by 30.

 

(b)                                 A Group B Participant’s Accrued Monthly
Pension is the amount in (1) or (2), whichever is applicable:

 

(1)                                  If the Group B Participant’s Termination of
Employment occurs before he or she has both attained age 55 and completed 10 or
more years of Elapsed Time, the Accrued Monthly Pension is the product of
(A) and (B):

 

(A)                              50% of the Participant’s Final Average Earnings
minus 50% of his or her Primary Social Security Benefit.

 

(B)                                The Participant’s years of Credited Service
through December 31, 2005, divided by the amount in (i) or (ii), whichever is
greater.

 

(i)            30 years

 

(ii)                                  The Participant’s years of Credited
Service through December 31, 2005 plus 1/12 of a year for each month during the
period beginning on January 1, 2006 and ending on his or her Normal Retirement
Date.

 

20

--------------------------------------------------------------------------------


 

(2)                                  If Group B Participant’s Termination of
Employment occurs after he or she has both attained age 55 and completed 10 or
more years of Elapsed Time, the Accrued Monthly Pension is the product of
(A) and (B):

 

(A)                              50% of the Participant’s Final Average Earnings
minus 50% of his or her Primary Social Security Benefit.

 

(B)                                The Participant’s years of Credited Service
through December 31, 2005 (but not more than 30 years), divided by 30.

 

(c)                                  A Participant’s Accrued Monthly Pension
shall not be less than $75, provided he or she has completed at least one year
of Credited Service.  However, in any case where an Appendix to the Plan
provides that a Participant’s Accrued Monthly Pension includes amounts earned
under a prior plan, said $75 minimum applies to the Participant’s total combined
benefit under the Appendix and this section.  (However, the $75 minimum does not
apply in cases where an individual’s benefit is computed solely by reference to
the prior plan and the individual did not have at least one year of Credited
Service recognized under this Plan.)

 

(d)                                 If a Participant is listed in Appendix E,
his or her Accrued Monthly Pension shall not be less than the amount shown in
said Appendix multiplied by his or her years of Credited Service through
December 31, 2005, but not more than 30 years.  For purposes of this subsection,
Credited Service after 2005 shall be disregarded.

 

(e)                                  A Participant’s Accrued Monthly Pension
shall not be less than $6 multiplied by his or her years of Credited Service
through February 29, 2000, disregarding (i) any Credited Service in excess of 30
years and (ii) any Credited Service after February 29, 2000.

 

(f)                                    In no event shall a Participant’s Accrued
Monthly Pension as of any January 1 be less than his or her Accrued Monthly
Pension as of the preceding January 1.

 

Sec. 4.6  Service Ratio.  A Participant’s “Service Ratio” is the amount in
(a) divided by the amount in (b):

 

(a)                                  The Participant’s actual years of Credited
Service.

 

(b)                                 The Participant’s actual years of Credited
Service plus the additional years of Credited Service he or she would have had
if the period from his or her most recent Termination of Employment to his or
her Normal Retirement Date was Credited Service.

 

The number of years in (a) and (b) shall exclude any period prior to the
individual’s most recent Termination of Employment which was not recognized in
Credited Service (e.g., breaks in service occurring before the individual’s most
recent Termination of Employment or periods while the individual was in a job
category not covered by the Plan).

 

21

--------------------------------------------------------------------------------


 

Sec. 4.7  Monthly Earnings.  The “Monthly Earnings” of an employee whose
Termination of Employment occurs on or after January 1, 1997 shall be determined
as follows:

 

(a)                                  If an employee is paid on a salaried or
commission basis on the earliest date in a Plan Year on which he is a Qualified
Employee, Monthly Earnings for said Plan Year is equal to the greater of:

 

(1)                                  An amount equal to his or her regular
monthly salary as in effect on January 1 of said Plan Year plus, where
applicable, an amount equal to the total commissions paid to him or her during
the preceding Plan Year divided by 12.  In any case where an employee was not a
Qualified Employee on January 1 of a Plan Year, but transferred to a position as
a Qualified Employee on a later date in said Plan Year, Monthly Earnings for
said Plan Year shall be determined according to the preceding sentence except
that said amount shall be based on salary in effect immediately following said
transfer.  Said amount shall not exceed one-twelfth the annual limit under Code
§ 401(a)(17) in effect on said January 1.  For example, Monthly Earnings
determined under this paragraph on the basis of a Participant’s January 1, 2009
or 2010 salary rate may not exceed $20,416.67, reflecting the 2009 and 2010 Code
§ 401(a)(17) limit.

 

(2)                                  One-twelfth of the sum of the following
amounts:

 

(A)      The total compensation (other than the annual, non-discretionary bonus
under the Bemis Performance Incentive Plan (BPIP)) paid to the employee during
the preceding Plan Year.

 

(B)        The annual, non-discretionary bonus, if any, the employee earned
during the preceding Plan Year under the BPIP.  Such bonuses will be recognized
for the Plan Year in which earned, even if the bonus is actually paid after the
close of that Plan Year or payment is deferred to a later date.

 

However, if the employee was never a Qualified Employee at any time during the
preceding Plan Year, this paragraph (2) shall not be applicable and Monthly
Earnings shall be determined pursuant to paragraph (1).  Said sum shall not
exceed the limit under Code § 401(a)(17) for the preceding Plan Year. For
example, Monthly Earnings determined under this paragraph for 2009 on the basis
of 2008 total compensation and earned bonus may not exceed $19.166.66, which is
one-twelfth of the 2008 Code § 401(a)(17) limit.

 

22

--------------------------------------------------------------------------------


 

(b)                                 If an employee is hourly paid on the
earliest date in a Plan Year on which he or she is a Qualified Employee, Monthly
Earnings for said Plan Year is equal to the greater of:

 

(1)                                  173 1/3 multiplied by the employee’s base
hourly pay rate as in effect on January 1 of said Plan Year (or on the earliest
date he or she is a Qualified Employee, if later).  Said amount shall not exceed
one-twelfth of the annual limit in effect under Code § 401(a)(17) on said
January 1.

 

(2)                                  One-twelfth of the employee’s total
compensation during the preceding Plan Year.  However, if the employee was never
a Qualified Employee at any time during the preceding Plan Year, this paragraph
(2) shall not be applicable and Monthly Earnings shall be determined pursuant to
paragraph (1).  Monthly Earnings determined under this paragraph shall not
exceed one twelfth of the limit under Code § 401(a)(17) for the preceding Plan
Year.

 

(c)           Notwithstanding the foregoing:

 

(1)                                  No Monthly Earnings shall be determined for
an employee for a Plan Year unless he or she was a Qualified Employee during
part or all of that Plan Year.  However, if a Participant who was age 34 or
younger transferred on or after September 28, 1990, and before January 1, 1997,
from a position as a Qualified Employee to a position in which the individual
was a salaried, office clerical, or supervisory employee at a location listed in
Sec. 2.37(f) or at an Affiliate which is not a Participating Employer, Monthly
Earnings will continue to be determined for each Plan Year during all or any
part of which the individual was a salaried, office clerical, or supervisory
employee. The preceding sentence does not apply if the individual is not a
Qualified Employee due to application of Sec. 2.37(c) (relating to non-resident
aliens) or Sec. 2.37(d) (relating to bargaining unit employees), or during any
period while the individual’s principal place of employment is outside the
United States.

 

(2)                                  Allowances or reimbursements for expenses,
payments or contributions to or for the benefit of the employee under any profit
sharing, insurance, workers’ compensation or other employee benefit plan, income
derived from receipt or exercise of stock options, phantom stock awards, or
benefits in the form of property or the use of property shall not be included in
computing Monthly Earnings.

 

(3)                                  An employee’s Monthly Earnings for any Plan
Year before 1992 will be determined pursuant to the Plan as in effect prior to
the amendment effective January 1, 1997.

 

23

--------------------------------------------------------------------------------


 

(4)                                  If an employee elects to defer salary or
bonus pursuant to a non-qualified deferred compensation plan, Monthly Earnings
will be determined without regard to said deferral.  For example, monthly salary
under (a)(1) is the monthly salary rate in effect before any voluntary deferral.
Similarly, the annual bonus under (a)(2)(B) is the amount earned without regard
to any election to defer receipt.  When the deferred compensation later is paid
to the employee, it will not be included in Monthly Earnings at the time of
payment.

 

(d)           Monthly Earnings is the gross amount, before any reduction
pursuant to Code §§ 125, 132(f)(4), or 401(k).

 

(e)                                  Notwithstanding any other provision of this
section to the contrary, if a Participant’s service in Brazil with ITAP/BEMIS,
Ltda. is recognized as Credited Service pursuant to Sec. 3.5(a)(6), Monthly
Earnings for each Plan Year beginning after his or her transfer to Brazil and
ending before his or her return to the United States shall be equal to the
average of his or her last Monthly Earnings rate before the transfer and first
Monthly Earnings rate after the return.

 

(f)                                    Monthly Earnings shall be determined for
periods while an individual was a salaried employee of a Participating Employer
or Affiliate in Canada.  Said determination will be made in accordance with this
section, but Monthly Earnings expressed in Canadian dollars as of any January 1
will be converted to U.S. dollars using the rate of exchange on the last
business day of the preceding December as reported in the Exchange Rate Table as
published in the Wall Street Journal.

 

(g)                                 The Code § 401(a)(17) limit referred to in
(a) and (b) is $200,000 for 2002 and all prior Plan Years, and is subject to a
cost of living adjustment for Plan Years after 2002.  The limit for 2009 is
$245,000.

 

(h)                                 If a Group A or Group B Participant formerly
employed by the Company or its Affiliates is rehired by the Company or an
Affiliate on or after January 1, 2006, amounts paid during the period of
reemployment will be disregarded for purposes of determining his or her Monthly
Earnings.

 

(i)                                     If a Group A or Group B Participant
permanently transfers to a position outside the U.S. with the Company or an
Affiliate and later returns to a position as a Qualified Employee in the U.S.,
Monthly Earnings shall be determined for each Plan Year he or she is a Qualified
Employee following his or her return to the U.S.

 

Sec. 4.8  Final Average Earnings.   A Participant’s “Final Average Earnings” is
the highest average Monthly Earnings for any five consecutive years out of the
last 15 years for which Monthly Earnings was determined under Sec. 4.7, or the
average for all such years if five or less.   Years for which no Monthly
Earnings was determined are disregarded in determining

 

24

--------------------------------------------------------------------------------


 

this average, and the years used to determine the average may be interspersed
with the years for which there was no Monthly Earnings.  For example, if a
Participant had Monthly Earnings for 1975 through 1988, had no Monthly Earnings
for 1989 through 2002, and resumed having Monthly Earnings for 2003 through
2005, the most recent 15 year period used in this section would be 1977 through
1988 and 2003 through 2005, and the five highest consecutive years would be
1987, 1988, 2003, 2004 and 2005 if they produced the highest average. Because
the years with no Monthly Earnings are totally disregarded, in this example,
1988 and 2003 are treated as consecutive with each other.

 

Sec. 4.9  Primary Social Security Benefit.  “Primary Social Security Benefit”
for purposes of the Plan is an amount estimated by the Company as of the date of
an employee’s Termination of Employment to be the Social Security Act primary
monthly old-age insurance benefit to which such employee is entitled on the
basis of his or her employment record, with benefit payments commencing for the
month in which he or she attains Normal Retirement Age or in which his or her
Termination of Employment occurs, if later.  In making such estimate,
recognition shall be given to any adjustment in the benefit that is retroactive
to the month in which he or she attains Normal Retirement Age or the month in
which his or her Termination of Employment occurs, if later.  Such estimate
shall be made as follows:

 

(a)           The employee’s compensation while employed by the Company shall be
determined on either or a combination of the following bases:

 

(1)           On the basis of the employee’s actual wage history as set forth in
the Company’s books and records, except that the employee may elect to supply
the Company with actual wage history as provided in subsection (d).

 

(2)           On the basis of an estimate of compensation while employed by the
Company, subject to the following:

 

(A)          The employee has the right to elect to supply the Company with his
or her actual wage history as provided in subsection (d).

 

(B)           If the employee does not elect to supply the Company with actual
wage history, the estimate is consistent with subsection (c).

 

(b)           The employee’s wage history prior to his or her Employment
Commencement Date shall be determined as follows:

 

(1)           The employee has the right to elect to supply the Company with his
or her actual wage history as provided in subsection (d).

 

(2)           If the employee does not elect to supply the Company with his or
her actual wage history, an estimate of wage history prior to his or her
Employment Commencement Date shall be made in a manner consistent with
subsection (c).

 

25

--------------------------------------------------------------------------------


 

(c)           If an employee does not elect to supply the Company with actual
wage history, any estimate of wage history prior to his or her Termination of
Employment or Employment Commencement Date shall be made by applying a salary
scale, projected backwards, to the employee’s annual rate of compensation as in
effect immediately after the period for which the estimate is being made.  Said
scale is the actual percentage change in average wages from year to year as
determined by the Social Security Administration.

 

(d)           If the employee so elects, in lieu of the Company estimating his
or her wage history as provided in (c), he or she may direct the Company to
estimate the Primary Social Security Benefit on the basis of the employee’s
actual wage history as furnished by the Social Security Administration or such
other source as the Company deems to be reliable. The employee must, however,
supply the Company with satisfactory documentation of the actual wage history
within a reasonable period of time following the later of his or her Termination
of Employment and the date the Company notifies him or her of the benefit, if
any, that he or she is entitled to receive under the Plan.

 

(e)           Estimates under this section shall be based on the assumption that
the Social Security Act as in effect on the December 31 immediately preceding
the employee’s Termination of Employment will remain unchanged thereafter.

 

(f)            Estimates under this section shall be based on the assumption
that after the December 31 immediately preceding the employee’s Termination of
Employment, there will be no benefit or wage base changes under the Social
Security Act resulting from changes in the cost of living.

 

(g)           Estimates under this section shall be based on the assumption that
the employee will be in covered employment under the Social Security Act until
attainment of Normal Retirement Age and will continue to receive compensation
that would be treated as wages for purposes of the Social Security Act at the
same annual rate as he or she received such compensation for the Plan Year
ending on the December 31 coincident with or immediately preceding Termination
of Employment.

 

(h)           Estimates under this section shall be based on the assumption that
the employee will make timely application to receive a Social Security Act
primary monthly old-age insurance benefit with payments commencing for the month
in which he or she attains Normal Retirement Age, or the month in which
Termination of Employment occurs, if later, and will not be disqualified from
receiving said payments by employment, self-employment, or in any other way.

 

Sec. 4.10  “Actuarial Equivalent”, “Actuarial Value”, “Present Value”.  Each
“Actuarial Equivalent”, “Actuarial Value”, or “Present Value” shall be
determined as follows:

 

26

--------------------------------------------------------------------------------


 

(a)           For determinations involving benefits payable pursuant to the
sections listed below, the amount of such benefit shall equal the Participant’s
Accrued Monthly Pension multiplied by the appropriate factor as set forth in the
following table:

 

Form of Benefit

 

Factor

 

 

 

Sec. 7.2 (Qualified Joint and Survivor Annuity) and Sec. 7.4 (Joint and ½
Survivor Annuity)

 

90% increased by 3/4 of 1% for each year that the Participant’s spouse or
designated joint annuitant is older than the Participant and decreased by 3/4 of
1% for each year that the Participant’s spouse or designated joint annuitant is
younger than the Participant; provided, however, that such factor shall never
exceed 100%.

 

 

 

Sec. 7.4 (Joint and 3/4 Survivor Annuity)

 

85% increased by 88/100 of 1% for each year that the Participant’s designated
joint annuitant is older than the Participant and decreased by 88/100 of 1% for
each year that the Participant’s designated joint annuitant is younger than the
Participant; provided, however, that such factor shall never exceed 100%.

 

 

 

Sec. 7.4 (Joint and Full Survivor Annuity)

 

80% increased by 1% for each year that the Participant’s designated joint
annuitant is older than the Participant and decreased by 1% for each year that
the Participant’s designated joint annuitant is younger than the Participant;
provided, however, that such factor shall never exceed 100%.

 

 

 

Sec. 7.4 (Life and 10 Years Certain)

 

91%

 

For the purposes of the above table, the difference in age between the
Participant and the Participant’s spouse or designated joint annuitant, as the
case may be, shall be measured in whole years, and partial years shall be
disregarded.

 

(b)           For determinations pursuant to Sec. 8.12, the “Actuarial
Equivalent” factors are as specified in that section.

 

(c)           Effective as of January 1, 2008, for determinations of lump sum
payment of benefits which would otherwise be payable as monthly annuities, each
Actuarial

 

27

--------------------------------------------------------------------------------


 

Equivalent shall be determined on the basis of the following actuarial
assumptions:

 

(1)           The interest rate used to calculate any lump sum paid during a
Plan Year will be the annual interest rate prescribed under Code §417(e)(3) as
amended by the Pension Protection Act of 2006 for October of the Plan Year
preceding the Plan Year in which the payment is made.

 

(2)           The mortality table used for such calculations is the “applicable
mortality table” for the calendar year in which the distribution is made as
prescribed under Code §417(e)(3)(B) as amended by the Pension Protection Act of
2006.

 

Said assumptions shall also be used (i) for purposes of Sec. 8.6 in determining
the present value of accrued benefits which are to be paid under a qualified
domestic relations order, (ii) for purposes of the adjustment in Sec. 7.3 of
Appendix A if a Hayssen Plan Participant withdraws his or her Prior Service
Benefit, (iii) for purposes of determining whether the Plan is “top heavy” under
Sec. 14.2, and (iv) for all purposes for which Actuarial Equivalents must be
determined under the plan except as specifically provided elsewhere in the Plan.

 

(d)           Each determination involving an Actuarial Equivalent shall be made
in accordance with any applicable regulation promulgated by the Secretary of
Labor or the Secretary of the Treasury.

 

28

--------------------------------------------------------------------------------


 

ARTICLE V

 

PLAN PARTICIPATION

 

Sec. 5.1  Eligibility for Participation.  No employee shall become a Participant
after December 31, 2005.  Prior to January 1, 2006, an employee of a
Participating Employer became a Participant in the Plan on the earliest date, on
or after the date the Plan became effective with respect to his or her
Participating Employer, on which he or she both (i) was a Qualified Employee and
(ii) had completed one Year of Eligibility Service.  Because employees with
Employment Commencement Dates during 2005 will not complete a year of
Eligibility Service before January 1, 2006, such individuals are not eligible to
become Participants.

 

Sec. 5.2  Duration of Participation.  A Participant shall continue to be such
until the later of:

 

(a)           His or her Termination of Employment.

 

(b)           The date all benefits, if any, to which he or she is entitled
hereunder have been distributed from the Fund.

 

Sec. 5.3  No Guarantee of Employment.  Participation in the Plan does not
constitute a guarantee or contract of employment with the employee’s Participant
Employer.  Such participation shall in no way interfere with any rights the
Participating Employer would have in the absence of such participation to
determine the duration of the employee’s employment with the Participating
Employer.

 

29

--------------------------------------------------------------------------------


 

ARTICLE VI

 

PENSION BENEFITS

 

Sec. 6.1  Pension on Normal Retirement.  On Normal Retirement a Participant
shall be entitled to a pension payable monthly for life, the first payment to be
made as of the first day of the month following the Normal Retirement (if he or
she is living on said first day of the month) and the last payment to be made as
of the first day of the month in which his or her death occurs, in a monthly
amount equal to his or her Accrued Monthly Pension.  The pension payable under
this section is subject to all the provisions of the Plan, and in this regard
special reference is to be made to the provisions of Articles VI, VII, and VIII.

 

Sec. 6.2  Pension on Early Retirement.  On Early Retirement, a Participant shall
be entitled to a pension payable monthly for life, the first payment to be made
on the first day of the month following his or her Normal Retirement Date (if he
or she is living on said first day of the month) and the last payment to be made
as of the first day of the month in which his or her death occurs, in a monthly
amount equal to his or her Accrued Monthly Pension. However, he or she may elect
a monthly pension which is in lieu of the aforesaid pension, the first payment
to be made as of the first day of any month he or she elects which is after the
Early Retirement and prior to his or her Normal Retirement Date (if he or she is
living on the commencement date so elected) and the last payment to be made as
of the first day of the month in which his or her death occurs, in a monthly
amount equal to his or her Accrued Monthly Pension, reduced by 5/12 of 1% for
each of the first 60 months and by 1/3 of 1% for each additional month by which
the pension commencement date precedes his or her Normal Retirement Date.

 

The election shall be made by requesting the appropriate form from the Company
and completing, signing and filing the form with the Company before the
commencement date elected.  The pension payable under this section is subject to
all the provisions of the Plan, and in this regard special reference is to be
made to the provisions of Articles VI, VII and VIII.

 

Sec. 6.3  Pension on Disability Retirement.  On Disability Retirement, a
Participant shall be entitled to a pension payable monthly for life, the first
payment to be made as of the first day of the month following his or her
Termination of Employment, if the Participant is then living, and the last as of
the first day of the month in which his or her death occurs. The monthly amount
of said pension shall be determined as follows:

 

(a)           If the Participant has attained age 55 when the Disability
Retirement occurs, the monthly amount of the Disability Retirement pension shall
be determined in the same manner as an Early Retirement pension under Sec. 6.2.

 

(b)           If the Participant’s Disability Retirement occurs prior to the
date he or she attains age 55, the monthly pension amount shall be his or her
Accrued Monthly Pension, reduced by 5/9 of 1% for each of the first 60 months
and 5/18 of 1% for each additional month by which the commencement date precedes
his or her Normal Retirement Date.

 

30

--------------------------------------------------------------------------------


 

The pension payable under this section is subject to all the provisions of the
Plan, and in this regard special reference is to be made to the provisions of
Articles VI, VII, and VIII.

 

Sec. 6.4  Pension on Vested Termination.  On a Vested Termination, a Participant
shall be entitled to a pension payable monthly for life, the first payment to be
made as of the first day of the month next following his or her Normal
Retirement Date, if he or she is then living, and the last as of the first day
of the month in which his or her death occurs. The monthly amount of said
pension shall equal the Participant’s Accrued Monthly Pension.  However, if the
Participant has completed 10 years of Elapsed Time, he or she may elect to
receive a monthly pension which is in lieu of the aforesaid pension, the first
payment to be made as of the first day of any month after the month in which the
Participant attains age 55 but not later than the first day of the month after
his or her Normal Retirement Date (if the Participant is living on the
commencement date so elected) and the last payment to be made as of the first
day of the month in which his or her death occurs.  The monthly amount of such
pension shall be the monthly amount otherwise payable following his or her
Normal Retirement Date reduced by 5/9 of 1% for each of the first 60 months and
5/18 of 1 % for each additional month by which the pension commencement date
precedes his or her Normal Retirement Date.

 

The election shall be made by requesting the appropriate form from the Company
and completing, signing, and filing the form with the Company before the
commencement date elected.  A Participant who has fewer than 10 years of Elapsed
Time may not elect to have his or her pension commence prior to his or her
Normal Retirement Date.  The pension payable under this section is subject to
all the provisions of the Plan, and in this regard special reference is to be
made to the provisions of Articles VI, VII, and VIII.

 

Sec. 6.5  Deduction for Other Pension Payments. Notwithstanding the foregoing
provisions, the monthly amounts otherwise payable thereunder shall be reduced by
the amount (expressed on a comparable basis that is an Actuarial Equivalent) of
the monthly pension, if any, to which the Participant is entitled under any
other pension plan that meets the requirements of Code § 401(a) and that is
financed in whole or in part by a Participating Employer, but only to the extent
such other pension is attributable to employer contributions and to the same
period of service for which the pension is being paid under this Plan.  Said
reduction is subject to the following:

 

(a)           In cases where service outside the United States is recognized as
Credited Service under this Plan, said reduction also shall apply with respect
to any benefits a Participant accrued under a retirement plan financed in whole
or in part by a Participating Employer or Affiliate outside the U.S. for the
benefit of employees working outside the U.S.

 

(b)           If an individual Participant transfers to or from a position
covered by the Bemis Hourly Retirement Plan (the “BHRP”), any benefit accrued
under this Plan for the Plan Year the transfer occurred will not be offset by
benefits accrued for the same year under the BHRP.  The preceding sentence only
applies to individual transfers; if a location or group of employees transfers
from the BHRP to this Plan or vice versa, and the same period of service is
recognized under both plans,

 

31

--------------------------------------------------------------------------------


 

benefits earned under this Plan for such service will be offset by benefits
earned under the BHRP for the same service.

 

Sec. 6.6  Amendments Affecting Pension Rights.  Notwithstanding the foregoing
provisions, in the event of an amendment to the Plan, the following shall be
applicable:

 

(a)           The amendment shall not reduce the accrued benefit, within the
meaning of Code § 411(d)(6), of a Participant determined at the time of such
amendment except in conformity with said section.

 

(b)           If the amendment to the Plan should change the vesting schedule of
the Plan, each Participant having not less than three years of Elapsed Time by
the end of the election period with respect to such amendment shall be permitted
within such election period to elect in writing to have his or her vested
percentage computed under the Plan without regard to such amendment.  The
election period shall be a reasonable period determined by the Company
commencing not later than the date the amendment is adopted.  However, the
Company need not provide such an election for any Participant whose vested
percentage under the Plan, as amended, at any time cannot be less than such
percentage determined without regard to such amendment.

 

Sec. 6.7  Suspension of Benefits and Effect of Reemployment.  If a Participant
has a Termination of Employment and is subsequently reemployed by a
Participating Employer, or if a Participant’s employment with a Participating
Employer continues after he or she attains Normal Retirement Age, the following
shall be applicable:

 

(a)           If a Participant is reemployed by a Participating Employer,
pension payments shall continue through the month the Participant completes 1000
Hours of Service following said reemployment.  After said month and prior to the
month following the Participant’s subsequent Termination of Employment, pension
payments he or she would otherwise be entitled to receive for the following
calendar months shall be permanently withheld:

 

(1)           Each calendar month ending on or before the Participant’s Normal
Retirement Date in which he or she completes one or more Hours of Service.

 

(2)           Each calendar month ending after the Participant’s Normal
Retirement Date in which he or she completes 40 or more Hours of Service.

 

(b)           If a Participant’s employment with a Participating Employer
continues after his or her Normal Retirement Date, pension payments will be
permanently withheld for each calendar month in which he or she completes 40 or
more Hours of Service.

 

(c)           If a monthly pension payment is made for a calendar month and it
later is determined that such payment was subject to permanent withholding, the
amount

 

32

--------------------------------------------------------------------------------


 

of such payment shall be applied as an offset against subsequent monthly
payments unless the Participant has previously repaid the overpayment.  However,
the amount of any such offset shall not exceed, in any one month after the
Participant attains Normal Retirement Age, 25 percent of the monthly total
benefit payment that would have been paid but for the offset.

 

(d)           The Company shall notify a Participant of any suspension under
subsection (a)(2) or (b).  The notice shall conform to the requirements of
Section 2530.203-3(b)(4) of the Department of Labor Regulations.

 

(e)           If the Participant’s reemployment date was prior to January 1,
2006, when benefit payments resume following any period of suspension under
subsection (a), the pension shall be paid under the same form as previously in
effect and shall be in a monthly amount equal to the sum of (i) the monthly
amount payable prior to the suspension plus (ii) any additional amount based on
service during the period of reemployment.  However, notwithstanding any other
provision of the Plan to the contrary, no additional amount will be accrued for
any Plan Year during the period of reemployment prior to the earliest Plan Year
therein during which the Participant completes 1000 or more Hours of Service.

 

(f)            If the Participant’s reemployment date is after December 31,
2005:

 

(1)           Pay received during the period of reemployment will be disregarded
for purposes of determining the individual’s Monthly Earnings.

 

(2)           Service during the period of reemployment will be disregarded for
purposes of determining the individual’s Credited Service.

 

(3)           When benefits resume following any period of suspension under
subsection (a), the monthly amount payable will be determined using the
following steps:

 

(A)          Calculate amount payable upon date benefits resume, based on early
commencement reduction factor for that date.

 

(B)           Subtract Actuarial Value of benefits paid prior to period of
suspension.  (Actuarial Value for this purpose will be determined using
actuarial assumptions in Sec. 4.10(c).)

 

(C)           Pay benefit under the same form as previously in effect.

 

33

--------------------------------------------------------------------------------


 

(g)           “Hour of Service” for purposes of this section is as defined in
Sections 2530.200b-2(a)(1) and (2) of the Labor Department regulations.

 

(h)           The provisions of this section shall be administered in accordance
with section 2530.203-3 of the Department of Labor Regulations.

 

Sec. 6.8  Family Income Coverage.  Section 12.04 of the Plan as in effect on
December 31, 1968, relating to continuation of family income coverage comparable
to that provided under the S&RIP prior to 1962, shall be deemed to continue in
effect for Participants who had elected to continue such coverage.  However, for
purposes of all other provisions of the Plan as set forth herein, contributions
made by a Participant and benefits paid to his or her Beneficiary in connection
with said family income coverage shall be deemed to be unrelated to this Plan.

 

Sec. 6.9  Effect of Participation in Variable Annuity Fund Prior to January 1,
1969. Pursuant to Article 9 of the Plan as in effect prior to the revision of
the Plan effective January 1, 1969, members could elect to have a portion of
their accrued benefits funded through a “Variable Annuity Fund.” Effective as of
January 1, 1969, said elections were no longer effective and said Variable
Annuity Fund was discontinued with respect to Participants hereunder.  However,
a Participant in the Plan on or after January 1, 1969 who made such election
under the prior provisions of the Plan shall be deemed to have made a
contribution in support of the Plan on December 31, 1968 in an amount equal to
the increase in value as of that date of all contributions on his behalf that
were allocated to said Variable Annuity Fund, to the extent such increase is
attributable to the investment experience of the Variable Annuity Fund in excess
of the assumed yield rate for said Variable Annuity Fund.  The Actuary shall
determine the amount to be so credited to each such Participant as of
December 31, 1968 in a manner consistent with the provisions of said Article 9
of the Plan as previously in effect.  At such time as a Participant who made
such an election under the prior provisions of the Plan becomes entitled to a
benefit under the foregoing provisions of this Article VI, he or she shall be
entitled to a supplemental benefit, which shall be in the same form as the
benefit under said provisions.  Said supplemental benefit shall be the Actuarial
Equivalent of the amount deemed to be an employee contribution pursuant to this
section, together with Accumulated Interest from the year 1968.

 

Sec. 6.10  Preservation of Benefits Under Pre-1972 Formula.  The pension payable
to any person who became a Participant on or before January 1, 1972 shall not be
less than the amount provided under Article XV of the Plan as in effect on
December 31, 1988.

 

Sec. 6.11  Preservation of Benefits Under Pre-1997 Formula.  For each
Participant who is an “Eligible Employee” as defined in subsection (a), the
benefit provisions of subsection (b) will be applicable.  These provisions
preserve certain features of the Plan as in effect on December 31, 1996.  Also,
for each person who was a Participant on March 31, 1997, regardless of whether
he or she is an Eligible Employee, his or her benefit under the Plan will not be
less than the amount determined under subsection (c):

 

(a)           Definition of Eligible Employee.  A Participant is an “Eligible
Employee” for purposes of this section if he or she meets the requirements of
(1) and (2):

 

34

--------------------------------------------------------------------------------


 

(1)           The requirements of this paragraph (1) are met if he or she had an
Employment Commencement Date prior to January 1, 1992.  For this purpose, if he
or she first became an employee of the Company or a subsidiary of the Company
through an acquisition, and the acquisition occurred before July 1, 1996, the
individual’s Employment Commencement Date is his or her most recent date of hire
by the acquired company. Persons who became employees of the Company or a
Company subsidiary through acquisitions on or after July 1, 1996 do not satisfy
the requirements of this paragraph, and therefore are not Eligible Employees.

 

(2)           The requirements of this paragraph (2) are met if any one of the
following requirements is satisfied:

 

(A)          The individual was an Active Participant on December 31, 1996.

 

(B)           The individual was an active employee on January 1, 1997 in a
group that became eligible to participate in the Plan on said date, and if the
individual became an employee of the Company or a Company subsidiary through an
acquisition, the acquisition occurred before July 1, 1996. (Individuals who
became employees of the Company or its subsidiaries through acquisitions on or
after July 1, 1996 do not satisfy this requirement.)

 

(C)           He or she had an Early Retirement prior to December 31, 1996, but
becomes a Qualified Employee after said date.

 

Also, a Participant employed at Bemis Packaging Machinery Company, Hayssen
Manufacturing Company, or Accraply, Inc. immediately prior to sale of these
units on May 6, 1997 is an Eligible Employee regardless of whether he or she
meets the requirements of (1) and (2).  In addition, Patricia Stone (Employee ID
108484) and Gary Vacek (Employee ID 103002) are Eligible Employees regardless of
whether they meet the requirements of (1) and (2).

 

(b)           Pre-1997 Benefit Provisions Which Are Preserved for Eligible
Employees.  The following benefit provisions that were in effect on December 31,
1996 are preserved for Eligible Employees.  For Eligible Employees, these
preserved benefit provisions apply to the individual’s entire pension, not just
the amount accrued through the date these provisions were deleted from the Plan:

 

(1)           Normal Retirement Age.  For Eligible Employees, Normal Retirement
Age under the Plan is age 65, regardless of the year of the Participant’s birth.

 

(2)           Early Retirement Reduction Factors.  If an Eligible Employee has
an Early Retirement and elects to have his or her pension begin before Normal
Retirement Age, the monthly amount of said pension shall be equal to his

 

35

--------------------------------------------------------------------------------


 

or her Accrued Monthly Pension, multiplied by the early retirement factor
determined from the table set forth below according to the Participant’s age
when payments commence:

 

Attained Age on Due Date

 

Early

 

of First Monthly Payment

 

Retirement Factor

 

 

 

 

 

64

 

98

%

63

 

96

%

62

 

94

%

61

 

90

%

60

 

86

%

59

 

82

%

58

 

78

%

57

 

74

%

56

 

70

%

55

 

66

%

 

(A proportionate intermediary percentage will be applied for each completed
month after the given age is attained.)

 

(3)          Disability Retirement.  The early retirement factors in (2) also
apply if an Eligible Employee has a Disability Retirement after attaining age
55.  If the Eligible Employee’s Disability Retirement occurs after the
Participant attains age 50 but before he attains age 55, the reduction factor is
5/9 of 1% for each of the first 60 months and 5/18 of 1% for each additional
month by which the benefit commencement date precedes age 65.

 

(4)           Social Security Supplement.  If an Eligible Employee has an Early
Retirement and elects to have his or her pension begin before age 65, in
addition to the reduced monthly pension as provided in (b)(2), with each monthly
payment prior to age 65, the Eligible Employee shall receive a supplemental
benefit equal to (i) 50% of his or her Primary Social Security Benefit;
multiplied by (ii) the fraction described in Sec. 4.5(a)(2)(B) (if the Eligible
Employee is a Group A Participant) or the fraction in Sec. 4.5 (b)(2)(B) (if the
Eligible Employee is a Group B Participant); multiplied by (iii) the early
retirement factor determined from the table set forth in (b)(2) of this section
according to the Participant’s age when payments commence.

 

(c)           Benefits Will Not Be Less Than Amount Accrued Through March 31,
1997 Under Plan As Then In Effect.  For any person who was a Participant on
March 31, 1997, and who qualifies for a benefit under Sec. 6.1, 6.2, 6.3 or 6.4,
his or her monthly pension will not be less than an amount determined as
follows:

 

36

--------------------------------------------------------------------------------


 

(1)           For purposes of calculating said minimum pension, the
Participant’s Accrued Monthly Pension will be based solely upon Monthly Earnings
and Credited Service through March 31, 1997; Monthly Earnings and Credited
Service after said date will be disregarded.

 

(2)           The Participant’s Normal Retirement Age for purposes of
determining said minimum pension is age 65, regardless of his or her date of
birth.

 

(3)           The minimum pension under this subsection does not include the
Social Security Supplement in (b)(4).  The Social Security Supplement will only
be paid if the individual is an Eligible Employee under subsection (a).

 

Sec. 6.12  Special Vested Termination Provisions For Employees At Certain
Discontinued Operations.  If a Participant was employed immediately prior to his
or her Termination of Employment at a location listed in subsection (a), the
Termination of Employment occurred on or after the date specified in subsection
(a) for the Participant’s location, and the Participant meets the requirements
of subsection (b), his or her pension on Vested Termination will be calculated
as provided in subsection (c):

 

(a)           Locations and dates covered:

 

(1)           Hayssen Manufacturing Company, Accraply, Inc., and Bemis Packaging
Machinery Company (a division of Bemis Company, Inc.), but only if the
Participant’s Termination of Employment occurred on or after May 1, 1997.

 

(2)           Pepperell, Massachusetts plant, but only if Participant’s
Termination of Employment occurred on or after January 1, 1998.

 

(b)           A Participant meets the requirements of this subsection (b) only
if all of the following requirements are met:

 

(1)           The Participant’s Employment Commencement Date was prior to the
date the Participant attained age 35.

 

(2)           The Participant’s Termination of Employment occurred on or after
the date the Participant attained age 45, but before he or she attained age 55.

 

(3)           The Participant completed 10 or more years of Credited Service
prior to his or her Termination of Employment.

 

(c)           If a Participant meets the foregoing requirements, the monthly
pension on Vested Termination payable under Sec. 6.4 on a life only basis
beginning the month following the Participant’s attainment of age 65 will not be
determined under Sec. 4.5(a)(1), but rather will be determined under Sec.
4.5(a)(2). If the Participant

 

37

--------------------------------------------------------------------------------


 

elects to have the pension begin after he or she attains age 55, but before age
65, it will be subject to the reduction factors specified in Sec. 6.4.

 

Sec. 6.13  Special Enhanced Benefit for Certain Employees at Stow, Ohio.  A
Participant who has satisfied the eligibility requirements  of subsection
(a) shall be entitled to an enhanced benefit determined as provided in
subsection (b):

 

(a)           Eligibility.  To be eligible for the special enhanced benefit
under this section, a Participant must have satisfied the requirements of (1),
(2), (3) and (4):

 

(1)          On July 1, 1998, the Participant was employed by Morgan Adhesives
Company at its Stow, Ohio facility, and was working in a job category designated
by the Company as eligible to elect this benefit.

 

(2)          The Participant attained age 55 and completed 10 or more years of
Elapsed Time prior to July 1, 1998.

 

(3)          The Participant elected Termination of Employment during a window
period established by the Company, the last day of which shall be not later than
October 31, 1998.  A Participant may make such an election by executing and
submitting to the Company such forms and releases as the Company requires.  The
special enhanced benefit will not be payable if the Participant (i) fails to
execute the proper forms or releases or (ii) subsequently rescinds the election
in accordance with procedures specified by the Company.

 

(4)          The Participant’s Termination of Employment occurs on or about a
date approved by the Company, which generally will not be later than
December 31, 1998, but which may be later (but not later than June 30, 1999) if
the Company reasonably determines that the Participant’s continued services are
necessary during a longer transition period.

 

(b)           Benefit Amount.  If a Participant satisfies the foregoing
eligibility requirements, his benefit under the Plan will be enhanced as
follows:

 

(1)           The Participant will receive one “point” for each five years of
Credited Service he or she will have under Sec. 3.5 as of the date of
Termination of Employment, determined without regard to any enhanced Credited
Service provided under this section.  Participants will receive whole points
only, and will not receive fractional points for years of Credited Service fewer
than five years.  For example, a Participant with 28.5 years of Credited Service
under Sec. 3.5 will receive five points based on 25 years of Credited Service,
and the remaining three and one-half years of Credited Service will be
disregarded.

 

38

--------------------------------------------------------------------------------


 

(2)           For each “point” awarded in (1), the Participant will receive one
additional year of Credited Service.  However, the Participant’s total Credited
Service, enhanced as provided by this paragraph, may not exceed 30 years, nor
may it exceed the years the Participant would have had at age 65 if he or she
had continued working.  If the number of full and fractional years of additional
Credited Service which may be awarded due to the limitations in the preceding
sentence is less than the number of points granted in (1), the remaining points
will be applied as provided in (3).  For example, if the Participant referred to
in (1) is age 61 and has 28.5 years of Credited Service without regard to this
section, 1.5 of his points will be used to give him an additional 1.5 years of
Credited Service (bringing him to 30 years of Credited Service) and the
remaining 3 full points will be applied as provided in (3).

 

(3)           Any full points which were not applied to increase Credited
Service will be converted to full years of age and applied to increase the
Participant’s deemed age for purposes of calculating the benefit on Early
Retirement. (Only full points will be used for this purpose; fractional points
will be disregarded.)  The reduction factor for early commencement in Sec. 6.2
and Sec. 6.11(b)(2) will be based on the Participant’s deemed age rather than
his or her actual age.  For example, the remaining 3 full points of the 61 year
old Participant referred to in (1) and (2) would be converted to 3 years of age,
bringing him to a deemed age of 64 for purposes of determining his early
retirement reduction factor.  A Participant’s deemed age after such enhancement
shall not be more than 65.

 

Sec. 6.14  Increase in Benefits for Persons Whose Benefits Commenced Prior to
January 1, 1990.  Effective as of July 1, 2000, benefits under the Plan shall be
increased by the percentage or amount determined from the following table:

 

Benefit Commencement Date

 

Increase

 

Before January 1, 1970

 

40%, but not less than $50 and not more than $200

 

 

 

 

 

After December 31, 1969 and prior to January 1, 1975

 

30%, but not less than $50 and not more than $200

 

 

 

 

 

After December 31, 1974 and prior to January 1, 1980

 

20%, but not less than $50 and not more than $200

 

 

 

 

 

After December 31, 1979 and prior to January 1, 1990

 

10%, but not less than $50 and not more than $200

 

 

 

 

 

After December 31, 1989

 

No increase

 

 

39

--------------------------------------------------------------------------------


 

For purposes of determining the amount of the increase applicable with respect
to a surviving spouse, contingent annuitant, or Beneficiary of a deceased
Participant, the “Benefit Commencement Date” is the earlier of (i) the date
benefit payments to the deceased Participant commenced or (ii) the date benefit
payments to the surviving spouse, contingent annuitant, or Beneficiary
commenced.  In the case of any living Participant who qualifies for the
increase, the increased amount of the Participant’s pension shall be taken into
account in determining benefits, if any, payable to the Participant’s surviving
spouse, contingent annuitant, or Beneficiary.

 

However, said benefit increase does not apply with respect to any individual who
participated in a plan which was merged into this Plan and whose Termination of
Employment occurred prior to said merger, nor to the surviving spouse,
contingent annuitant, or Beneficiary of such an individual.

 

Sec. 6.15  Special Enhanced Benefit for Certain Employees at Bemis Clysar, Inc.
  The following provisions apply to former employees of E. I. Dupont De
Nemours & Company or its subsidiaries who became employees of Bemis Clysar, Inc.
on or about July 30, 2002 and who are referred to in this section as “Bemis
Clysar Participants”.

 

(a)           A Bemis Clysar Participant whose Termination of Employment occurs
after he or she attains age 60 will be entitled to a pension payable monthly for
life, the first payment to be made as of the first day of the month following
his or her Termination of Employment and the last as of the first day of the
month in which his or her death occurs, in a monthly amount equal to his or her
Accrued Monthly Pension.

 

(b)           If a Bemis Clysar Participant’s Termination of Employment occurs
after he or she attains age 55 but before age 60 and the individual has
completed 10 or more years of Elapsed Time:

 

(1)           The individual will be entitled to a pension payable monthly for
life, the first payment to be made as of the first day of the month following
the month in which he or she attains age 60 and the last as of the first day of
the month in which his or her death occurs, in a monthly amount equal to his or
her Accrued Monthly Pension.

 

(2)           In lieu of the pension in (1), he or she may elect a reduced
pension beginning as of the first day of any month after his or her Termination
of Employment and prior to his or her attainment of age 60, in a monthly amount
equal to his or her Accrued Monthly Pension, reduced by 5/12 of 1% for each
month by which the pension commencement date precedes for the first day of the
month following the month in which the individual will attain age 60.

 

(c)           If a Bemis Clysar Participant has a Termination of Employment
after completing at least five years of Elapsed Time but under circumstances
where neither (a) nor (b) is applicable (i.e., termination before age 55
regardless of length of service, or

 

40

--------------------------------------------------------------------------------


 

between ages 55 and 60 with fewer than 10 years of Elapsed Time), his or her
pension will be determined under Sec. 6.4.

 

Sec. 6.16  Special Provisions Applicable to Participants Who Terminated Due to
Certain Plant Closings.   If a Participant employed at a location listed in
subsection (a) has a Termination of Employment due to the closing of said
location, and he or she meets the requirements of subsection (b), his or her
pension will be calculated as provided in subsection (c):

 

(a)           This section applies to employees who terminated employment due to
closing of the following locations:

 

(1)           Murphysboro, Illinois — closed September 2003.

(2)           Union City, California — closed September 2003.

(3)           Nellis, Nevada — closed March 2004.

(4)           Milprint - Denmark, Wisconsin — closed April 2006.

(5)           Peoria, Illinois — closed June 2006.

(6)           Mactac Engineered Products (MEP) — Hopkins, Minnesota — closed
July 2006.

 

(b)           A Participant meets the requirements of this subsection if he or
she is not eligible for Normal Retirement or Early Retirement and satisfies
either of the following requirements on the date of Termination of Employment:

 

(1)           He or she has attained age 50 and completed 10 or more years of
Elapsed Time.

 

(2)           The sum of his or her attained age and Elapsed Time totals 65 or
more.

 

(c)           If a Group A Participant meets the requirements of this section,
his or her Accrued Monthly Pension upon Vested Termination will not be
determined under Sec. 4.5(a)(1), but rather will be determined under Sec.
4.5(a)(2).  If a Group B Participant meets the requirements of this section, his
or her Accrued Monthly Pension upon Vested Termination will not be determined
under Sec. 4.5(b)(1), but rather will be determined under Sec. 4.5(b)(2).  In
all other respects, the Participant’s pension will remain subject to the usual
terms applicable under Sec. 6.4 to pensions upon Vested Termination, including
the requirement that a Participant must have completed at least 10 years of
Elapsed Time in order to elect to have his or her pension commence after
attainment of age 55 but prior to Normal Retirement Age, and the early
commencement reduction factors in Sec. 6.4.  Such Participants are not eligible
for the Social Security Supplement under Sec. 6.11(b)(4).

 

Sec. 6.17               Special Provisions Applicable to Participants Who
Qualified for LTD Benefits Prior to 2006.  If a Participant qualified for
long-term disability benefits under the Long-Term Disability Plan (Pre-2006):

 

41

--------------------------------------------------------------------------------


 

(a)           Notwithstanding any provision of the Plan to the contrary, his or
her Termination of Employment will be deemed not to have occurred until the
termination of such benefits.  Prior to the termination of such benefits, he or
she shall be considered to be a Qualified Employee and Monthly Earnings shall be
deemed to remain the same as last determined.

 

(b)           If the individual is a Group A Participant, the entire period
while he or she was receiving long-term disability benefits will be recognized
as Credited Service.  If the individual is a Group B Participant, the period
prior to January 1, 2006 while he or she was receiving long-term disability
benefits will be recognized as Credited Service, but no additional Credited
Service will be recognized for periods after 2005.

 

(c)           The following will be applicable for purposes of determining his
or her Primary Social Security Benefit:

 

(1)           It shall be assumed that during the period while receiving such
benefits the Participant was receiving compensation that would be treated as
wages for purposes of the Social Security Act in the same amount as he or she
received such compensation for the Plan Year ending on the December 31
immediately preceding the date as of which he or she became eligible to receive
such benefits.

 

(2)           After December 31 immediately preceding the date as of which he or
she became eligible to receive such benefits, there will be no benefits or wage
base changes under the Social Security Act resulting from changes in the cost of
living.

 

This subsection is not applicable in any case where an employee returns to
active employment with a Participating Employer or Affiliate after a period of
long term disability.

 

(d)           This section applies only with respect to Participants who receive
benefits under Long-Term Disability Plan (Pre-2006) (See Sec. 2.28 for
definition). This section does not apply to Participants receiving benefits
under any other long-term disability program.

 

Sec. 6.18               Missing Participant or Beneficiary. Each Participant and
each Beneficiary of a deceased Participant must file with the Administrator in
writing his or her mailing address and each change of mailing address.  Any
communication, statement or notice addressed to a Participant or Beneficiary at
his or her last mailing address filed with the Administrator or, if no address
is filed with the Administrator, then at the last mailing address as shown on
the Administrator’s records, will be binding on the Participant and his or her
Beneficiary for purposes of the Plan.  Notwithstanding any other provision in
the Plan, if a Participant (or Beneficiary) to whom the Plan owes benefits
cannot be located and cannot be

 

42

--------------------------------------------------------------------------------


 

reached by diligent efforts, then that Participant (or Beneficiary) forfeits his
or her benefits under the Plan, subject to reinstatement if the Participant (or
Beneficiary) contacts  the Administrator.

 

43

--------------------------------------------------------------------------------


 

ARTICLE VII

 

SURVIVOR’S BENEFITS

 

Sec. 7.1  Qualified Preretirement Survivor Annuity.  A Qualified Preretirement
Survivor Annuity shall be payable to a Participant’s surviving qualified spouse
following the Participant’s death, subject to the following:

 

(a)           A Qualified Preretirement Survivor Annuity shall be payable only
if all of the following conditions are satisfied:

 

(1)           Immediately prior to the Participant’s death he or she had a
nonforfeitable right to a pension under the Plan.

 

(2)           The Participant’s death occurred before the due date of his or her
first pension payment.

 

(3)           The Participant is survived by a qualified spouse. A person is a
“qualified spouse” of a Participant if, and only if, such person and the
Participant have been married to each other throughout the one-year period
ending on the date of the Participant’s death.

 

(4)           The Participant had Elapsed Time on or after August 23, 1984.

 

(5)           No waiver of the Qualified Preretirement Survivor Annuity is in
effect under subsection (e).

 

(b)           If the Participant’s death occurs on or after the earliest
retirement date, the Qualified Preretirement Survivor Annuity shall be the same
as the annuity that would have been payable to the Participant’s qualified
spouse if the Participant had retired with a benefit commencing immediately
prior to the date of death in a form determined under subsection (d).

 

(c)           If the Participant’s death occurs before the earliest retirement
date, the Qualified Preretirement Survivor Annuity shall be the same as the
annuity that would have been payable to the Participant’s qualified spouse under
the following circumstances:

 

(1)           The Participant’s Termination of Employment occurred on the date
of death, or on actual date of Termination of Employment, if earlier.

 

(2)           The Participant survived to the earliest retirement date.

 

(3)           The Participant commenced receiving a pension on the earliest
retirement date in a form determined under subsection (d).

 

44

--------------------------------------------------------------------------------


 

(4)           The Participant died on the day after the earliest retirement
date.

 

(d)           For purposes of subsection (b) and subsection (c)(3), the
applicable form of benefit shall be a benefit payable under the option described
in Sec. 7.4(b) if the Participant’s death occurs after he or she has completed
ten years of Elapsed Time and attained age 55 and either (i) he or she was an
Active Participant immediately prior to his or her death or (ii) his or her
Termination of Employment had occurred after he or she attained age 55.  In all
other cases, the applicable form of benefit shall be a Qualified Joint and
Survivor Annuity.

 

(e)           A Participant may waive coverage under the Qualified Preretirement
Survivor Annuity with respect to periods described in paragraph (1). If he or
she does not waive such coverage, the Accrued Monthly Pension will be reduced.
The following provisions apply to such waivers and reductions.

 

(1)           A Participant may waive the Qualified Preretirement Survivor
Annuity with respect to periods after his or her Termination of Employment and
prior to his or her pension commencement date.  However, he or she may not waive
said annuity if such accruals have ceased due to Normal or Early Retirement.

 

(2)           On or about the date a Participant becomes eligible to waive the
Qualified Preretirement Survivor Annuity, the Company will notify the
Participant with regard to the election procedure under Sec. 7.3 and the effect
of said waiver.

 

(3)           The Participant’s Accrued Monthly Pension will be reduced by
25/1000 of 1% for each full month that he or she was eligible to waive the
Qualified Preretirement Survivor Annuity but failed to do so. However, no such
reduction will be imposed for any month throughout which the Participant did not
have a spouse to whom he or she had been married for at least one year.

 

(4)           If a Qualified Preretirement Survivor Annuity becomes payable
under this section, the reduction in (e)(3) will not be applicable.  The
reduction in (e)(3) is applicable only if the Participant is living on the
pension commencement date.

 

(f)            For purposes of this section, the “earliest retirement date” with
respect to a Participant means:

 

(1)           If the Participant has completed ten Years of Elapsed Time, the
first day of the month following the month he or she attains (or would have
attained) age 55.

 

45

--------------------------------------------------------------------------------


 

(2)           If the Participant has completed less than ten years of Elapsed
Time, the first day of the month following his or her Normal Retirement Date.

 

(g)           The Qualified Preretirement Survivor Annuity is a monthly benefit
payable to the Participant’s qualified spouse, with the first payment to be made
as of whichever of the following dates is applicable:

 

(1)           If the Participant’s death occurs after his or her Normal
Retirement Date, the first payment shall be made as of the first day of the
month following his or her death.

 

(2)           If the Participant’s death occurs (i) after he or she completed
five Years of Elaspsed Time, (ii) at a time when he or she had not completed 10
Years of Elapsed Time, and (iii) prior to his or her Normal Retirement Date, the
first payment shall be made as of the first day of the month following the
Participant’s Normal Retirement Date.

 

(3)           If the Participant’s death occurs both (i) after he or she
attained age 55 and completed 10 Years of Elapsed Time and (ii) prior to his or
her Normal Retirement Date, the first payment shall be made as of the first day
of the month following his or her death.

 

(4)           If the Participant’s death occurs (i) after he or she completed 10
Years of Elapsed Time and (ii) prior to his or her attainment of age 55, the
first payment shall be made as of the first day of the month following the date
the Participant would have attained age 55.

 

(5)           In place of the commencement date specified in (3) or (4), a
qualified spouse who is eligible under either of those paragraphs may elect to
have the benefit commence as of the first day of any later month, but not later
than the first day of the month after the Participant’s Normal Retirement Date.

 

The last monthly payment shall be made as of the first day of the month in which
the qualified spouse’s death occurs.

 

Sec. 7.2  Qualified Joint and Survivor Annuity.  Notwithstanding the provisions
of Article VI, a pension otherwise payable to a Participant for life only shall
instead be paid in the form of a Qualified Joint and Survivor Annuity unless the
Participant elects otherwise, subject to all of the following:

 

(a)           A “Qualified Joint and Survivor Annuity” is a pension commencing
at the same time as the life-only pension would commence, with monthly payments
for the life of the Participant, and, if the Participant dies after the date for
commencement of pension payments, with monthly payments for the life of the
spouse of the Participant after the Participant’s death which are each one-half
the amount of the monthly payment made to the Participant during his or her
lifetime.

 

46

--------------------------------------------------------------------------------


 

(b)           Written Explanation of QJSA.

 

(1)           The Company shall provide each Participant no less than 30 days
and no more than 180 days prior to the date of the Participant’s first scheduled
pension payment a written explanation of:

 

(i)            the terms and conditions of a Qualified Joint and Survivor
Annuity;

 

(ii)           the Participant’s right to make and the effect of an election to
waive the Qualified Joint and Survivor Annuity form of benefit;

 

(iii)          the rights of a Participant’s spouse to consent to a
Participant’s election;

 

(iv)          the right to make, and the effect of, a revocation of an election
to waive the Qualified Joint and Survivor Annuity;

 

(v)           a general description of the eligibility conditions and other
material features of the optional forms of benefit under the Plan;

 

(vi)          the financial effect of electing the optional form of benefit
(i.e., the amount payable under the form of benefit to the Participant during
his or her lifetime and the amount payable after the death of the Participant);
and

 

(vii)         the relative values of the optional forms of benefit.

 

(2)           Notwithstanding the other requirements of this section, a
Participant may elect (with spousal consent, as applicable) to waive the
requirement that the written explanation be provided at least 30 days before the
first scheduled pension payment, provided that in such cases the first pension
payment must not be issued to the Participant until at least 8 days after the
day the written explanation was provided. The Participant is permitted to revoke
any affirmative pension payment election at least until the date as of which the
pension commences, or, if later, at any time prior to the expiration of the
7-day period that begins the day after the explanation of the Qualified Joint
and Survivor Annuity was provided to the Participant.  For example, if the
written explanation is provided on October 28, 2007 and the Participant and
spouse want the pension to begin as of November 1, 2007, they can waive the 30
day requirement, in which case the November 1, 2007 pension check will be issued
on or after November 5, 2007. During the seven day period beginning October 29,
2007 and ending November 4, 2007, the Participant and spouse have the right to
revoke any payment election and make a new election.

 

47

--------------------------------------------------------------------------------


 

(c)           A Participant who elects not to receive his or her pension in the
form of a Qualified Joint and Survivor Annuity will receive a pension for life
only unless he or she elects an optional settlement under Sec. 7.4.

 

(d)           The provisions of this section shall not be applicable unless the
Participant and spouse are married to each other on the due date for the first
pension payment to the Participant.  References to “spouse” in this section are
to such spouse.

 

(e)           The benefit, if any, payable under Sec. 6.11(b)(4) is not payable
as a Qualified Joint and Survivor Annuity.

 

Sec. 7.3  Election Procedure.  Elections under Sec. 7.1 and Sec. 7.2 are subject
to the following requirements:

 

(a)           The “election period” for waiver of the Qualified Preretirement
Survivor Annuity begins on the earlier of (i) the first day of the Plan Year in
which the Participant attains age 35 or (ii) the date of the Participant’s
Termination of Employment and ends on the date of his or her death.  The
“election period” for the Qualified Joint and Survivor Annuity is the 180 day
period ending on the due date of the Participant’s first pension payment; said
period may be extended as provided in Sec. 7.2(b)(2).

 

(b)           An election under Sec. 7.1 or Sec. 7.2 may be revoked in writing
during the election period, and after such revocation another written election
may be made during the election period.

 

(c)           All elections and revocations shall be made on the appropriate
form available from the Company and shall be effective only upon completing,
signing, and filing of the form with the Company during the election period.

 

(d)           A Participant’s election to waive the Qualified Joint and Survivor
Annuity or Qualified Preretirement Survivor Annuity shall not take effect unless
all of the following conditions are satisfied:

 

(1)           The Participant’s spouse consents in writing to the election.

 

(2)           If the election pertains to a Qualified Joint and Survivor
Annuity, the Participant’s election designates a specific form of benefit
payment (i.e., life annuity or an optional form of settlement under Sec. 7.4)
and a specific beneficiary or contingent annuitant, if applicable in connection
with such form of benefit payment, which designations may not be changed without
further spousal consent (unless the spouse’s initial consent expressly permits
future designations by the Participant without any further spousal consent.)

 

48

--------------------------------------------------------------------------------


 

(3)           The spouse’s consent acknowledges the effect of the Participant’s
election.

 

(4)           The spouse’s consent is witnessed by a Plan representative or
notary public.

 

However, the above requirements will be deemed to be satisfied if it is
established to the satisfaction of a Plan representative that the spouse’s
consent may not be obtained because there is no spouse, because the spouse
cannot be located, or because of such other circumstances as the Secretary of
the Treasury may by regulations prescribe. Any consent by a spouse, or
establishment that the consent of a spouse may not be obtained, shall be
effective only with respect to such spouse.  A consent by a spouse is not
revocable by that spouse.

 

Sec. 7.4  Optional Settlements.  In lieu of the amount and form of pension
payable under the preceding sections of this Article, a Participant with respect
to whom the Qualified Preretirement Survivor Annuity under Sec. 7.1 or the
Qualified Joint and Survivor Annuity under Sec. 7.2 is not payable may, under
such rules and regulations as the Company may prescribe which are in accord with
the advice of the Actuary, elect to have a pension which is the Actuarial
Equivalent of his or her life-only pension payable under one of the following
options:

 

(a)           An option providing a reduced monthly pension payable to the
Participant commencing on the same date as that upon which payments would
otherwise commence and terminating with the last monthly payment before his
death. If his or her death occurs on or after the due date of the first monthly
payment under the option and before 120 monthly payments have been made, such
benefit shall be continued to his or her Beneficiary until a total of 120
monthly payments have been made to the Participant and Beneficiary.

 

(b)           An option providing a reduced monthly pension payable to the
Participant for his or her lifetime commencing on the same date as that upon
which payments would otherwise commence, with provision for continuance upon his
or her death of monthly payments of 100% of such reduced amount to his or her
spouse for life if the spouse survives the Participant.  (The “spouse” referred
to in the preceding sentence is the spouse to whom the Participant was married
on the date the Participant’s pension commenced.)

 

(c)           An option providing a reduced monthly pension payable to the
Participant for his lifetime commencing on the same date as that upon which
payments would otherwise commence, with provision for continuance upon the
Participant’s death of monthly payments of 100%, 75% or 50% of such reduced
amount, as he shall have designated, to the person designated by the Participant
as joint annuitant, if such joint annuitant survives the Participant, with such
monthly payments to continue for the lifetime of the joint annuitant.  An
election of this option shall be automatically cancelled if either the person
electing the option or the joint annuitant dies before the due date of the first
monthly payment under the option.

 

49

--------------------------------------------------------------------------------


 

Election of an option may be made at any time prior to commencement of pension
payments.

 

Sec. 7.5  Other Death Benefits.  Upon the death of a Participant, his or her
Beneficiary shall be entitled to receive a single sum payment equal to the
amount by which the total amount of benefit payments hereunder, if any,
theretofore paid to the deceased (including payments to his or her spouse under
Sec. 7.1) is less than the sum of (i) the cash value as of the surrender date in
1962 of any contracts on his or her life originally purchased under the S&RIP
and subsequently surrendered to the insurance carrier by the trustees of said
plan, with Accumulated Interest thereon, and (ii) the contributions made by the
Participant after 1961 (including any amount deemed to have been contributed
pursuant to Sec. 6.7 of the Plan as in effect on December 31, 1975) and prior to
the cessation of contributions, with Accumulated Interest; subject to the
following:

 

(a)           If a benefit is payable with respect to the Participant pursuant
to Sec. 7.2 or Sec. 7.4, this section shall not be applicable and all death
benefits, if any, shall be payable under the terms of whichever of said sections
is applicable.

 

(b)           If a benefit is payable to the Participant’s spouse pursuant to
Sec. 7.1, the benefit, if any, payable pursuant to this section shall be
determined and paid after the death of said spouse.

 

50

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

MISCELLANEOUS BENEFIT PROVISIONS

 

Sec. 8.1  Commencement Date for Pension Payments.  Pension payments under this
Plan shall be subject to the following rules:

 

(a)           Pension payments shall commence at the earlier of the times
specified in paragraph (1) or (2) as follows:

 

(1)           As soon as administratively feasible after the date specified by
the applicable Plan provision for the commencement of pension payments.

 

(2)           The 60th day after the close of the Plan Year in which the
Participant reaches age 65 or has a Termination of Employment, whichever is
later; provided, however, that if the amount of the payment to be made cannot be
determined by the later of said dates, a payment retroactive to such date may be
made no later than 60 days after the earliest date on which the amount of such
payment can be ascertained.

 

(b)           Pension payments must commence not later than April 1 following
the later of:

 

(1)           The calendar year in which the Participant attains age 70½.

 

(2)           The calendar year in which the Participant has a Termination of
Employment.

 

If a Participant’s pension commences after April 1 following the Plan Year he or
she attains age 70½, the monthly pension amount will be increased by an amount
which is the Actuarial Equivalent of the additional amount he or she would have
received if (i) his or her pension had commenced April 1 following the Plan Year
he or she attained age 70½, and (ii) the monthly pension amount was adjusted
each January 1 thereafter to reflect additional benefit accruals.

 

(c)           However, if (i) the Participant is a 5% owner as defined in Code §
416 or (ii) the Participant attained age 70½ prior to January 1, 2000, his or
her pension shall commence not later than April 1 following the calendar year he
or she attains age 70½, regardless of whether Termination of Employment has yet
occurred.  In such cases, the calculation of the initial pension amount shall be
based on the assumption that Termination of Employment occurred on December 31
of the Plan Year in which the Participant attains age 70½.  The amount of the
monthly payments in each Plan Year following the Plan Year in which payments
commence shall be adjusted to reflect any additional benefit accrued through
December 31 of the preceding Plan Year.

 

51

--------------------------------------------------------------------------------


 

Sec. 8.2  Payment of Small Amounts and Certain Consequences Thereof.  If the
Actuarial Equivalent present value of an individual’s entire benefit is $5,000
or less ($3,500 or less for Participants who had Terminations of Employment
before January 1, 1998 and for Participants at the Pepperell, Massachusetts and
Memphis, Tennessee facilities, regardless of termination date), the benefit
shall be paid in a single lump sum as soon as administratively feasible
following the Participant’s Termination of Employment, subject to the following:

 

(a)           Service performed by the Participant with respect to which a lump
sum distribution of his or her entire accrued benefit was made shall be
disregarded in determining his or her Years of Credited Service under the Plan
if the Participant is reemployed, provided such distribution was made not later
than the close of the second Plan Year following the Plan Year in which his or
her Termination of Employment occurred.

 

(b)           If the requirements of subsection (a) are not met, and the
Participant is later reemployed, his or her Accrued Monthly Pension upon
termination of said period of reemployment will be reduced by the amount of
Accrued Monthly Pension that was cashed out under the foregoing provisions of
this section.

 

(c)           If a Participant dies under circumstances such that a death
benefit is payable under the Plan, the death benefit will be cashed out if the
Actuarial Equivalent present value is $5,000 or less.

 

(d)           Certain distributions pursuant to this section are subject to
automatic rollover pursuant to Sec. 8.15(d).

 

Sec. 8.3  No Other Benefits.  No benefits other than those specifically provided
for herein are to be provided under the Plan.

 

Sec. 8.4  Source of Benefits.  All benefits to which persons become entitled
hereunder shall be provided only out of the Fund and only to the extent that the
Fund is adequate therefor.  No benefits are provided under the Plan except those
expressly described herein.

 

Sec. 8.5  Incompetent Payee.  If in the opinion of the Company a person entitled
to payments hereunder is disabled from caring for his or her affairs because of
mental condition, physical condition, or age, payment due such person may be
made to such person’s guardian, conservator, or other legal personal
representative upon furnishing the Company with evidence satisfactory to the
Company of such status.  Prior to the furnishing of such evidence, the Company
may cause payments due the person under disability to be made, for such person’s
use and benefit, to any person or institution then in the opinion of the Company
caring for or maintaining the person under disability.  The Company shall have
no liability with respect to payments so made.  The Company shall have no duty
to make inquiry as to the competence of any person entitled to receive payments
hereunder.

 

52

--------------------------------------------------------------------------------


 

Sec. 8.6  Assignment or Alienation of Benefits.  Except as otherwise expressly
permitted by the Plan or required by law, the interests of persons entitled to
benefits under the Plan may not in any manner whatsoever be assigned or
alienated, whether voluntarily or involuntarily, or directly or indirectly,
subject to the following:

 

(a)           Once a Participant, beneficiary, or contingent annuitant begins
receiving benefits under the Plan, he or she may assign or alienate the right to
future benefit payments provided that the assignments or alienations (i) are
voluntary and revocable, (ii) do not in the aggregate exceed 10% of any benefit
payment, and (iii) are neither for the purpose, nor have the effect of defraying
plan administration costs.

 

(b)           An arrangement whereby a Participant, beneficiary, or contingent
annuitant directs the Plan to pay all or any portion of a Plan benefit to a
third party (including but not limited to a Participating Employer) will not
constitute an “assignment or alienation” for purposes of this section if (i) it
is revocable at any time by the Participant, beneficiary, or contingent
annuitant, and (ii) the third party files a written acknowledgement with the
Company stating that the third party has no enforceable right in, or to, any
plan benefit payment or portion thereof (except to the extent of payments
actually received pursuant to the arrangement).  The written acknowledgement
must be filed with the Company not later than 90 days after the arrangement is
entered into.

 

(c)           The Plan shall comply with the provisions of any court order which
the Company determines is a qualified domestic relations order as defined in
Code § 414(p).  Where payments are to be made under a qualified domestic
relations order before payments commence to the Participant, the present value
of the benefits actually accrued for the Participant shall be determined on an
Actuarial Equivalent basis. All benefits otherwise payable under the Plan with
respect to a Participant shall be adjusted to the extent necessary to comply
with a qualified domestic relations order.  The Company may defer pension
payments subject to a domestic relations order pending determination that the
order is qualified.

 

Sec. 8.7  Payment of Taxes.  The Funding Agency may pay any estate, inheritance,
income, or other tax, charge, or assessment attributable to any benefit payable
hereunder which in the Funding Agency’s opinion it shall be or may be required
to pay out of such benefit.  The Funding Agency may require, before making any
payment, such release or other document from any taxing authority and such
indemnity from the intended payee as the Funding Agency shall deem necessary for
its protection.

 

Sec. 8.8  Conditions Precedent.  No person shall be entitled to a benefit
hereunder until his or her right thereto has finally been determined by the
Company or until he or she has submitted to the Company relevant data reasonably
requested by the Company, including, but not limited to, proof of birth or
death.

 

53

--------------------------------------------------------------------------------


 

Sec. 8.9  Company Directions to Funding Agency.  The Company shall issue such
written directions to the Funding Agency as are necessary to accomplish
distributions to the Participants and Beneficiaries in accordance with the
provisions of the Plan.

 

Sec. 8.10  Benefits Not Increased by Actuarial Gains. Forfeitures arising from
severance of employment, death, or for any other reason shall not be applied to
increase the benefits that any person would otherwise receive under the Plan.

 

Sec. 8.11  Pensions Not Decreased on Account of Certain Social Security
Increases.  Notwithstanding any provisions of the Plan to the contrary, if a
Participant has a Termination of Employment and does not subsequently again
become eligible to accrue benefits under the Plan, any pension to which he or
his beneficiary is entitled under the Plan shall not be decreased by reason of
any post-Termination of Employment social security increase effective after his
Termination of Employment.  If a Participant has a Termination of Employment and
subsequently again becomes eligible to accrue benefits under the Plan, no
post-Termination of Employment social security benefit increase effective before
he again becomes eligible to accrue benefits under the Plan shall be applied to
reduce his pension under the Plan to less than the pension to which he would
have been entitled had he not again become eligible to accrue benefits under the
Plan.  For purposes of this section, “post-Termination of Employment social
security benefit increase” means an increase in a benefit level or wage base
under Title II of the Social Security Act occurring after the later of (i) the
Participant’s Termination of Employment or (ii) September 2, 1974.

 

Sec.  8.12  Maximum Limitations on Benefits.  Notwithstanding any provision of
the Plan to the contrary, a Participant’s benefit under the Plan shall not
exceed the maximum amount permitted under Code § 415 and applicable regulations,
all of which are incorporated herein by this reference. For purposes of the
preceding sentence:

 

(a)           A Participant’s annual pension for any Plan Year may not exceed
the lesser of:

 

(1)           The amount permitted by Code § 415(b)(1)(A), which is $195,000 for
2009 and is subject to a cost of living adjustment for years after 2009.

 

(2)           100% of the Participant’s average Compensation for his high three
consecutive years of employment.

 

(b)           If a Participant’s benefit is paid in any form other than a
straight life annuity or a qualified joint and survivor annuity (as defined in
Code § 417(b)), such benefit shall be converted on an Actuarial Equivalent basis
to a straight life annuity beginning at the same age for purposes of applying
the limit in (a).  For this purpose, the Actuarially Equivalent straight life
annuity is whichever of the following amounts is greater:

 

(1)           The annual amount of the straight life annuity (if any) that could
be paid to the Participant under the Plan commencing on the same annuity
starting date as the Participant’s actual form of payment.

 

54

--------------------------------------------------------------------------------


 

(2)                                  The annual amount of the straight life
annuity commencing at the same annuity starting date that has the same actuarial
present value as the form of benefit actually payable to the Participant,
computed using these actuarial assumptions:

 

(A)                              Interest.  Use 5% annual interest.

 

(B)                                Mortality.  Use the “applicable mortality
table” referenced in Code §417(e)(3)(B) as amended by the Pension Protection Act
of 2006.

 

(c)                                  If a Participant’s benefit commences before
age 62, the limit in (a)(1) shall be reduced so that it is the equivalent of a
$195,000 annual benefit commencing at age 62.  (The $195,000 amount is subject
to adjustment for years after 2009.) For this purpose, the reduced limit shall
be whichever of the following amounts is less:

 

(1)                                  Multiply limit by a fraction, numerator of
which is the amount payable on the annuity starting date, and the denominator of
which is the amount which would be payable if the annuity starting date was
delayed to the date the Participant attained age 62.  The numerator and
denominator both are determined without regard to the limits under Code §415.

 

(2)                                  Reduce limit so that it is the actuarial
equivalent of a straight life annuity commencing at age 62 in an amount equal to
the limit in (a)(1).  For this calculation, use a 5% annual interest rate and
the “applicable mortality table” referenced in Code §417 (e)(3)(B) as amended by
the Pension Protection Act of 2006.  Also, if the Participant’s Termination of
Employment was a Vested Termination, an adjustment for the probability of death
prior to age 62 shall be applied.  However, no adjustment for the probability of
death prior to age 62 is required if the Participant’s Termination of Employment
was an Early Retirement.

 

(d)                                 If a Participant’s benefit commences after
age 65, the limit in (a)(1) shall be increased so that it is the actuarial
equivalent of a $195,000 annual benefit commencing at age 65.  (The $195,000
amount is subject to adjustment for years after 2009.)  This increase will be
calculated as provided in Treas. Reg. 1.415(b)-1(e).  No adjustment will be made
to reflect the probability of the Participant dying after age 65 but before
benefit payments commence.

 

(e)                                  If a Participant has less than ten years of
participation in this Plan, the limit in (a)(1) shall be reduced by multiplying
it by a fraction, the numerator of which is the number of years (or part
thereof) of participation (not to exceed ten and not to be less than one) in
this Plan and the denominator of which is ten.

 

55

--------------------------------------------------------------------------------


 

(f)                                    If a Participant has less than ten years
of service with the Company and its Affiliates, the limit in (a)(2) shall be
reduced by multiplying it by a fraction, the numerator of which is the number of
years (or part thereof) of service (not to exceed ten and not to be less than
one) and the denominator of which is ten.

 

(g)                                 If a Participant is or has been covered
under more than one defined benefit plan maintained by a Participating Employer
or an Affiliate, the sum of the Participant’s annual benefits under all such
plans may not exceed the maximum amount permitted under this section.  To the
extent necessary to comply with such limit, the benefits under all such plans
shall be reduced on a pro rata basis.

 

(h)                                 Annual adjustments of the limit under
(a)(1) will not apply with respect to a Participant for Plan Years beginning
after the Participant’s Termination of Employment or attainment of age 55,
whichever is later.

 

(i)                                     For purposes of this section,
“Compensation” means a Participant’s wages as defined for purposes of federal
income tax withholding, subject to the following:

 

(1)                                  Compensation means the gross amount before
any reduction pursuant to Code §§ 125, 132(f)(4) or 401(k).

 

(2)                                  Compensation excludes amounts by which an
employee’s pay is reduced pursuant to an unfunded non-qualified plan of deferred
compensation. However, payments received pursuant to such a plan are
Compensation in the year such amounts are subject to federal income tax
withholding.

 

(3)                                  Compensation includes amounts realized from
the exercise of non-qualified stock options, or the value of restricted stock
(including restricted stock units or property) held by the Participant when such
amounts become subject to federal income tax withholding.  Compensation also
includes dividends or dividend equivalents that are paid on restricted stock or
restricted stock units, as applicable, that are reported as income on an
employee’s Form W-2.

 

(4)                                  Compensation recognized for an employee for
a Plan Year shall not exceed the amount permitted by Code § 401(a)(17), which is
$245,000 for 2009 and is subject to a cost of living adjustment for years after
2009.

 

(5)                                  Severance pay is not included in
Compensation. However, payments representing a Participant’s regular pay,
overtime pay, sick pay, shift differential and commissions earned while an
employee and paid by the later of 2 ½ months after severance from employment or
the end of the Plan Year that includes the date of severance from employment are
included in Compensation.

 

(j)                                     This Section shall be applied in
accordance with final regulations under Code

 

56

--------------------------------------------------------------------------------


 

§415 that were issued by the Department of Treasury and Internal Revenue Service
on April 5, 2007, which are hereby incorporated by reference.

 

Sec. 8.13  Distributions Made in Accordance with Code § 401(a)(9) . 
Distributions hereunder shall be made in accordance with the requirements of
Code § 401(a)(9) and regulations thereunder, including Treasury Regulation
Section 1.401(a)(9)-1 through 9.  Any provisions of the Plan that are
inconsistent with Code § 401(a)(9) and the regulations thereunder shall be
deemed inoperative.

 

Sec. 8.14  Deemed Cash-Out Upon Termination of Employment for Unvested
Participants.  A Participant who is zero percent vested and experiences a
Termination of Employment is deemed upon his or her Termination of Employment to
have received an immediate cash-out of his or her Accrued Monthly Pension under
the Plan and to have forfeited the unvested portion of his or her Accrued
Monthly Pension under the Plan.

 

Sec. 8.15  Rollovers and Transfers to Other Qualified Plans.  Notwithstanding
any provision of the Plan to the contrary that would otherwise limit a
distributee’s election under this section, a distributee may elect, at the time
and in the manner prescribed by the Company, to have any portion of an eligible
rollover distribution paid directly to an eligible retirement plan specified by
the distributee. The following definitions shall be used in administering the
provisions of this section.

 

(a)                                  Eligible rollover distribution:  For
purposes of this section, an eligible rollover distribution is a distribution of
$200 or more paid in a single lump sum pursuant to Sec. 8.2 or pursuant to any
Appendix to the Plan.

 

(b)                                 Eligible retirement plan:  An eligible
retirement plan is an individual retirement account described in Code § 408(a),
an individual retirement annuity described in Code § 408(b), a qualified trust
described in Code §401(a), an annuity plan described in Code § 403(a), an
eligible deferred compensation plan described in Code § 457(b) maintained by a
governmental entity which agrees to separately account for amounts transferred
from this Plan, a tax sheltered annuity contract described in Code § 403(b), or
a Roth IRA described in Code §408A.

 

(c)                                  Distributee:  A distributee means a
Participant, a Participant’s surviving spouse, or a former spouse who is the
alternate payee under a qualified domestic relations order, as defined in Code §
414(p).  A Beneficiary who is not the surviving spouse also is a distributee
eligible to elect a direct rollover under this section, but such a rollover may
only be made to the Beneficiary’s individual retirement account or individual
retirement annuity, and not to any other type of Plan.

 

(d)                                 Automatic rollovers:  On or after March 28,
2005, each lump sum distribution made to a Participant under Sec. 8.2 which is
in excess of $1,000 shall be automatically rolled over to an individual
retirement account selected by the Company unless the Participant directs that
the distribution be paid directly to the distributee or rolled over to another
eligible retirement plan. Automatic rollovers

 

57

--------------------------------------------------------------------------------


 

are subject to Code § 401(a)(31) and any applicable Treasury Department or Labor
Department guidance interpreting the automatic rollover requirements. However,
the automatic rollover requirement does not apply to the following types of lump
sum distributions:

 

(a)                                  Death benefits distributed to a surviving
spouse or other Beneficiary.

 

(b)           Distributions to a Participant who has attained Normal Retirement
Age.

 

Sec. 8.16  Special Benefit Limitation. Notwithstanding any other provision of
the Plan to the contrary, the payment of benefits under the conditions set forth
in this section shall be limited as follows:

 

(a)                                  Upon termination of the Plan, the benefit
of any Participant who is either a “highly compensated employee” or a “highly
compensated former employee” shall be limited to a benefit that is
nondiscriminatory under Code § 401(a)(4).

 

(b)                                 The annual benefit payable under the Plan to
any Participant described in subsection (c) of this section shall not exceed an
amount equal to the payments which would be made to him in that year under a
straight life annuity that is the Actuarial Equivalent of the nonforfeitable
benefit to which he is entitled under the Plan; provided that the restrictions
set forth in this subsection (b) shall not apply if:

 

(1)                                  after payment to the Participant of his
benefit under the Plan, the value of the Plan’s assets equals or exceeds 110% of
the value of the Plan’s current liabilities; or

 

(2)                                  the value of such Participant’s benefit
under the Plan is less than 1% of the value of such current liabilities; or

 

(3)                                  the Actuarial Equivalent value of the
Participant’s benefit is $5,000 or less.

 

(c)                                  The restriction set forth in subsection
(b) shall apply to benefits payable under the Plan for any Plan Year to any
Participant who is either a “highly compensated employee” or “highly compensated
former employee” with respect to such Plan Year; provided, that if the number of
such highly compensated employees and highly compensated former employees for
any Plan Year exceeds 25, the restriction set forth in subsection (b) shall
apply for the Plan Year only to the 25 such highly compensated employees and
highly compensated former employees with the greatest Compensation (as defined
in Sec. 8.12(i)) for the current or any prior Plan Year.

 

58

--------------------------------------------------------------------------------


 

(d)                                 For purposes of this section, the terms
“highly compensated employee” and “highly compensated former employee” shall
have the meanings ascribed to such terms in Code §§ 414(q)(1) and 414(q)(6),
respectively.

 

Sec. 8.17  Benefits of Reemployed Veterans.  Notwithstanding any provision of
this Plan to the contrary, contributions, benefits and service credit with
respect to Qualified Military Service will be provided in accordance with Code §
414(u).  For this purpose:

 

(a)                                  As provided by Code § 414(u), “Qualified
Military Service” means service in the uniformed services (as defined in Chapter
43 of Title 38, United States Code) by an individual if he or she is qualified
under such chapter to reemployment rights with the Company or an Affliate
following such military service.

 

(b)                                 “USERRA” means the Uniformed Services
Employment and Reemployment Rights Act of 1994 as amended.

 

(c)                                  If an individual returns to employment with
the Company or an Affiliate following a period of Qualified Military Service
under circumstances and that he or she has reemployment rights under USERRA, and
the individual reports for said reemployment within the time frame required by
USERRA, the following provisions shall apply:

 

(1)                                  The Qualified Military Service shall be
recognized as Elapsed Time, Credited Service, Years of Eligibility Service, and
Bemis Elapsed Time to the same extent as it would have been if the employee had
remained continuously employed with the Company or an Affiliate rather than
going in the military.

 

(2)                                  Monthly Earnings shall be determined for
the individual as of each January 1 during the period of Qualified Military
Service.  The amount of Monthly Earnings shall be determined by the Company
consistent with the requirements of the USERRA, and shall reflect the Company’s
best estimate of the earnings the individual would have received but for the
Qualified Military Service.

 

(3)                                  If the individual received a lump sum
cashout of the benefits accrued under the Plan prior to the Qualified Military
Service, he or she may repay said lump sum with interest.  Interest for this
purpose shall be calculated in accordance with any applicable regulations under
USERRA.  Any such repayment must be made within five years after the
individual’s reemployment date.

 

(d)                                 If a Participant dies while performing
Qualified Military Service (as defined in USERRA), the Participant’s survivors
shall receive the same benefits under the Plan as if the Participant died while
employed by a Participating Employer and the period of Qualified Military
Service was recognized for purposes of

 

59

--------------------------------------------------------------------------------


 

determining vesting.  This rule does not, however, require survivors to be
provided with any additional benefit accruals relating to the period of
Qualified Military Service.

 

(e)                                  Regardless of whether the individual
returns to employment with a Participating Employer following the military
service, any “differential pay” paid to the Participant by a Participating
Employer on or after January 1, 2009 will be recognized by the Plan as
“Compensation” for purposes of Sec. 8.12(i) and for any other purpose, to the
extent required by the Heroes Earnings Assistance and Tax Relief Act (“HEART
Act”) of 2008.  This provision will be administered in a way so that it does not
result in reducing the individual’s Final Average Earnings.

 

(f)                                    The foregoing provisions are intended to
provide the benefits required by USERRA and the HEART Act, and are not intended
to provide any other benefits. This section shall be construed consistently with
said intent.

 

Sec. 8.18  Retroactive Annuity Starting Dates.  A Participant may elect to have
his or her pension begin as of a “retroactive annuity starting date”, subject to
the following:

 

(a)                                  “Retroactive annuity starting date” means a
date elected by a Participant which is prior to the date the written explanation
of qualified joint and survivor annuity required by Code § 417(a)(3) is provided
to the Participant.

 

(b)                                 The retroactive annuity starting date may be
the first day of any month on or after the first day of any month on or after
the date the Participant was eligible to receive a pension, subject to the
following:

 

(1)                                  If the person is being paid under Sec. 6.2
or 6.4 as of a date prior to the Participant’s Normal Retirement Date:

 

(A)                              Except as provided in (B), the retroactive
annuity starting date may not be earlier than the date the Participant notified
the Company that he or she would like the pension to commence.

 

(B)                                However, if the Participant’s employment was
involuntarily terminated by his or her employer, he or she may provide such
notice to the Company within 30 days following his or her termination date, in
which case the pension can commence as of the first day of the month following
his or her Termination of Employment.

 

(2)                                  If the pension is being paid under Sec.
6.3, the retroactive annuity starting date may not be earlier than the date
specified in Sec. 6.3(e).

 

(c)                                  The monthly pension amount payable under
this section will be equal to the amount that would have been payable if the
Participant’s pension had begun on

 

60

--------------------------------------------------------------------------------


 

the retroactive annuity starting date.

 

(d)                                 A Participant who elects a pension with a
retroactive annuity starting date shall receive a makeup payment reflecting any
missed payments from the retroactive annuity starting date through the date the
makeup payment is paid. The makeup payment shall include interest on each missed
payment for the period beginning on the date the missed payment would have been
paid if the pension had commenced on the retroactive annuity starting date and
ending on the date the makeup payment is paid. Interest shall be determined
using the interest rate for lump sums payable in the Plan Year the makeup
payment is paid, as provided in Sec. 4.12(c)(1).  For example, if a pension has
a retroactive annuity starting date of May 1, 2004 and the makeup payment is
paid April 1, 2005, interest on the missed payments will be at the 2005 rate
(i.e., the October 2004 30-year Treasury rate).

 

(e)                                  If the Participant has a spouse on the date
the first pension payment is actually paid, the Participant’s election is
subject to the consent of said spouse.  However, said spouse’s consent is not
required if the Participant elects to receive the retroactive pension as a
Qualified Joint and Survivor Annuity and the death benefit payable to said
spouse is at least equal to the death benefit the spouse would have received if
the benefit commenced on the date the first pension payment actually is paid and
in the form of a Qualified Joint and 50% Survivor Annuity.

 

(f)                                    If the Participant was married on the
Retroactive Annuity Starting Date, but is no longer married to that spouse on
the date the first pension payment actually is paid, the consent of the former
spouse is not required except to the extent provided in any applicable qualified
domestic relations order.

 

Sec. 8.19               Limitations Pursuant to Code §436. To the extent
required by Code §436 and any applicable regulations or other guidance, the Plan
is subject to the following limitations:

 

(a)                                  Limitation on unpredictable contingent
event benefits.  Any unpredictable contingent event benefit will not be paid if
the event occurs at a time when the Plan’s AFTAP is less than 60% (or would be
less than 60% if the unpredictable contingent event benefit were taken into
account). For this purpose, “unpredictable contingent event benefit” means any
benefit (or increase in benefits) that is contingent on a plant shutdown or
similar event, or on a factor other than age, service, compensation, death or
disability.

 

(b)                                 Limitation on Plan amendments.  No amendment
that has the effect of increasing liabilities of the Plan will take effect at a
time when the Plan’s AFTAP is less than 80% (or would be less than 80% if the
amendment were taken into account).  However, this restriction does not apply to
a benefit increase under a formula which is not based on a participant’s
compensation, provided the rate of

 

61

--------------------------------------------------------------------------------


 

increase does not exceed the contemporaneous rate of increase in wages of
Participants covered by the amendment.

 

(c)                                  Limitation on accelerated benefit
payments.  The following limitations apply to amounts which are considered
“prohibited payments” for purposes of Code §436(d):

 

(1)                                  If the Plan’s AFTAP is less than 60%, the
Plan will not pay any prohibited payment with an annuity starting date on or
after the applicable Code §436 measurement date.

 

(2)                                  The Plan will not pay any prohibited
payment with an annuity starting date while the Company is in bankruptcy,
provided, however, that this restriction does not apply if the Plan’s Actuary
certifies that the Plan’s AFTAP is not less than 100%.

 

(3)                                  If the Plan’s AFTAP is 60% or more but less
than 80%, prohibited payments will be restricted to the extent required by
applicable regulations.

 

(4)                                  For purposes of this subsection, an amount
payable for a month is a “prohibited payment” to the extent it exceeds the sum
of (i) the amount payable for that month under a straight life annuity with the
same annuity starting date plus (ii) any social security supplement payable
under the Plan for that month.  Purchase of an irrevocable annuity is also a
prohibited payment, as is any other form of payment so identified in applicable
guidance.  However, a lump sum payment under Sec. 8.2 is not a prohibited
payment.

 

(d)                                 Limitation on benefit accruals.  If the
Plan’s AFTAP is less than 60%, benefit accruals under the Plan will cease until
such time as the Plan’s AFTAP is at least 60%.

 

(e)                                  AFTAP.  The Plans “AFTAP” is its Adjusted
Funded Target Attained Percentage as determined by the Plan Actuary in
accordance with Code §436 and §430.

 

(f)                                    Rules of construction.  The foregoing
provisions are intended to limit benefits to the extent required by Code §436
and are not intended to impose any other limitations.  This section shall be
construed consistently with that intent.

 

62

--------------------------------------------------------------------------------


 

ARTICLE IX

 

FUND

 

Sec. 9.1  Composition.  All sums of money and all securities and other property
received by the Funding Agency for purposes of the Plan, together with all
investment made therewith, the proceeds thereof, and all earnings and
accumulations thereon, and the part from time to time remaining shall constitute
the “Fund”.  The Company may cause the Fund to be divided into any number of
parts for investment purposes or any other purposes necessary or advisable for
the proper administration of the Plan.  If for any purpose it is necessary to
determine the value of an asset in the Fund for which fair market value is not
available, the value of such asset shall be its fair value as determined in good
faith by the Company or other Named Fiduciary assigned such function, or if the
asset is held in trust and the trust agreement so provides, as determined in
good faith by the trustee.

 

Sec. 9.2  Funding Agency.   The Fund may be held and invested as one fund or may
be divided into any number of parts for investment purposes.  Each part of the
Fund, or the entire Fund if it is not divided into parts for investment
purposes, shall be held and invested by one or more trustees or by an insurance
company.  The trustee or trustees or the insurance company so acting with
respect to any part of the Fund is referred to herein as the Funding Agency with
respect to such part of the Fund.  The selection and appointment of each Funding
Agency shall be made by the Company.  The Company shall have the right at any
time to remove a Funding Agency and appoint a successor thereto, subject only to
the terms of any applicable trust agreement or group annuity contract.  The
Company shall have the right to determine the form and substance of each trust
agreement and group annuity contract under which any part of the Fund is held,
subject only to the requirement that they are not inconsistent with the
provisions of the Plan.  Any such trust agreement may contain provisions
pursuant to which the trustee will make investments on direction of a third
party.

 

Sec. 9.3  Compensation and Expenses of Funding Agency. The Funding Agency shall
be entitled to receive reasonable compensation for its services as may be agreed
upon with the Company.  The Funding Agency shall also be entitled to
reimbursement for all reasonable and necessary costs, expenses, and
disbursements incurred by it in the performance of its services.  Such
compensation and reimbursements shall be paid from the Fund if not paid directly
by the Participating Employers in such proportions as the Company shall
determine.

 

Sec. 9.4  Securities and Property of Participating Employers.  An agreement with
a Funding Agency may provide that the Fund may be invested in qualifying
employer securities or qualifying employer real property, as those terms are
used in ERISA, and to the extent permitted by ERISA.  If qualifying employer
securities or qualifying employer real property are purchased or sold as an
investment of the Fund from or to a disqualified person or party in interest, as
those terms are used in ERISA, and if there is no generally recognized market
for such securities or property, the purchase shall be for not more than fair
market value and the sale shall be for not less than fair market value, as
determined in good faith by the Company or other Named Fiduciary assigned such
function, or if such assets are held in trust and the trust agreement so
provides, as determined in good faith by the trustee.

 

63

--------------------------------------------------------------------------------


 

Sec. 9.5  No Diversion.  The Fund shall be for the exclusive purpose of
providing benefits to Participants and their beneficiaries and defraying
reasonable expenses of administering the Plan.  Such expenses may include
premiums for the bonding of Plan officials required by ERISA and may also
include premiums payable to the Pension Benefit Guaranty Corporation.  No part
of the Fund may be used for, or diverted to, purposes other than for the
exclusive benefit of employees of the Participating Employers or their
beneficiaries. Notwithstanding the foregoing:

 

(a)                                  If any contribution or portion thereof is
made by a Participating Employer by a mistake of fact, the Funding Agency shall,
upon written request of the Company, return such contribution or portion thereof
to the Participating Employer within one year after the payment of the
contribution to the Funding Agency; however, earnings attributable to such
contribution or portion thereof shall not be returned to the Participating
Employer but shall remain in the Fund, and the amount returned to the
Participating Employer shall be reduced by any losses attributable to such
contribution or portion thereof.

 

(b)                                 Contributions by the Participating Employers
are conditioned upon the deductibility of each contribution under Code § 404. To
the extent the deduction is disallowed, the Funding Agency shall, upon written
request of the Company, return such contribution to the Participating Employer
within one year after the disallowance of the deduction; however, earnings
attributable to such contribution (or disallowed portion thereof) shall not be
returned to the Participating Employer but shall remain in the Fund, and the
amount returned to the Participating Employer shall be reduced by any losses
attributable to such contribution (or disallowed portion thereof).

 

(c)                                  If, in the case of termination of the Plan,
any residual assets remain in the Fund after all liabilities of the Plan to
Participants and their beneficiaries have been satisfied, such residual assets
shall be returned to the Participating Employers in such proportions as the
Company may determine.

 

Sec. 9.6  Employer Contributions.  The Participating Employers shall make such
contributions to the Fund from time to time as they consider advisable.

 

64

--------------------------------------------------------------------------------

 


 

ARTICLE X

 

ACTUARY

 

Sec. 10.1  Appointment.  The Company shall appoint as Actuary hereunder an
individual who is an enrolled actuary as defined in ERISA or a partnership,
corporation, or other organization which has as a partner or employee thereof
such an enrolled actuary.

 

Sec. 10.2  Responsibilities.  The Actuary shall have the responsibilities
expressly allocated to it hereunder and shall have such other responsibilities
with respect to the Plan as may be agreed upon by the Company and the Actuary.

 

Sec. 10.3  Compensation.  The Actuary shall receive such reasonable compensation
for its services hereunder as may be agreed upon by the Company and the
Actuary.  To the extent not paid from the Fund, such compensation shall be paid
by the Participating Employers in such proportions as the Company shall
determine.

 

Sec. 10.4  Resignation, Removal, and Successor.  Any agreement between the
Company and the Actuary for services hereunder may be terminated by either party
on 30 days written notice to the other.  In the event of a vacancy in the office
of Actuary, the Company shall appoint a successor.

 

65

--------------------------------------------------------------------------------


 

ARTICLE XI

ADMINISTRATION OF PLAN

 

Sec. 11.1  Administration by Company.  The Company is the “administrator” of the
Plan for purposes of ERISA.  Except as expressly otherwise provided herein, the
Company shall control and manage the operation and administration of the Plan
and make all decisions and determinations incident thereto.  In carrying out its
Plan responsibilities, the Company shall have discretionary authority to
construe the terms of the Plan.  Except in cases where the Plan expressly
provides to the contrary, action on behalf of the Company may be taken by any of
the following:

 

(a)                                  The Board.

 

(b)                                 The chief executive officer of the Company.

 

(c)                                  Any person or persons, natural or
otherwise, or committee, to whom responsibilities for the operation and
administration of the Plan are allocated by the Company, by resolution of the
Board or by written instrument executed by the chief executive officer of the
Company and filed with its permanent records, but action of such person or
persons or committee shall be within the scope of said allocation.

 

Sec. 11.2  Certain Fiduciary Provisions.  For purposes of the Plan:

 

(a)                                  Any person or group of persons may serve in
more than one fiduciary capacity with respect to the Plan.

 

(b)                                 A Named Fiduciary, or a fiduciary designated
by a Named Fiduciary pursuant to the provisions of the Plan, may employ one or
more persons to render advice with regard to any responsibility such fiduciary
has under the Plan.

 

(c)                                  To the extent permitted by any applicable
trust agreement or group annuity contract a Named Fiduciary with respect to
control or management of the assets of the Plan may appoint an investment
manager or managers, as defined in ERISA, to manage (including the power to
acquire and dispose of) any assets of the Plan.

 

(d)                                 At any time that the Plan has more than one
Named Fiduciary, if pursuant to the Plan provisions fiduciary responsibilities
are not already allocated among such Named Fiduciaries, the Company, by action
of the Board or chief executive officer, may provide for such allocation; except
that such allocation shall not include any responsibility, if any, in a trust
agreement to manage or control the assets of the Plan other than a power under
the trust agreement to appoint an investment manager as defined in ERISA.

 

66

--------------------------------------------------------------------------------


 

(e)                                  Unless expressly prohibited in the
appointment of a Named Fiduciary which is not the Company acting as provided in
Sec. 11.1, such Named Fiduciary by written instrument may designate a person or
persons other than such Named Fiduciary to carry out any or all of the fiduciary
responsibilities under the Plan of such Named Fiduciary; except that such
designation shall not include any responsibility, if any, in a trust agreement
to manage or control the assets of the Plan other than a power under the trust
agreement to appoint an investment manager as defined in ERISA.

 

(f)                                    A person who is a fiduciary with respect
to the Plan, including a Named Fiduciary, shall be recognized and treated as a
fiduciary only with respect to the particular fiduciary functions as to which
such person has responsibility.

 

Each Named Fiduciary (other than the Company), each other fiduciary, each person
employed pursuant to subsection (b) above, and each investment manager shall be
entitled to receive reasonable compensation for services rendered, or for the
reimbursement of expenses properly and actually incurred in the performance of
their duties with the Plan and to payment therefor from the Fund if not paid
directly by the Participating Employers in such proportions as the Company shall
determine.  However, no person so serving who already receives full-time pay
from a Participating Employer shall receive compensation from the Plan, except
for reimbursement of expenses properly and actually incurred.

 

Sec. 11.3  Evidence.  Evidence required of anyone under this Plan may be by
certificate, affidavit, document, or other instrument which the person acting in
reliance thereon considers to be pertinent and reliable and to be signed, made,
or presented by the proper party.

 

Sec. 11.4  Correction of Errors.  It is recognized that in the operation and
administration of the Plan certain mathematical and accounting errors may be
made or mistakes may arise by reason of factual errors in information supplied
to the Company or Funding Agency.  The Company shall have power to cause such
equitable adjustments to be made to correct for such errors as the Company in
its discretion considers appropriate.  Such adjustments shall be final and
binding on all persons.

 

Sec. 11.5  Records.  Each Participating Employer, each fiduciary with respect to
the Plan, and each other person performing any functions in the operation or
administration of the Plan or the management or control of the assets of the
Plan shall keep such records as may be necessary or appropriate in the discharge
of their respective functions hereunder, including records required by ERISA or
any other applicable law.  Records shall be retained as long as necessary for
the proper administration of the Plan and at least for any period required by
said Act or other applicable law.

 

Sec. 11.6  Claims Procedure.  The Company shall establish a claims procedure
consistent with the requirements of ERISA.  Such claims procedure shall provide
adequate notice in writing to any Participant or beneficiary whose claim for
benefits under the Plan has been denied, setting forth the specific reasons for
such denial, written in a manner calculated to be understood by the claimant and
shall afford a reasonable opportunity to a claimant whose claim for benefits has
been denied for a full and fair review by the appropriate Named Fiduciary of the

 

67

--------------------------------------------------------------------------------


 

decision denying the claim.  No person claiming a benefit under the Plan may
initiate a civil action regarding the claim until all steps under the claims
procedure (including appeals) have been completed.

 

Sec. 11.7  Bonding.  Plan personnel shall be bonded to the extent required by
ERISA.  Premiums for such bonding may, in the sole discretion of the Company, be
paid in whole or in part from the Fund.  Such premiums may also be paid in whole
or in part by the Participating Employers in such proportions as the Company
shall determine.  The Company may provide by agreement with any person that the
premium for required bonding shall be paid by such person.

 

Sec. 11.8  Waiver of Notice.  Any notice required hereunder may be waived by the
person entitled thereto.

 

Sec. 11.9  Agent For Legal Process.  The Company shall be the agent for service
of legal process with respect to any matter concerning the Plan, unless and
until the Company designates some other person as such agent.

 

Sec. 11.10  Indemnification.  In addition to any other applicable provisions for
indemnification, the Participating Employers jointly and severally agree to
indemnify and hold harmless, to the extent permitted by law, each director, each
officer, and each employee (collectively referred to as the “Indemnitee”) of the
Participating Employers against any and all liabilities, losses, costs, or
expenses (including legal fees) of whatsoever kind and nature which may be
imposed on, incurred by, or asserted against such person at any time by reason
of such person’s services as a fiduciary in connection with the Plan, but only
if such person did not act dishonestly, or in bad faith, or in willful violation
of the law or regulations under which such liability, loss, cost, or expense
arises.  The Company shall have the right, but not the obligation, to select
counsel and control the defense and settlement of any action against the
Indemnitee for which the Indemnitee may be entitled to indemnification.

 

68

--------------------------------------------------------------------------------


 

ARTICLE XII

 

AMENDMENT, TERMINATION, MERGER

 

Sec. 12.1  Amendment.  Subject to the non-diversion provisions of Sec. 9.5, the
Company, by action of the Board, or by action of a person or committee so
authorized by resolution of the Board, may amend the Plan at any time and from
time to time. No amendment of the Plan shall have the effect of changing the
rights, duties, and liabilities of any Funding Agency without its written
consent.  The Company agrees that promptly upon the adoption of any amendment to
the Plan it will furnish a copy of the amendment together with a certificate
evidencing its adoption to each Funding Agency then acting.

 

Sec. 12.2               Reorganization of Participating Employers.  If two or
more Participating Employers are consolidated or merged or if one or more
Participating Employers acquire the assets of another Participating Employer,
the Plan shall be deemed to have continued, without termination and without a
complete discontinuance of contributions, as to all the Participating Employers
involved in such reorganization and their employees.  In such event, in
administering the Plan, the corporation resulting from the consolidation, the
surviving corporation in the merger, or the employer acquiring the assets shall
be considered as a continuation of all of the Participating Employers involved
in the reorganization.

 

Sec. 12.3               Termination.   The Plan may be terminated by the
Company, by action of the Board.  Any such termination shall be made in
compliance with all applicable provisions of ERISA.  The Plan may also be
terminated by action of the Pension Benefit Guaranty Corporation pursuant to the
provisions of ERISA.  Upon termination of the Plan, the following shall be
applicable:

 

(a)                                  No further benefits shall accrue, and the
rights of each employee to benefits accrued to the date of such termination, to
the extent then funded, shall be nonforfeitable; provided, however, that the
sole recourse for satisfaction of such rights shall be to the Fund and, where
applicable, to the Pension Benefit Guaranty Corporation.

 

(b)                                 The Funding Agency shall receive for the
Fund any amount recovered under § 4045 of ERISA.

 

(c)                                  The Funding Agency shall deduct from the
Fund its compensation, expenses properly chargeable thereto, and any and all
taxes that may be imposed upon the Fund by virtue of the Plan termination or
otherwise; provided, however, that the Funding Agency may accept such reasonable
indemnity therefor from the Participating Employers as the Funding Agency shall
specify.

 

(d)                                 If adequate the Fund shall then be applied
to provide, in accordance with the provisions of the Plan as in effect at the
time of such termination, all benefits accrued to the date of such termination
whether vested or not.

 

69

--------------------------------------------------------------------------------


 

(e)                                  If the Fund is not adequate to provide all
benefits accrued to the date of termination, the assets of the Fund shall be
allocated to provide benefits in the following order of priority subject to any
applicable regulations promulgated by the Pension Benefit Guaranty Corporation
or the Secretary of the Treasury:

 

(1)                                  To provide that portion of each
individual’s accrued benefit that is derived from the Participant’s
contributions to the Fund, if any.

 

(2)                                  In the case of benefits payable as an
annuity:

 

(A)                              In the case of the benefit of a Participant or
beneficiary which was in pay status as of the beginning of the 3-year period
ending on the termination date of the Plan, to provide each such benefit, based
on the provisions of the Plan (as in effect during the 5-year period ending on
such date) under which such benefit would be the least.  The lowest benefit in
pay status during the 3-year period shall be considered the benefit in pay
status for such period.

 

(B)                                In the case of the benefit of a Participant
or beneficiary (other than a benefit described in subparagraph (A) above) which
would have been in pay status as of the beginning of the 3-year period ending on
the termination date of the Plan if the Participant had retired prior to the
beginning of the 3-year period and if his benefits had commenced as a life only
annuity as of the beginning of such period, to provide each such benefit based
on the provisions of the Plan (as in effect during the 5-year period ending on
such date) under which such benefit would be the least.

 

(3)                                  To provide all other benefits, if any, of
individuals under the Plan guaranteed under ERISA (determined without regard to
ERISA § 4022(b)(5)), and the additional benefits, if any, which would be so
provided if ERISA § 4022(b)(6) did not apply.  In determining such benefits,
ERISA § 4021 shall be applied without regard to subsection (c) thereof.

 

(4)                                  To provide all other nonforfeitable
benefits under the Plan. If the assets available are not sufficient to satisfy
in full such benefits:

 

(A)                              The assets shall be allocated to provide
individuals with such benefits accrued under the Plan as in effect at the
beginning of the 5-year period ending on the date of Plan termination.

 

(B)                                If the assets available for allocation under
subparagraph (A) above are sufficient to satisfy in full the benefits described
therein (without regard to this subparagraph (B)), then for purposes of
subparagraph (A), benefits of individuals thereunder shall be

 

70

--------------------------------------------------------------------------------


 

determined on the basis of the Plan as amended by the most recent Plan amendment
effective during such 5-year period under which the assets available for
allocation are sufficient to satisfy in full the benefits of such individuals,
and any assets remaining to be allocated shall be allocated on the basis of the
Plan as amended by the next succeeding Plan amendment effective during such
period.

 

(5)                                  To provide all other accrued benefits under
the Plan.

 

The amount allocated under any of paragraphs (1) through (5) above with respect
to any benefit shall be properly adjusted for any allocation of assets with
respect to that benefit under any of the preceding of said paragraphs.  Except
as otherwise provided in paragraph (4) above, if the assets available for
allocation under any of said paragraphs are insufficient to satisfy in full the
benefits to be provided individuals under such paragraph, the assets shall be
allocated pro rata among such individuals on the basis of the present value, as
of the termination date of the plan, of their respective benefits described in
such paragraph.  If the Secretary of the Treasury determines that the allocation
made pursuant to this subsection results in discrimination prohibited by Code §
401(a)(4) then, if required to prevent the disqualification of the Plan, the
assets shall be reallocated to the extent necessary to avoid such discrimination
but only to the extent permitted by ERISA.

 

(f)                                    If all liabilities of the Plan to
Participants and their beneficiaries have been satisfied, any residual assets of
the Plan shall be returned to the Participating Employers if such distribution
does not contravene any provision of law; provided, however, that if any asset
of the Plan attributable to employee contributions should remain after all
liabilities of the Plan to Participants and their beneficiaries have been
satisfied, such assets shall be equitably distributed to the employees who made
such contributions (or their beneficiaries) in accordance with their rate of
contributions.

 

(g)                                 If the Actuarial Equivalent present value of
an individual’s entire benefit is $5,000 or less, the benefit shall be paid in a
single sum promptly after termination of the Plan; provided, however, that
payment may be deferred as provided in Sec. 12.6.  In all other cases, benefits
following termination of the Plan shall be provided through purchase of an
annuity contract from an insurance company offering the same settlement options
and payment terms as are provided under the Plan.

 

(h)                                 In the event of the termination of the Plan,
all Plan provisions and any agreements with Funding Agencies relating to the
Plan shall continue to have effect for the purpose of completing distributions
in accordance with this section.

 

Sec. 12.4  Partial Termination.   If there is a partial termination of the Plan,
either by operation of law, by amendment of the Plan, or for any other reason,
which partial termination shall be confirmed by the Company, the right to
benefits of each Participant with respect to

 

71

--------------------------------------------------------------------------------


 

whom the Plan is partially terminated, to the extent then funded, shall be fully
vested and nonforfeitable.

 

Sec. 12.5  Merger, Consolidation, or Transfer of Plan Assets.  In the case of
any merger or consolidation of the Plan with any other plan, or in the case of
the transfer of assets or liabilities of the Plan to any other plan, provision
shall be made so that each Participant and beneficiary would (if such other plan
then terminated) receive a benefit immediately after the merger, consolidation,
or transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation, or transfer
(if the Plan had then terminated).  No such merger, consolidation, or transfer
shall be effected until such statements with respect thereto, if any, required
by ERISA to be filed in advance thereof have been filed.

 

Sec. 12.6  Deferral of Distributions.   Notwithstanding any provisions of the
Plan to the contrary, in the case of a complete or partial termination of the
Plan, the Company or the Funding Agency may (but is not required to) defer any
distribution of benefit payments to Participants and beneficiaries with respect
to which such termination applies until after the following have occurred:

 

(a)                                  Receipt of a final determination from the
Treasury Department or any court of competent jurisdiction regarding the effect
of such termination on the qualified status of the Plan under Code § 401(a).

 

(b)                                 Appropriate adjustment of the Fund to
reflect taxes, costs, and expenses, if any, incident to such termination.

 

72

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

MISCELLANEOUS PROVISIONS

 

Sec. 13.1  Headings.  Headings at the beginning of articles and sections hereof
are for convenience of reference, shall not be considered a part of the text of
the Plan, and shall not influence its construction.

 

Sec. 13.2  Capitalized Definitions.  Capitalized terms used in the Plan shall
have their meaning as defined in the Plan unless the context clearly indicates
to the contrary.

 

Sec. 13.3  Gender.  Any references to the masculine gender include the feminine
and vice versa.

 

Sec. 13.4  Use of Compounds of Word “Here”.  Use of the words “hereof”, “here”,
“hereunder”, or similar compounds of the word “here” shall mean and refer to the
entire Plan unless the context clearly indicates to the contrary.

 

Sec. 13.5  Construed as a Whole.  The provisions of the Plan shall be construed
as a whole in such manner as to carry out the provisions thereof and shall not
be construed separately without relation to the context.

 

73

--------------------------------------------------------------------------------

 


 

ARTICLE XIV

 

TOP-HEAVY PLAN PROVISIONS

 

Sec. 14.1  Key Employee Defined.  “Key Employee” means any employee or former
employee (including any deceased employee) who at any time during the Plan Year
that includes the determination date was an officer of the Company or an
Affiliate having annual Compensation greater than $160,000 (as adjusted under
Code § 416(i)(1) for Plan Years after 2009), a five-percent owner of the Company
or of an Affiliate, or a one-percent owner of the Company having annual
Compensation of more than $150,000.  “Compensation” for this purpose is as
defined in Sec. 8.12(i). The determination of who is a key employee will be made
in accordance with Code § 416(i)(1) and the applicable regulations and other
guidance of general applicability issued thereunder.

 

Sec. 14.2  Determination of Top-Heavy Status.  The top-heavy status of the Plan
shall be determined according to the following standards and definitions:

 

(a)                                  The Plan is a Top-Heavy Plan for a Plan
Year if either of the following applies:

 

(1)                                  If this Plan is not part of a required
aggregation group and the top-heavy ratio for this Plan exceeds 60 percent.

 

(2)                                  If this Plan is part of a required
aggregation group of plans and the top-heavy ratio for the group of plans
exceeds 60 percent.

 

Notwithstanding paragraphs (1) and (2) above, the Plan is not a Top-Heavy Plan
with respect to a Plan Year if it is part of a permissive aggregation group of
plans for which the top-heavy ratio does not exceed 60 percent.

 

(b)                                 The “top-heavy ratio” shall be determined as
follows:

 

(1)                                  If the ratio is being determined only for
this Plan or if the aggregation group only includes defined benefit pension
plans, the top-heavy ratio is a fraction, the numerator of which is the sum of
the present values of the accrued benefits of all Key Employees under the Plan
or plans as of the determination date (including any part of any accrued benefit
distributed in the one-year period ending on the determination date), and the
denominator of which is the sum of the present value of all accrued benefits
(including any part of any accrued benefit distributed in the one-year period
ending on the determination date) of all employees under the Plan or plans as of
the determination date.  (The “plans” referred to in the preceding sentence are
the plans in the required or permissive aggregation group.)

 

(2)                                  If the determination is being made for a
required or permissive aggregation group which includes one or more defined
contribution plans,

 

74

--------------------------------------------------------------------------------


 

the top-heavy ratio is a fraction, the numerator of which is the sum of account
balances of all Key Employees under the defined contribution plans and the
present value of accrued benefits under the defined benefit plans for all Key
Employees as of the determination date (including any part of any account
balance or accrued benefit distributed in the one-year period ending on the
determination date), and the denominator of which is the sum of the account
balances under the defined contribution plans for all employees and the present
value of accrued benefits under the defined benefit plans for all employees as
of the determination date (including any part of any account balance or accrued
benefit distributed in the one-year period ending on the determination date). 
(The “plans” referred to in the preceding sentence are the plans in the required
or permissive aggregation group.) Both the numerator and denominator of the
top-heavy ratio shall be adjusted to reflect any contribution due but unpaid as
of the determination date.

 

(3)                                  In the case of any distribution made for a
reason other than severance from employment, death or disability, paragraphs
(1) and (2) shall be applied by substituting “five-year period” for “one-year
period”.

 

(4)                                  For purposes of paragraphs (1) and (2), the
value of account balances and the present value of accrued benefits will be
determined as of the most recent valuation date that falls within the 12-month
period ending on the determination date.  The calculation of the top-heavy ratio
and the extent to which distributions, rollovers, and transfers are taken into
account will be made in accordance with Code § 416 and the regulations
thereunder.  When aggregating plans, the value of account balances and accrued
benefits will be calculated with reference to the determination dates that fall
within the same calendar year.

 

(c)                                  “Required aggregation group” means (i) each
qualified plan of the employer in which at least one Key Employee participates,
and (ii) any other qualified plan of the Employer that enables a plan described
in (i) to meet the requirements of Code §§ 401(a)(4) and 410.

 

(d)                                 “Permissive aggregation group” means the
required aggregation group of plans plus any other plan or plans of the employer
which, when consolidated as a group with the required aggregation group, would
continue to satisfy the requirements of Code §§ 401(a)(4) and 410.

 

(e)                                  “Determination date” for any Plan Year
means the last day of the preceding Plan Year.

 

(f)                                    The “valuation date” is the last day of
each Plan Year and is the date as of which account balances or accrued benefits
are valued for purposes of calculating the top-heavy ratio.

 

75

--------------------------------------------------------------------------------


 

(g)           If an individual has not performed services for the employer
during the one-year period ending on the determination date with respect to a
Plan Year, any account balance or accrued benefit for such individual shall not
be taken into account for such Plan Year.

 

Sec. 14.3  Minimum Accrued Benefit.  If the Plan is a Top-Heavy Plan,
notwithstanding any other provisions of this Plan, each Participant who is not a
Key Employee shall have a minimum accrued benefit (to be provided by employer
contributions and expressed as a single life annuity, with no ancillary
benefits, commencing at age 65) equal to the applicable percentage of the
Participant’s average monthly compensation for years in the testing period.

 

(a)                                  For purposes of this section:

 

(1)                                  The “applicable percentage” is the lesser
of 2 percent multiplied by the Participant’s number of years of service with the
employer, or 20 percent. For purposes of this paragraph (1), a Participant has a
year of service for each Plan Year in which he completes 1000 Hours of Service;
provided, however, that the following years shall not be taken into account:

 

(A)                              Plan Years commencing before January 1, 1984.

 

(B)                                Plan Years in which the Plan is not a
Top-Heavy Plan.

 

(C)                                Plan Years in which the Participant is a Key
Employee.

 

(D)                               Plan Years that end before the Participant
attains age 18.

 

(E)                                 Plan Years during which the employer did not
maintain the Plan or a predecessor plan.

 

(2)                                  “Compensation” is defined in Sec. 8.12(i).

 

(3)                                  “Hour of Service” is defined in Sec.
6.7(f).

 

(4)                                  A Participant’s “testing period” comprises
the five consecutive Plan Years during which the Participant had the greatest
aggregate compensation from the employer, subject to the following:

 

(A)                              The Plan Years taken into account for purposes
of this paragraph shall be adjusted for years not included in years of service
for purposes of paragraph (1) above, as provided in Code § 416(c)(1)(D)(ii).

 

(B)                                Any Plan Year commencing after the last Plan
Year in which the Plan was a Top-Heavy Plan shall be disregarded for purposes of

 

76

--------------------------------------------------------------------------------


 

this paragraph if by disregarding such Plan Year the Participant’s average
monthly compensation for years in the testing period will be reduced.

 

(b)                                 If a Participant becomes entitled to a
benefit under the Plan, and (i) if the form of the benefit is other than a
single life annuity and/or (ii) if the benefit commences at an age other than
age 65, the benefit payable to the Participant must be at least the Actuarial
Equivalent of the minimum single life annuity benefit commencing at age 65.

 

(c)                                  A Participant’s minimum accrued benefit
required under this section, to the extent required to be nonforfeitable under
Sec. 14.4, shall not be subject to suspension of payment under Sec. 6.7(a)(2).

 

(d)                                 This section shall not apply to any
Participant who is covered under any other defined benefit plan of the employer
to the extent the minimum benefit requirement otherwise applicable under this
Plan will be satisfied by such other plan.

 

Sec. 14.4  Vesting Schedule.  If a Participant’s Termination of Employment
occurs under such circumstances that he is not entitled to a benefit under
Sections 6.1-6.4, and if he was an Active Participant during a Plan Year for
which the Plan was a Top-Heavy Plan, he shall be entitled to a benefit under
this section.  Except as modified by this section, such benefit shall be payable
under the terms and conditions that would be applicable to a Vested Termination
benefit under Sec. 6.4.

 

(a)                                  The monthly amount of the benefit under
this section shall be an amount equal to the Participant’s Accrued Monthly
Pension multiplied by the vested percentage determined according to the number
of his years of Elapsed Time, as follows:

 

Years of Elapsed Time

 

Vested Percentage

 

Less than 2

 

0

%

2 but less than 3

 

20

%

3 but less than 4

 

40

%

4 but less than 5

 

60

%

5 or more

 

100

%

 

(b)                                 This section shall not apply to a
Participant who has no Elapsed Time after the Plan becomes a Top-Heavy Plan.

 

(c)                                  If the Plan ceases to be a Top-Heavy Plan
and continues to be a non-Top-Heavy Plan until the Participant’s Termination of
Employment, the benefit to which the Participant is entitled under this section
shall not exceed the benefit to which he would have been entitled if his
Termination of Employment had occurred on the date of such cessation. However,
the preceding sentence shall not apply to any

 

77

--------------------------------------------------------------------------------


 

Participant who has completed three years of Elapsed Time by the end of the last
Plan Year for which the Plan was a Top-Heavy Plan.

 

Sec. 14.5  Definition of Employer.  For purposes of this Article XIV, the term
“employer” means the Company and any trade or business entity under Common
Control with the Company.

 

Sec. 14.6  Exception For Collective Bargaining Unit. Sections 14.3 and 14.4
shall not apply with respect to any employee included in a unit of employees
covered by an agreement which the Secretary of Labor finds to be a collective
bargaining agreement between employee representatives and one or more employers
if there is evidence that retirement benefits were the subject of good faith
bargaining between such employee representative and such employer or employers.

 

78

--------------------------------------------------------------------------------


 

Schedule A

 

BEMIS RETIREMENT PLAN

 

Locations Where Hourly Paid Employees Are

Qualified Employees (Plan Sec. 2.37(a)(2))

 

1.             Effective as of January 20, 1994:

 

(a)           Perfecseal Oshkosh, Wisconsin.

 

2.                                       Effective as of January 1, 1997:

 

(a)                                  Curwood Fremont, Ohio.

 

(b)                                 Curwood Bemistape Oshkosh, Wisconsin.

 

(c)                                  Curwood Weldon Oshkosh, Wisconsin.

 

(d)                                 Milprint Lancaster, Wisconsin.

 

(e)                                  Milprint Lebanon, Pennsylvania.

 

(f)                                    MACtac Scranton, Pennsylvania.

 

(g)                                 Nellis, Nevada.

 

(h)                                 MACtac Kansas City.

 

(i)                                     Bemis Hazleton, Pennsylvania
(non-bargaining unit employees only).

 

(j)            MACtac Stow (non-bargaining unit employees only).

 

3.                                       Effective as of January 1, 1998:

 

(a)                                  Milprint Oshkosh North, Wisconsin (formerly
Banner Packaging).

 

(b)                                 Milprint Shelbyville, Tennessee (formerly
Bemis Custom Products and Paramount Tennessee).

 

4.                                       Effective as of January 1, 1999:

 

(a)                                  Milprint Longview, Texas (formerly Bemis
Custom Products and Paramount Texas).

 

(b)                                 Morgan Adhesives Company — Columbus, Indiana

 

79

--------------------------------------------------------------------------------


 

5.                                       Effective as of January 1, 2000:

 

(a)           Curwood New London, Wisconsin (non-bargaining unit employees
only).

 

(c)                                  Terre Haute, Indiana (non-bargaining unit
employees only).

 

6.             Effective as of September 1, 2000:

 

(a)           Curwood Shrink Packaging, Centerville, Iowa.

 

(b)           Curwood Shrink Packaging, Paul’s Valley, Oklahoma.

 

7.                                       Effective as of January 1, 2001:

 

(a)                                  Bemis Specialty Films — Oshkosh, Wisconsin

 

(b)                                 Bemis Converter Films — Oshkosh, Wisconsin

 

(c)                                  Milprint South Oshkosh (formerly Curwood
Snack Films) — Oshkosh, Wisconsin

 

8.             Effective as of September 8, 2001:

 

(a)           Curwood Appleton, Wisconsin

 

(b)           Curwood Neenah, Wisconsin

 

9.                                       Effective as of July 30, 2002:  Bemis
Clysar, Inc.

 

10.                                 Effective as of date employer became a
Participating Employer:

 

(a)                                  Morgan Adhesives Company — Lawrenceville,
Georgia.

 

Note:                   An hourly paid employee at a location listed in “1”
through “9” above is not a Qualified Employee with regard to service prior to
the effective date shown for that location.  Hourly paid employees at
Lawrenceville Georgia are eligible to be Qualified Employees retroactive to the
date Morgan Adhesives Company became a Participating Employer.

 

80

--------------------------------------------------------------------------------


 

Appendix A

 

BEMIS RETIREMENT PLAN

 

Modifications Applicable to Certain

Employees and Former Employees of

Hayssen Manufacturing Company

 

Prior to April 1, 1980, Hayssen Manufacturing Company (“Hayssen”) maintained the
Hayssen Retirement Plan as a separate plan for the benefit of its eligible
employees.  Effective as of April 1, 1980, the Hayssen Retirement Plan was
merged with and into the Bemis Retirement Plan.  The following modifications of
the Bemis Retirement Plan are applicable in determining benefits payable with
respect to persons who were participants in the Hayssen Retirement Plan and who
terminated employment on or after January 1, 1989. Such persons are hereafter
referred to as “Hayssen Plan Participants”.  This Appendix is also applicable in
determining the pension payable to any person who was a salaried employee of
Hayssen and who transferred to a position as a salaried employee of Bemis
Company, Inc. prior to July 1, 1976, and such a person is considered to be a
“Hayssen Plan Participant”, provided he is a Qualified Employee on January 1,
1980 and has a Termination of Employment on or after January 1, 1989.

 

1.

 

Hayssen is a Participating Employer effective as of April 1, 1980.

 

2.

 

A Hayssen Plan Participant shall be deemed to have been a Qualified Employee
during his employment with Hayssen prior to April 1, 1980, subject to the
provisions of Sec. 2.37 other than Sec. 2.37(a). However, in the case of any
person who became a participant in the Hayssen Retirement Plan on or before
January 1, 1980, service with Hayssen prior to January 1, 1980 in capacities
other than as an employee compensated in whole or in part on a regular stated
salary basis or employed in an office clerical or supervisory position shall not
be excluded from service as a Qualified Employee, except to the extent provided
in Sec. 2.37(c).

 

3.

 

A Hayssen Plan Participant’s years of Elapsed Time shall be determined under
Sec. 3.4; subject to the following:

 

(a)                                  A Hayssen Plan Participant shall not have
fewer years of Elapsed Time for service prior to January 1, 1981 than his years
of vesting service for such service

 

81

--------------------------------------------------------------------------------


 

as defined in Section 1.01(z) of the Hayssen Retirement Plan as in effect prior
to the Merger Date.

 

(b)                                 If a Hayssen Plan Participant either (i) has
an Employment Commencement Date which is prior to January 1, 1976 or (ii) has,
on January 1, 1981, at least five years of vesting service as defined in
Section 1.01(z) of the Hayssen Retirement Plan, his years of Elapsed Time shall
not be less than the years of vesting service he would have had under
Section 1.01(z) of the Hayssen Retirement Plan if said plan had remained in
effect until his Termination of Employment.

 

4.

 

For purposes of determining his Credited Service under Sec. 3.5, a Hayssen Plan
Participant’s Credited Service with respect to service as an employee of Hayssen
prior to January 1, 1976 shall be equal to his Credited Service prior to
January 1, 1976 as determined under the Hayssen Retirement Plan as in effect on
June 30, 1976; provided, however, that all service as a Qualified Employee as
defined in ‘2’ of this Appendix shall be recognized in computing said benefit if
he became a participant in the Hayssen Retirement Plan on or before January 1,
1980.  However, in the case of any person referred to in the last sentence of
the preamble to this Appendix, his Credited Service prior to January 1, 1976
shall be equal to the Credited Service he would have had under the Bemis
Retirement Plan if Hayssen had been a Participating Employer on and after the
person’s Employment Commencement Date.

 

5.

 

Each Hayssen Plan Participant shall be a Participant in the Plan as of April 1,
1980.

 

6.

 

The following sentences shall be added at the end of Sec. 6.5:

 

In the case of any person who became a participant in the Hayssen Retirement
Plan prior to January 1, 1980 and who was formerly a Participant in the Hayssen
Manufacturing Company Retirement Plan for Production, Maintenance and
Nonsupervisory Engineering Employees, said reduction of his monthly benefit
shall be based on the amount (expressed on a comparable basis that is an
Actuarial Equivalent) he would have been eligible to receive under said plan. 
Said amount shall be the monthly benefit payable under said plan plus any
additional benefit attributable to his account balance under Hayssen
Manufacturing Company Employees’ Trust Number 2.

 

7.

 

7.1  Prior Service Benefit Described.  Prior to establishment of the Hayssen
Retirement Plan, Hayssen maintained a profit sharing plan for the benefit of
certain employees.  That plan was named Hayssen Manufacturing Company Employees’
Trust Number 1 (“Trust

 

82

--------------------------------------------------------------------------------


 

Number 1”). Hayssen discontinued contributions to Trust Number 1 for calendar
years 1972 and following.  Amounts held in Trust Number 1 for the benefit of
persons who became participants in the Hayssen Retirement Plan, to the extent
such amounts were attributable to employer contributions, were transferred to
the Hayssen Retirement Plan as of December 31, 1972. Certain benefits under the
Hayssen Retirement Plan were based on the amounts so transferred plus interest.

 

7.2  Definition of Prior Service Benefit.  A Hayssen Plan Participant’s “Prior
Service Benefit” is the value of his individual account in Trust Number 1
determined as of December 31, 1972 plus accumulated interest thereon, determined
as follows:

 

(a)                                  For the period from December 31, 1972
though December 31, 1984, accumulated interest shall be computed at the annual
rate of 5%, compounded annually.

 

(b)                                 For the period commencing January 1, 1985,
accumulated interest shall be compounded annually, as of each December 31, with
interest for a particular Plan Year to be credited at the same annual rate as
was used as the interest rate in the actuarial valuation of the Plan for the
actuarial valuation date occurring within that Plan Year.  However, no interest
will be credited for periods after the Participant’s death or the date as of
which his pension commences, whichever first occurs.  For the year in which an
event referred to in the preceding sentence occurs, interest on the
Participant’s Prior Service Benefit will be credited up to said event based on
the interest rate used at the end of the preceding Plan Year for the year end
adjustment of Prior Service Benefits.

 

7.3  Election to Receive Prior Service Benefit.  Upon Termination of Employment,
any Hayssen Plan Participant may elect to receive his Prior Service Benefit.  A
Hayssen Plan Participant who continues to be employed by a Participating
Employer after attaining age 65 may also elect to receive his Prior Service
Benefit.  Said elections shall be made in accordance with rules prescribed by
the Company. Said rules may prescribe the method of so electing and the deadline
by which the election must be filed with the Company.  If a Participant makes
such an election, an amount equal to his Prior Service Benefit shall be paid to
him in one sum as soon as practicable after his election, provided he is living
on the payment date.  If a Participant’s Prior Service Benefit is paid to him
pursuant to this section, his benefit under the Plan shall be reduced by an
amount which is the Actuarial Equivalent of the Prior Service Benefit.

 

If a Participant’s death occurs prior to the date payment of his Prior Service
Benefit would be made under this section, no payment shall be made under this
section, but his Beneficiary may be entitled to a benefit under 7.4 of this
Appendix.

 

7.4 Other Death Benefits. After all benefits payable with respect to a
Participant have been paid (including any benefits payable to the Participant
during his lifetime plus any death benefits payable under Sec. 7.1, 7.2, or
7.4), his Beneficiary shall be entitled to receive a single sum payment equal to
the amount, if any, by which (a) exceeds (b):

 

(a)                                  The Participant’s Prior Service Benefit.

 

83

--------------------------------------------------------------------------------


 

(b)                                 All benefits paid to the Participant during
his lifetime (including monthly pension benefits and also including any refund
of his Prior Service Benefit pursuant to the foregoing provisions of this
Appendix) plus any death benefits payable under Sec. 7.1, 7.2, or 7.4.

 

7.5  Distributions Prior to July 1, 1976. In any case where a Hayssen Plan
Participant’s benefit under Trust Number 1 was paid to him prior to July 1, 1976
upon his transfer from employment with Hayssen to a position as a salaried
employee of Bemis Company, Inc., said payment shall not result in any reduction
of his Accrued Monthly Pension.

 

84

--------------------------------------------------------------------------------

 


 

Appendix B

 

BEMIS RETIREMENT PLAN

 

Modifications Applicable to Certain

Employees and Former Employees of

Perfecseal

 

On April 29, 1996, Perfecseal, Inc. (“Perfecseal”), a wholly owned subsidiary of
the Company, acquired certain assets from Paper Manufacturers Company.  Paper
Manufacturers Company sponsored the Pension Plan of Paper Manufacturers Company
(the “PMCO Plan”) for the benefit of its salaried employees. Salaried employees
of Perfecseal continued accruing benefits under the PMCO Plan through
December 31, 1996. Effective as of January 1, 1997, these employees became
participants in the Bemis Retirement Plan. Effective as of February 28, 1997,
certain assets and liabilities of the PMCO Plan were transferred to this Plan.
The following modifications of the Bemis Retirement Plan are applicable in
determining benefits payable with respect to persons who were participants in
the PMCO Plan and who terminated employment on or after January 1, 1997.  Such
persons are hereafter referred to as “PMCO Plan Participants”.

 

1.

 

Perfecseal is a Participating Employer effective as of January 1, 1997.

 

2.

 

A PMCO Plan Participant’s years of Elapsed Time shall be determined under Sec.
3.4; subject to the following:

 

(a)                                  A PMCO Plan Participant’s Elapsed Time for
service prior to April 29, 1996 for purposes of determining vesting under the
Plan shall include continuous service with Paper Manufacturers Company and its
affiliates beginning on the Participant’s last date of hire prior to April 29,
1996.

 

(b)                                 A PMCO Plan Participant’s Elapsed Time for
purposes of determining vesting under the Plan shall not be less than the Years
of Vesting Service he would have had if the PMCO Plan, as in effect on
December 31, 1996, had remained in effect until his Termination of Employment.

 

85

--------------------------------------------------------------------------------


 

3.

 

Each PMCO Plan Participant shall be a Participant in the Plan as of January 1,
1997 (or as of the date he completes one Year of Eligibility Service, if later).

 

4.

 

A PMCO Plan Participant shall be eligible for Early Retirement as defined by
Sec. 4.2 of this Plan after he has attained age 55 and completed 5 years of
Elapsed Time and before he attains Normal Retirement Age.  Similarly, the
provisions of Sec. 7.1, which normally require 10 years of Elapsed Time for
early commencement of the Qualified Pre-retirement Survivor Annuity, are
modified to instead require five years.

 

5.

 

For purposes of determining a PMCO Plan Participant’s Accrued Monthly Pension
under Sec. 4.5, a Perfecseal Plan Participant’s Accrued Monthly Pension shall be
the sum of (a) plus (b):

 

(a)                                  His Accrued Benefit as of December 31, 1996
calculated in accordance with Sec. 3.1 of the PMCO Plan in effect before the
Merger. For purposes of calculating said Accrued Benefit, pay and service after
December 31, 1996 will be disregarded.

 

(b)                                 His Accrued Monthly Pension calculated under
Sec. 4.5 of this Plan, based solely upon pay and service after December 31,
1996.

 

6.

 

If assets and liabilities of the PMCO Plan with respect to a Participant whose
Termination of Employment occurred prior to January 1, 1997 are transferred to
this Plan, and such Participant does not have service under this Plan after
December 31, 1996, his or her benefits will be determined under the PMCO Plan,
but will be paid by this Plan.

 

86

--------------------------------------------------------------------------------


 

Appendix C

 

BEMIS RETIREMENT PLAN

 

Modifications Applicable to Certain

Employees and Former Employees of

Paramount Packaging Corporation -Tennessee

 

On January 1, 1997, the Company acquired Paramount Packaging Corporation and its
subsidiaries, including Paramount Packaging Corporation - Tennessee (“Paramount
Tennessee”), a Tennessee corporation.  Paramount Tennessee sponsored the Pension
Plan for Salaried and Clerical Employees of Paramount Packaging Corporation
(Tennessee) (the “Paramount Salaried Plan”), and the Pension Plan for Production
and Maintenance Employees of Paramount Packaging Corporation (Tennessee), (the
“Paramount Hourly Plan”), for the benefit of its employees.  These plans are
sometimes collectively referred to as the “Paramount Plans”. The Paramount Plans
were merged into the Bemis Retirement Plan effective as of December 31, 1997.

 

Benefits payable with respect to participants in the Paramount Plans who
terminated employment prior to December 31, 1997 will be paid by this Plan, but
will be determined according to the terms of the  Paramount Salaried Plan or
Paramount Hourly Plan, whichever is applicable, as in effect at the time the
individual terminated employment.  However, Sec. 8.2 and 4.10(c) of this Plan
regarding lump sum payment of pensions having a present value of $5,000 or less
applies to said individuals, and the $5,000 amount applies regardless of the
individual’s termination date.

 

Benefits payable with respect to persons who are employees of Paramount
Tennessee on or after December 31, 1997 (hereafter referred to as “Paramount
Plan Participants”) will be determined under this Plan, subject to the following
terms of this Appendix:

 

1.

 

Paramount Tennessee is a Participating Employer effective as of January 1, 1998.

 

2.

 

A Paramount Plan Participant’s years of Elapsed Time shall be determined under
Sec. 3.4, but shall include service with Paramount Tennessee and its affiliates
prior to January 1, 1998, on the same basis as if they had then been under
Common Control with the Company.

 

87

--------------------------------------------------------------------------------


 

3.

 

Each Paramount Plan Participant shall be a Participant in the Plan as of
January 1, 1998 (or as of the date he completes one Year of Eligibility Service,
if later).

 

4.

 

If a person who was an employee of Paramount Tennessee on December 31, 1997 has
a  Termination of Employment after he has completed three but fewer than four
years of Elapsed Time, he will be 20% vested, and if his Termination of
Employment occurs after he has completed four but fewer than five years of
Elapsed Time, he shall be 40% vested.  In such cases the Participant will be
eligible for a benefit under Sec. 6.4, but the benefit amount will be adjusted
to reflect the vested percentage. The foregoing special vesting rule applies to
the individual’s entire benefit, not just the portion accrued before 1998.

 

5.

 

A Paramount Plan Participant’s Accrued Monthly Pension under Sec. 4.5 shall be
the sum of (a) plus (b):

 

(a)                                  His Accrued Monthly Pension as of
December 31, 1997 calculated in accordance with Sec. 1.1 of the Paramount
Salaried Plan or Paramount Hourly Plan, whichever is applicable, as in effect
immediately before the merger of the Paramount Plans into this Plan.  For
purposes of calculating said Accrued Monthly Pension, service after December 31,
1997 will be disregarded.

 

(b)                                 His Accrued Monthly Pension calculated under
Sec. 4.5 of this Plan, based solely upon pay and service after December 31,
1997.

 

6.

 

A Paramount Plan Participant’s monthly pension will not be less than his
“Minimum Monthly Pension” determined as follows:

 

(a)                                  The amount of said Minimum Monthly Pension
will be the Participant’s Accrued Monthly Pension as of December 31, 1997,
calculated in accordance with Sec. 1.1 of the Paramount Salaried Plan or
Paramount Hourly Plan, whichever is applicable, adjusted as provided in (b),
(c), and (d). For purposes of calculating said Minimum Monthly Pension, service
after December 31, 1997 will be disregarded.

 

(b)                                 If the Participant’s pension begins before
he attains age 65, the Minimum Monthly Pension will be reduced by 5/9 of 1% for
each month by which the commencement date precedes the end of the month in which
he attains age 65.  Said reduction does not apply if the Participant’s pension
begins after he attains age 65.

 

88

--------------------------------------------------------------------------------


 

(c)                                  The Minimum Monthly Pension will be
multiplied by a fraction, the numerator of which is 100 and the denominator of
which is 97, to reflect the value of the life and 60 months certain normal form
of payment under the Paramount Plans.

 

(d)                                 If the Participant’s pension is being paid
in a form other than life only, the Minimum Monthly Pension will be adjusted as
provided in Sec. 4.12(a) of this Plan or Section 7 of this Appendix to reflect
the payment form elected.

 

(e)                                  For purposes of determining whether a
Paramount Plan Participant’s benefit will be paid in a single sum pursuant to
Sec. 8.2 of this Plan, and for purposes of determining the amount of the single
sum payment, the lump sum benefit will be the amount in (i) or the amount in
(ii), whichever is greater:

 

(i)                                     The Actuarial Equivalent present value
of a monthly pension for the Participant’s lifetime beginning the first day of
the month following his attainment of age 65 (or following his Termination of
Employment if after he attains age 65), in a monthly amount equal to the amount
in (a) of section 5 of this Appendix, adjusted as provided in (c) of section 6
of this Appendix to reflect the value of the life and 60-months-certain normal
form of payment under the Paramount Plan.

 

(ii)                                  The Actuarial Equivalent present value of
a monthly pension for the Participant’s lifetime beginning the first day of the
month following the date he attains Normal Retirement Age (as defined in Sec.
2.15 of this Plan) or following his Termination of Employment if after he
attains Normal Retirement Age, in a monthly amount equal to the sum of the
amounts in (a) and (b) of section 5 of this Appendix.

 

The Actuarial Equivalent factors in Sec. 4.10(c) of this Plan will be used to
calculate said present values. If either amount is more than $5,000, no lump sum
payment will be made, and the Participant will instead receive a monthly
pension.

 

7.

 

In addition to the optional settlements listed in Sec. 7.4 of the Plan, a
Paramount Plan Participant may elect an option providing a reduced monthly
pension payable to the Participant commencing on the same date as that upon
which payments would otherwise commence and terminating with the last monthly
payment before his death.  If his death occurs on or after the due date of the
first monthly payment under the option and before 60 monthly payments have been
made to him, such benefit shall be continued to his Beneficiary until a total of
60 monthly payments have been made to him and his Beneficiary.  If the
Participant elects this option, his monthly pension will be 97% of the amount
otherwise payable.

 

89

--------------------------------------------------------------------------------


 

Appendix D

 

BEMIS RETIREMENT PLAN

 

Modifications Applicable to Certain

Employees and Former Employees of

Paramount Packaging Corporation -Texas

 

On January 1, 1997, the Company acquired Paramount Packaging Corporation and its
subsidiaries, including Paramount Packaging Corporation - Texas (“Paramount
Texas”), a Texas corporation with operations at Longview, Texas.  Paramount
Texas sponsored the Pension Plan for Longview Employees of Paramount Packaging
Corporation (Texas) (the “Paramount Texas Plan”), for the benefit of its
salaried and hourly employees.  On December 31, 1997, the Paramount Texas Plan
was merged into the Bemis Company, Inc. Retirement Plan for Bemis Hourly
Employees (the “BHRP”).  Effective as of December 31, 1998, assets and
liabilities of the BHRP with respect to the following individuals at Longview,
Texas were transferred to this Plan:

 

(i)                                     Hourly employees hired before January 1,
1998 who were active employees on January 1, 1999 (“Paramount Hourly
Employees”).

 

(ii)                                  Salaried employees hired before January 1,
1997 who were active employees on January 1, 1999, or who terminated employment
during 1997 or 1998 (“Paramount Salaried Employees”).  However, if such an
individual terminated employment and received a lump sum cash distribution from
this Plan prior to the date the assets were transferred from the BHRP, his or
her remaining benefit will remain in the BHRP and will not be transferred to
this Plan.

 

Benefits payable with respect to such persons will be determined under this
Plan, subject to the terms of this Appendix.  Benefits for other participants in
the Paramount Texas Plan (i.e., hourly employees who terminated before
January 1, 1999 or salaried employees who terminated before January 1, 1997)
will be paid by the BHRP.

 

1.

 

Such an individual’s Elapsed Time includes service with Paramount Texas and its
affiliates prior to January 1, 1997 on the same basis as if they had then been
under Common Control with the Company.

 

2.

 

Such employees will be eligible to participate in this Plan as of whichever of
the following dates is applicable:

 

(1)           For Paramount Salaried Employees, January 1, 1997.

 

90

--------------------------------------------------------------------------------


 

(2)           For Paramount Hourly Employees, January 1, 1999.

 

3.

 

If a person who was a participant in the Paramount Texas Plan on December 31,
1997 has a Termination of Employment after he has completed three, but fewer
than four years of Elapsed Time, he will be 20% vested, and if his Termination
of Employment occurs after he has completed four, but fewer than five years of
Elapsed Time, he shall be 40% vested.  In such cases, the Participant will be
eligible for a benefit under Sec. 6.4, but the benefit amount will be adjusted
to reflect the vested percentage.  The foregoing special vesting rule applies to
the individual’s entire benefit.

 

4.

 

For Paramount Salaried Employees, the Accrued Monthly Pension under Sec. 4.5
means the sum of (a) plus (b):

 

(a)                                  $15 multiplied by his credited service
through December 31, 1996 determined under the Paramount Texas Plan.

 

(b)                                 His Accrued Monthly Pension calculated under
Sec. 4.5 of this Plan, based solely upon pay and service after December 31,
1996.

 

For Paramount Hourly Employees, the Accrued Monthly Pension under Sec. 4.5 means
the sum of (c) plus (d) plus (e):

 

(c)                                  $15 multiplied by his credited service
through December 31, 1997 determined under the Paramount Texas Plan.

 

(d)                                 $15 multiplied by his credited service
during 1998 determined under the BHRP.

 

(e)                                  His Accrued Monthly Pension calculated
under Sec. 4.5 of this Plan, based solely upon pay and service after
December 31, 1998.

 

5.

 

Such an employee’s monthly pension will not be less than his “Minimum Monthly
Pension” determined as follows:

 

(a)                                  The amount of said Minimum Monthly Pension
will be the Participant’s Accrued Monthly Pension as of December 31, 1997,
calculated in accordance with Sec. 1.1 of the Paramount Texas Plan, adjusted as
provided in (b), (c), and (d).  For purposes of calculating said Minimum Monthly
Pension, service after December 31, 1997 will be disregarded.

 

91

--------------------------------------------------------------------------------


 

(b)                                 If the Participant’s pension begins before
he attains age 65, the Minimum Monthly Pension will be reduced by 5/9 of 1% for
each month by which the commencement date precedes the end of the month in which
he attains age 65.  Said reduction does not apply if the Participant’s pension
begins after he attains age 65.

 

(c)                                  The Minimum Monthly Pension will be
multiplied by a fraction, the numerator of which is 100 and the denominator of
which is 97, to reflect the value of the life and 60 months certain normal form
of payment under the Paramount Texas Plan.

 

(d)                                 If the Participant’s pension is being paid
in a form other than life only, the Minimum Monthly Pension will be adjusted as
provided in Sec. 4.12(a) of this Plan or Section 6 of this Appendix to reflect
the payment form elected.

 

(e)                                  For purposes of determining whether the
benefit will be paid in a single sum pursuant to Sec. 8.2 of this Plan, and for
purposes of determining the amount of the single sum payment, the lump sum
benefit will be the amount in (i) or the amount in (ii), whichever is greater:

 

(i)                                     The Actuarial Equivalent present value
of a monthly pension for the Participant’s lifetime beginning the first day of
the month following his attainment of age 65 (or following his Termination of
Employment if after he attains age 65), in a monthly amount equal to the amount
in (a) adjusted as provided in (c) to reflect the value of the life and
60-months-certain normal form of payment under the Paramount Texas Plan.

 

(ii)                                  The Actuarial Equivalent present value of
a monthly pension for the Participant’s lifetime beginning the first day of the
month following the date he attains Normal Retirement Age (as defined in Sec.
2.15 of this Plan) or following his Termination of Employment if after he
attains Normal Retirement Age, in a monthly amount determined under Section 4 of
this Appendix.

 

The Actuarial Equivalent factors in Sec. 4.10(c) of this Plan will be used to
calculate said present values. If either amount is more than $5,000, no lump sum
payment will be made, and the Participant will instead receive a monthly
pension.

 

6.

 

In addition to the optional settlements listed in Sec. 7.4 of the Plan,
Paramount Salaried Employees and Paramount Hourly Employees may elect an option
providing a reduced monthly pension payable to the Participant commencing on the
same date as that upon which payments would otherwise commence and terminating
with the last monthly payment before his death.  If his death occurs on or after
the due date of the first monthly payment under the option and before 60 monthly
payments have been made to him, such benefit shall be continued to his
Beneficiary

 

92

--------------------------------------------------------------------------------


 

until a total of 60 monthly payments have been made to him and his Beneficiary. 
If the Participant elects this option, his monthly pension will be 97% of the
amount otherwise payable.

 

93

--------------------------------------------------------------------------------


 

Appendix E

 

BEMIS RETIREMENT PLAN

 

Amounts referred to in Sec. 4.5(d)

 

Name of Employee

 

Date of Birth

 

Amount

 

 

 

 

 

 

 

Curler, Jeffrey

 

09/03/50

 

$

666.67

 

Emenecker, Timothy F.

 

08/03/46

 

$

250.00

 

Martin, Christopher C.

 

08/14/49

 

$

250.00

 

Seashore, Eugene H. Jr.

 

12/27/49

 

$

375.00

 

Stone, Gary V.

 

09/22/46

 

$

541.67

 

Theisen, Henry

 

09/09/53

 

$

375.00

 

Unton, Theodore F.

 

11/09/44

 

$

291.67

 

Wulf, Gene C.

 

10/15/50

 

$

375.00

 

 

94

--------------------------------------------------------------------------------

 


 

Appendix F

 

BEMIS RETIREMENT PLAN

 

Modifications Applicable to Certain

Employees at the Company’s Custom Resins Division

 

Prior to September 1, 1984, employees of the Company’s Custom Resins division
were not eligible to participate in the Plan.  Such employees instead
participated in the Bemis Custom Resins Division Employees’ Pension Plan (the
“Custom Resins Plan”).  Effective as of September 1, 1984, employees of the
Custom Resins division are eligible to participate in this Plan, subject to the
following special provisions applicable to Participants who were employees of
said division prior to said date:

 

1.

 

Each such employee shall be deemed to have been a Qualified Employee during his
employment with the Custom Resins division after December 31, 1976 and prior to
September 1, 1984, subject to the definition of Qualified Employee in Sec. 2.19,
other than subsection (a) thereof.  As a result, service and earnings during
said period may be taken into account in determining Years of Credited Service
and Final Average Salary.

 

2.

 

Each such employee who was an employee of Custom Resins, Inc. immediately prior
to acquisition of said corporation by the Company in December, 1976 shall have
years of Elapsed Time for his uninterrupted service with Custom Resins, Inc.
from his last date of hire by said corporation until December 31, 1976.  Each
such employee shall have years of Elapsed Time for service on and after
January 1, 1977 as determined under Sec. 3.4.

 

3.

 

Each such employee’s Accrued Monthly Pension is equal to the amount determined
under Sec. 4.5, less an offset reflecting his Regular Account under the Custom
Resins Plan, said offset to be determined under the following table:

 

Name of Employee

 

Monthly Offset Amount

 

 

 

 

 

E. J. Gentry

 

$

175.98

 

W. J. Bridwell

 

218.17

 

W. M. Warner

 

987.33

 

A. Lasswell

 

36.90

 

G. L. Stanley

 

205.66

 

W. Littlepage

 

254.29

 

 

NOTE:  Section references in this Appendix are to the Bemis Retirement Plan in
effect as of January 1, 1994.

 

95

--------------------------------------------------------------------------------


 

Appendix G

 

BEMIS RETIREMENT PLAN

 

Modifications Applicable to

Employees of Mankato Division of

Harrison & Smith Company, Inc.

 

1.

 

Sec. 1.3 is modified by adding the following paragraphs thereto:

 

Harrison & Smith Company, Inc. (a Delaware corporation) adopted this Plan for
the benefit of its eligible employees and became a Participating Employer
hereunder as of January 1, 1969.  At that time, Mankato Corporation (a Minnesota
corporation) was a wholly-owned subsidiary of Harrision & Smith Company, Inc. 
Subsequently, on December 31, 1969, Mankato Corporation (a Minnesota
corporation) was liquidated into Harrison & Smith, Inc. and become an operating
division thereof known as the Mankato Division of Harrison & Smith Company, Inc.
(hereinafter referred to as the “Mankato Division”).  Mankato Corporation (a
Minnesota Corporation) was never a Participating Employer hereunder.

 

The Mankato Division maintains the Mankato Retirement Plan (hereinafter referred
to as the “Mankato Plan”) for the benefit of its eligible employees.  The
Mankato Plan is embodied in a group annuity contract issued by The Prudential
Insurance Company of America.  Effective as of January 1, 1971, Harrison & Smith
Company, Inc. amended the Mankato Plan so as to discontinue the further accrual
of benefits thereunder by salaried and office-clerical employees of the Mankato
Division and simultaneously adopted this Appendix to provide for the
participation of such employees under this Plan.  Persons formerly employed by
the Mankato Division later became employees of Mankato Corporation, a Delaware
corporation, which became a Participating Employer. The participation of such
employees under this Plan shall be governed by the provisions of this Appendix.

 

2.

 

Sec. 6.5 is amended in its entirety to read as follows:

 

Sec. 6.5  Benefits Under Mankato Plan.  Benefits accrued under the Mankato Plan
shall be provided under the conditions, at the times, in the manner, and in the
amounts provided by such Mankato Plan, and the provisions of the other sections
contained in this Article VI shall not apply to benefits payable under the
Mankato Plan. Nevertheless, pension benefits payable under this Plan to former
Participants who were participants in the Mankato Plan prior to January 1,

 

NOTE:  Section references in this Appendix are to the Bemis Retirement Plan in
effect as of January 1, 1994.

 

96

--------------------------------------------------------------------------------


 

1971 and to the Beneficiaries of such former Participants shall be paid only in
accordance with the following terms and conditions:

 

(a)                                  Each monthly pension benefit otherwise
payable to such a former Participant under Sec. 6.1, Sec. 6.2, Sec. 6.3, or Sec.
6.4 shall be reduced by the monthly amount of the normal retirement annuity
accrued on his behalf on December 31, 1970 under the Mankato Plan as in effect
on December 31, 1970; provided, however, that if benefits under this Plan
commence prior to his Normal Retirement Date, the monthly amount of the normal
retirement annuity accrued under the Mankato Plan on December 31, 1970 shall be
converted by the Actuary (without giving effect to any death benefit payable
under the Mankato Plan) to the monthly amount that would be payable under an
actuarially equivalent benefit commencing on the same date and in the same form
as his benefit under this Plan.

 

(b)                                 Any optional form of pension elected by such
a former Participant pursuant to the terms of Sec. 7.4 shall be applicable only
to the net amount of the monthly pension benefit payable after making the
reduction provided for in paragraph (a) of this section.

 

3.

 

Sec. 7.5 is deleted in its entirety.

 

4.

 

Actuarial Equivalents for this Appendix will be determined under Sec. 4.10.

 

NOTE:  Section references in this Appendix are to the Bemis Retirement Plan in
effect as of January 1, 1994.

 

97

--------------------------------------------------------------------------------


 

Appendix H

 

BEMIS RETIREMENT PLAN

 

Modifications Applicable to Certain Employees of Ross & Roberts, Inc. and Ross &
Roberts Sales Co., Inc.

 

The Company sold its share of Ross & Roberts, Inc. and Ross & Roberts Sales
Co., Inc. (collectively referred to herein as “Ross & Roberts”) on September 1,
1987.  The following provisions apply with regard to each Participant who is an
employee of Ross & Roberts on September 1, 1987:

 

1.

 

Each such Participant is fully vested regardless of his length of service.

 

2.

 

Service with Ross & Roberts after September 1, 1987 shall not be included in
such a Participant’s Credited Service or Elapsed Time.

 

3.

 

Such a Participant shall be deemed to have had a Termination of Employment on
September 1, 1987. Compensation from and service with Ross & Roberts or any
successor of Ross & Roberts after September 1, 1987 shall be disregarded for
purposes of determining whether such a Participant is eligible for a pension and
for purposes of determining the amount of that pension.

 

4.

 

Ross & Roberts ceases to be a Participating Employer as of September 1, 1987.

 

NOTE:  Terms used in this Appendix are defined as provided in the Bemis
Retirement Plan in effect as of September 1, 1987.

 

98

--------------------------------------------------------------------------------


 

Appendix I

 

BEMIS RETIREMENT PLAN

 

Modifications Applicable to Certain Employees of

Western Litho Plate & Supply Co.

 

The Company sold its shares of Western Litho Plate & Supply Co. (“Western
Litho”) on April 30, 1987. The following provisions apply with regard to each
Participant who is an employee of Western Litho on April 30, 1987:

 

1.

 

Each such Participant is fully vested regardless of his length of service.

 

2.

 

Service with Western Litho after April 30, 1987 shall not be included in such a
Participant’s Credited Service or Elapsed Time.

 

3.

 

Such a Participant shall be deemed to have had a Termination of Employment on
April 30, 1987. Compensation from and service with Western Litho or any
successor of Western Litho after April 30, 1987 shall be disregarded for
purposes of determining whether such a Participant is eligible for a pension and
for purposes of determining the amount of that pension.

 

4.

 

Western Litho ceases to be a Participating Employer as of April 30, 1987.

 

NOTE:  Terms used in this Appendix are defined as provided in the Bemis
Retirement Plan in effect as of September 1, 1987.

 

99

--------------------------------------------------------------------------------


 

Appendix J

 

BEMIS RETIREMENT PLAN

 

Modifications Applicable to

Employees of Western Litho

Plate and Supply Company

 

1.

 

Sec. 1.3 is modified by adding the following paragraph thereto:

 

Prior to January 1, 1969, Western Litho Plate and Supply Company (a Delaware
corporation) maintained the Western Litho Plate and Supply Company, Inc.
Employees’ Pension Trust (herein referred to as the “Western Plan”).  Effective
January 1, 1969, Western Litho Plate and Supply Company adopted this Plan and
immediately thereafter amended the Western Plan as it applied to employees
eligible to participate hereunder by merging it into this Plan.  With respect to
said employees, the Western Plan shall be deemed to continue as this Plan.

 

2.

 

Sec. 7.5 is modified to read as follows:

 

Sec. 7.5  Other Death Benefits.  Upon the death of a Participant or former
Participant, his Beneficiary shall be entitled to receive a single sum payment
equal to the amount by which the total amount of benefit payments hereunder, if
any, theretofore paid to the deceased (including payments to his spouse pursuant
to Sec. 7.1) is less than the cash value as of December 31, 1968 of any
contracts on his life originally purchased under the Western Litho Plate and
Supply Company, Inc. Employees’ Pension Trust and subsequently surrendered to
the insurance carrier by the trustees of said plan, with Accumulated Interest
thereon; subject to the following:

 

(a)                                  If a benefit is payable with respect to the
Participant pursuant to Sec. 7.2 or Sec. 7.4 this section shall not be
applicable and all death benefits, if any, shall be payable under the terms of
whichever of said sections is applicable.

 

(b)                                 If a benefit is payable to the Participant’s
spouse pursuant to Sec. 7.1, the benefit, if any, payable pursuant to this
section shall be determined and paid after the death of said spouse.

 

NOTE:  Section references in this Appendix are to the Bemis Retirement Plan in
effect as of January 1, 1984.

 

100

--------------------------------------------------------------------------------


 

3.

 

A new Sec. 15.2 is added to the Plan to read as follows:

 

Sec. 15.2  Minimum Benefit.  Notwithstanding the provisions of Article VI, with
respect to a Participant who was a participant in the Western Litho Plate and
Supply Company, Inc. Employees’ Pension Trust on December 31, 1968, the monthly
amount of any pension (i) payable under Sec. 6.1, or 6.2, or (ii) otherwise
payable under Sec. 6.4 as if said section contained no requirements as to age or
service for vesting shall not be less than the minimum benefit determined in
accordance with this section.  The “minimum benefit” referred to herein shall be
the Actuarial Equivalent of:

 

(a)                                  the cash value as of December 31, 1968 of
any contracts on his life originally purchased under the Western Plan and
subsequently surrendered to the insurance carrier by the trustees of said plan,
with Accumulated Interest thereon, plus

 

(b)                                 the value of a benefit payable for life
commencing at Normal Retirement Date in a monthly amount equal to (i) 1/30th of
an amount equal to 45% of his Final Average Salary minus 75% of his Primary
Social Security Benefit, (ii) multiplied by his years of Credited Service after
1968 (but not more than 30 years), and (iii) if said benefit commences prior to
his Normal Retirement Date, also multiplied by the applicable early retirement
factor set forth in the table in Sec. 6.2.

 

In determining the monthly amount of such minimum benefit, the death benefit
described in Sec. 7.5 shall be taken into consideration.

 

NOTE:  Section references in this Appendix are to the Plan in effect as of
January 1, 1984.

 

101

--------------------------------------------------------------------------------